Exhibit 10.1

 

 

 

AMENDED, RESTATED AND CONSOLIDATED

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

 

 

PNC BANK, NATIONAL ASSOCIATION

(AS AGENT)

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

(AS LENDERS)

AND

PNC CAPITAL MARKETS LLC

(AS SOLE LEAD ARRANGER AND BOOKRUNNER)

WITH

 

 

UNITED REFINING COMPANY,

UNITED REFINING COMPANY OF PENNSYLVANIA,

KIANTONE PIPELINE CORPORATION,

UNITED REFINING COMPANY OF NEW YORK INC.,

UNITED BIOFUELS, INC.

KWIK-FILL CORPORATION

AND

COUNTRY FAIR, INC.

(AS BORROWERS)

 

 

October 20, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   I.  

DEFINITIONS

     2      1.1.    Accounting Principles; Changes in GAAP      2      1.2.   
General Terms      2      1.3.    Uniform Commercial Code Terms      48     
1.4.    Certain Matters of Construction      49    II.  

ADVANCES, PAYMENTS

     50      2.1.    Revolving Advances      50      2.2.    Procedures for
Requesting Revolving Advances; Procedures for Selection of Applicable Interest
Rates for All Advances      52      2.3.    Term Loans      54      2.4.   
Swing Loans.      54      2.5.    Disbursement of Advance Proceeds      56     
2.6.    Making and Settlement of Advances      56      2.7.    Maximum Advances
     58      2.8.    Manner and Repayment of Advances      59      2.9.   
Repayment of Excess Revolving Advances      59      2.10.    Statement of
Account      59      2.11.    Letters of Credit      60      2.12.    Issuance
of Letters of Credit      60      2.13.    Requirements For Issuance of Letters
of Credit      61      2.14.    Disbursements, Reimbursement      61      2.15.
   Repayment of Participation Advances      63      2.16.    Documentation     
63      2.17.    Determination to Honor Drawing Request      64      2.18.   
Nature of Participation and Reimbursement Obligations      64      2.19.   
Liability for Acts and Omissions      65      2.20.    Mandatory Prepayments   
  67      2.21.    Use of Proceeds      68      2.22.    Defaulting Lender     
68      2.23.    Payment of Obligations      71      2.24.    Increase in
Maximum Revolving Advance Amount      71      2.25.    Reduction of Maximum
Revolving Advance Amount      74    III.  

INTEREST AND FEES

     74      3.1.    Interest      74      3.2.    Letter of Credit Fees      75
     3.3.    Facility Fee      76      3.4.    Fee Letter; Appraisal Fees     
76      3.5.    Computation of Interest and Fees      76      3.6.    Maximum
Charges      77      3.7.    Increased Costs      77      3.8.    Basis For
Determining Interest Rate Inadequate or Unfair      78   

 

i



--------------------------------------------------------------------------------

              Page     3.9.    Capital Adequacy      79      3.10.    Taxes     
79      3.11.    Replacement of Lenders      82    IV.  

COLLATERAL: GENERAL TERMS

     82      4.1.    Security Interest in the Collateral      82      4.2.   
Perfection of Security Interest      83      4.3.    Preservation of Collateral
     83      4.4.    Ownership and Location of Collateral      84      4.5.   
Defense of Agent’s and Lenders’ Interests      84      4.6.    Inspection of
Premises      85      4.7.    Appraisals      85      4.8.    Receivables;
Deposit Accounts and Securities Accounts      86      4.9.    Inventory      89
     4.10.    Maintenance of Equipment      89      4.11.    Exculpation of
Liability      89      4.12.    Financing Statements      89      4.13.   
Release of Certain Collateral      89    V.  

REPRESENTATIONS AND WARRANTIES

     90      5.1.    Authority      90      5.2.    Formation and Qualification
     90      5.3.    Survival of Representations and Warranties      90     
5.4.    Tax Returns      91      5.5.    Financial Statements      91      5.6.
   Entity Names      91      5.7.    O.S.H.A. Environmental Compliance; Flood
Insurance      92      5.8.    Solvency; No Litigation, Violation, Indebtedness
or Default; ERISA Compliance      94      5.9.    Patents, Trademarks,
Copyrights and Licenses      95      5.10.    Licenses and Permits      95     
5.11.    Default of Indebtedness      95      5.12.    No Default      95     
5.13.    No Burdensome Restrictions      95      5.14.    No Labor Disputes     
95      5.15.    Margin Regulations      96      5.16.    Investment Company Act
     96      5.17.    Disclosure      96      5.18.    [Reserved]      96     
5.19.    [Reserved]      96      5.20.    Swaps      96      5.21.    Business
and Property of Borrowers      96      5.22.    Ineligible Securities      96   
  5.23.    Federal Securities Laws      96      5.24.    Equity Interests     
97      5.25.    Commercial Tort Claims      97      5.26.    Letter of Credit
Rights      97   

 

ii



--------------------------------------------------------------------------------

                Page       5.27.       Material Contracts      97    VI.  

 

AFFIRMATIVE COVENANTS

     97        6.1.       Compliance with Laws      97        6.2.       Conduct
of Business and Maintenance of Existence and Assets      97        6.3.      
Books and Records      98        6.4.       Payment of Taxes      98        6.5.
      Financial Covenants      98        6.6.       Insurance      100       
6.7.       Payment of Indebtedness and Leasehold Obligations      100       
6.8.       Environmental Matters      100        6.9.       Standards of
Financial Statements      101        6.10.       Federal Securities Laws     
102        6.11.       Execution of Supplemental Instruments      102       
6.12.       [Reserved]      102        6.13.       Government Receivables     
102        6.14.       Membership / Partnership Interests      102        6.15.
      Keepwell      102        6.16.       Tax Sharing      102    VII.  

 

NEGATIVE COVENANTS

     103        7.1.       Merger, Consolidation, Acquisition and Sale of Assets
     103        7.2.       Creation of Liens      104        7.3.      
Guarantees      104        7.4.       Investments      104        7.5.      
Loans      104        7.6.       Capital Expenditures and Leases      104       
7.7.       [Reserved]      105        7.8.       Dividends      105        7.9.
      Indebtedness      105        7.10.       Nature of Business      105     
  7.11.       Transactions with Affiliates      105        7.12.       [Reserve
     106        7.13.       Subsidiaries      106        7.14.       Fiscal Year
and Accounting Changes      106        7.15.       Pledge of Credit      106   
    7.16.       Amendment of Organizational Documents      106        7.17.   
   Compliance with ERISA      107        7.18.       Prepayment of Indebtedness
     107    VIII.  

 

CONDITIONS PRECEDENT

     108        8.1.       Conditions to Initial Advances      108        8.2.
      Conditions to Each Advance      112    IX.  

 

INFORMATION AS TO BORROWERS

     112        9.1.       Disclosure of Material Matters      113        9.2.
      Schedules      113        9.3.       Environmental Reports      113   

 

iii



--------------------------------------------------------------------------------

              Page     9.4.    Litigation      114      9.5.    Material
Occurrences      114      9.6.    Government Receivables      114      9.7.   
Annual Financial Statements      114      9.8.    Quarterly Financial Statements
     115      9.9.    [Reserved]      115      9.10.    [Reserved]      115     
9.11.    Additional Information      115      9.12.    Projected Operating
Budget      115      9.13.    [Reserved]      116      9.14.    Notice of Suits,
Adverse Events with respect to Governmental Bodies      116      9.15.    ERISA
Notices and Requests      116      9.16.    Additional Documents      116     
9.17.    Updates to Certain Schedules      117      9.18.    [Reserved]      117
   X.  

EVENTS OF DEFAULT

     117      10.1.    Nonpayment      117      10.2.    Breach of
Representation      117      10.3.    Financial Information      117      10.4.
   [Reserved]      117      10.5.    Noncompliance      117      10.6.   
Judgments      118      10.7.    Bankruptcy      118      10.8.    [Reserved]   
  118      10.9.    Lien Priority      118      10.10.    [Reserved]      118   
  10.11.    Cross Default      118      10.12.    Breach of Guaranty or Pledge
Agreement      119      10.13.    Change of Control      119      10.14.   
Invalidity      119      10.15.    Seizures      119      10.16.    [Reserved]
     119      10.17.    Pension Plans      119      10.18.    Anti-Money
Laundering/International Trade Law Compliance      119    XI.   LENDERS’ RIGHTS
AND REMEDIES AFTER DEFAULT      119      11.1.    Rights and Remedies      119
     11.2.    Agent’s Discretion      121      11.3.    Setoff      121     
11.4.    Rights and Remedies not Exclusive      121      11.5.    Allocation of
Payments After Event of Default      121    XII.   WAIVERS AND JUDICIAL
PROCEEDINGS      123      12.1.    Waiver of Notice      123      12.2.    Delay
     123      12.3.    Jury Waiver      123   

 

iv



--------------------------------------------------------------------------------

                Page     XIII.      EFFECTIVE DATE AND TERMINATION      123     
13.1.    Term      123      13.2.    Termination      124      XIV.     

REGARDING AGENT

     124      14.1.    Appointment      124      14.2.    Nature of Duties     
125      14.3.    Lack of Reliance on Agent      125      14.4.    Resignation
of Agent; Successor Agent      125      14.5.    Certain Rights of Agent     
126      14.6.    Reliance      126      14.7.    Notice of Default      126   
  14.8.    Indemnification      127      14.9.    Agent in its Individual
Capacity      127      14.10.    Delivery of Documents      127      14.11.   
Borrowers’ Undertaking to Agent      127      14.12.    No Reliance on Agent’s
Customer Identification Program      127      14.13.    Other Agreements     
128      XV.     

BORROWING AGENCY

     128      15.1.    Borrowing Agency Provisions      128      15.2.    Waiver
of Subrogation      129      XVI.     

MISCELLANEOUS

     129      16.1.    Governing Law      129      16.2.    Entire Understanding
     130      16.3.    Successors and Assigns; Participations; New Lenders     
133      16.4.    Application of Payments      137      16.5.    Indemnity     
137      16.6.    Notice      138      16.7.    Survival      140      16.8.   
Severability      140      16.9.    Expenses      140      16.10.    Injunctive
Relief      141      16.11.    Consequential Damages      141      16.12.   
Captions      141      16.13.    Counterparts; Facsimile Signatures      141   
  16.14.    Construction      141      16.15.    Confidentiality; Sharing
Information      141      16.16.    Publicity      142      16.17.   
Certifications From Banks and Participants; USA PATRIOT Act      142      16.18.
   Anti-Terrorism Laws      143      16.19.    Amendment, Restatement and
Consolidation      143   

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits    Exhibit 1.2    Borrowing Base Certificate Exhibit 1.2(a)   
Compliance Certificate Exhibit 1.2(b)    Form of Schedule of Inventory Exhibit
2.1(a)    Revolving Credit Note Exhibit 2.3    Term Note Exhibit 2.4(a)    Swing
Loan Note Exhibit 2.24(a)    Joinder Exhibit 8.1(g)    Financial Condition
Certificate Exhibit 16.3    Commitment Transfer Supplement Schedules   
Schedule 1.2(a)    Existing Letters of Credit Schedule 1.2(b)    Inactive
Subsidiaries Schedule 1.2(c)    Permitted Encumbrances Schedule 4.4    Equipment
and Inventory Locations; Place of Business, Chief Executive Office, Real
Property Schedule 4.8(j)    Deposit and Investment Accounts Schedule 5.1   
Consents Schedule 5.2(a)    States of Qualification and Good Standing Schedule
5.2(b)    Subsidiaries Schedule 5.4    Federal Tax Identification Number
Schedule 5.6    Prior Names Schedule 5.7    Environmental Schedule 5.8(b)(i)   
Litigation Schedule 5.8(b)(ii)    Indebtedness Schedule 5.8(d)    Plans Schedule
5.9    Intellectual Property, Source Code Escrow Agreements Schedule 5.10   
Licenses and Permits Schedule 5.14    Labor Disputes Schedule 5.24    Equity
Interests Schedule 5.25    Commercial Tort Claims Schedule 5.26    Letter of
Credit Rights Schedule 5.27    Material Contracts Schedule 6.6    Insurance
Schedule 7.3    Guarantees Schedule 7.4    Permitted Investments Schedule 8.1(i)
   Existing Lien Waiver Agreements

 

vi



--------------------------------------------------------------------------------

AMENDED, RESTATED AND CONSOLIDATED

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

Amended, Restated and Consolidated Revolving Credit, Term Loan and Security
Agreement dated as of October 20, 2015 among UNITED REFINING COMPANY, a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“URC”), UNITED REFINING COMPANY OF PENNSYLVANIA, a corporation organized under
the laws of the Commonwealth of Pennsylvania (“URCPA”), KIANTONE PIPELINE
CORPORATION, a corporation organized under the laws of the State of New York
(“Kiantone”), UNITED REFINING COMPANY OF NEW YORK INC., a corporation organized
under the laws of the State of New York (“URCNY”), UNITED BIOFUELS, INC., a
corporation organized under the laws of the State of Delaware (“UBI”), KWIK-FILL
CORPORATION, corporation organized under the laws of the Commonwealth of
Pennsylvania (“Kwik-Fill”) and COUNTRY FAIR, INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“Country Fair”) (URC, URCPA,
Kiantone, URCNY, UBI, Kwik-Fill, Country Fair and each Person joined hereto as a
borrower from time to time, collectively, the “Borrowers”, and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and each individually a “Lender”)
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such
capacity, the “Agent”).

The Borrowers, Agent and certain Lenders have previously entered into (a) that
certain Amended and Restated Credit Agreement, dated as of May 18, 2011 (as
amended, supplemented and otherwise modified from time to time prior to the
Closing Date (as hereinafter defined), the “Existing Credit Agreement”),
pursuant to which the Agent and the Lenders which are a party thereto (the
“Existing Lenders”) agreed to provide, and have provided, certain secured loans,
letters of credit and other extensions of credit to the Borrowers, and (b) that
certain Security Agreement, dated as of May 18, 2011 (as amended, supplemented
and otherwise modified from time to time prior to the Closing Date, the
“Existing Security Agreement”), pursuant to which the Borrowers granted to the
Agent, for the benefit of itself and the Existing Lenders, a first priority lien
on and security interest in the Collateral (as defined in the Existing Security
Agreement) as security for the due and punctual payment and performance of the
Secured Obligations (as defined in the Existing Security Agreement).

Borrowers, Agent and the Lenders desire to amend, restate and consolidate the
Existing Credit Agreement and the Existing Security Agreement in their
entireties pursuant to the terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

In consideration thereof and of the mutual covenants and undertakings herein
contained, Borrowers, Lenders and Agent hereby agree as follows:

I. DEFINITIONS.

1.1. Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 6.5 (Financial Covenants) (and all
defined terms used in the definition of any accounting term used in Section 6.5
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Borrowers’ financial statements referred to in Section 5.5(c)).
Notwithstanding the foregoing, if the Borrowers notify the Agent in writing that
the Borrowers wish to amend any financial covenant in Section 6.5 of this
Agreement, any related definition and/or the definition of the term Average
Excess Availability for purposes of interest, Letter of Credit Fee and Facility
Fee determinations to eliminate the effect of any change in GAAP occurring after
the Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee and Facility Fee determinations (or if the Agent notifies
the Borrowers in writing that the Required Lenders wish to amend any financial
covenant in Section 6.5, any related definition and/or the definition of the
term Average Excess Availability for purposes of interest, Letter of Credit Fee
and Facility Fee determinations to eliminate the effect of any such change in
GAAP), then the Agent, on behalf of the Lenders and the Borrowers shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Average Excess
Availability for purposes of interest and Letter of Credit Fee and Facility Fee
determinations shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrowers and the Required Lenders, and the Loan Parties shall provide to
the Agent, when they deliver their financial statements pursuant to Section 9.8
(Quarterly Financial Statements) and 9.7 (Annual Financial Statements) of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Agent.

1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Accounts Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.

“Acquisition Consideration” shall mean, without duplication and with respect to
any Permitted Acquisition, the aggregate of (i) the cash paid by any of the Loan
Parties, directly or indirectly, to the Seller in consideration therewith,
(ii) the Indebtedness incurred or assumed by any of the Loan Parties, whether in
favor of the Seller or otherwise and whether fixed or contingent, (iii) any
Guaranty given or incurred by any Loan Party in connection therewith, and
(iv) any other consideration given or obligation incurred by any of the Loan
Parties in connection therewith.

 

2



--------------------------------------------------------------------------------

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(iv)
hereof.

“Advances” shall mean and include the Revolving Advances, Letters of Credit, the
Swing Loans, and the Term Loan.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, member, managing member or
general partner (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Amended, Restated and Consolidated Revolving Credit,
Term Loan and Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day and one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date of determination and with respect
to Domestic Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin
set forth in the following table that corresponds to the Average Undrawn
Availability of Borrowers for the most recently completed calendar quarter;
provided, that for the period from the Closing Date through and including the
last day of the first full fiscal quarter beginning after the Closing Date, the
Applicable Margin shall be set at the margin in the row styled “Level II”:

 

LEVEL

  

QUARTERLY AVERAGE UNDRAWN AVAILABILITY AS A PERCENTAGE OF THE

LESSER OF (A) MAXIMUM REVOLVING ADVANCE AMOUNT AND (B) FORMULA AMOUNT

   APPLICABLE
MARGINS FOR
DOMESTIC
RATE LOANS     APPLICABLE
MARGINS FOR
LIBOR RATE
LOANS             Revolving
Advances,
Swing
Loans     Term
Loan     Revolving
Advances     Term
Loan   I    Greater than or equal to 66.67%      1.25 %      1.75 %      2.25 % 
    2.75 %  II    Greater than or equal to 33.33% but less than 66.67%      1.50
%      2.00 %      2.50 %      3.00 %  III    Less than 33.33%      1.75 %     
2.25 %      2.75 %      3.25 % 

provided, that, notwithstanding the Applicable Margins set forth in the grid
above, (a) upon receipt by URC of credit ratings from both Moody’s and
Standard & Poor’s of at least Ba3 and BB-, respectively, the pricing of each
Level for the Revolving Advances and Swing Loans shall be reduced by 25 basis
points; and (b) from and after such time that the unpaid principal amount of the
Term Loan is less than or equal to $100,000,000, the pricing of each Level of
the Term Loan shall be reduced by 25 basis points.

For purposes of determining the Applicable Margin, the Applicable Margin shall
be determined based upon the pricing grid above; provided, however the
Applicable Margin shall be recomputed as of the end of each fiscal quarter
ending after the Closing Date based on the average Undrawn Availability as of
such quarter-end as a percentage of the lesser of (a) the Maximum Revolving
Advance Amount and (b) the Formula Amount . Any increase or decrease in the
Applicable Margin computed as of a quarter end shall be effective on the date on
which the Quarterly Compliance Certificate evidencing such computation is due to
be delivered under Sections 9.7 and 9.8.

If, as a result of any restatement of, or other adjustment to, the Borrowing
Base Certificate or for any other reason, Agent determines that (a) the Average
Undrawn Availability as previously calculated as of any applicable date for any
applicable period was inaccurate, and (b) a proper calculation of the Average
Undrawn Availability for any such period would have

 

4



--------------------------------------------------------------------------------

resulted in different pricing for such period, then (i) if the proper
calculation of the Average Undrawn Availability would have resulted in a higher
interest rate and/or fees (as applicable) for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances and/or the amount of the fees accruing for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in a
lower interest rate and/or fees (as applicable) for such period, then the
interest accrued on the applicable outstanding Advances and/or the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to be retroactively decreased by, and Agent
shall be obligated to immediately credit Borrowers Account, with an amount equal
to the excess amount of interest and fees that have been actually paid by
Borrowers for such period; provided, that, if, as a result of any restatement or
other event or other determination by Agent a proper calculation of the Average
Undrawn Availability would have resulted in a higher interest rate and/or fees
(as applicable) for one or more periods and a lower interest rate and/or fees
(as applicable) for one or more other periods, then the amount payable by
Borrowers pursuant to clause (i) above shall be based upon the excess, if any,
of the amount of interest and fees that should have been paid for all applicable
periods over the amounts of interest and fees actually paid for such periods.

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asphalt Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iv) hereof.

“Average Excess Availability” shall mean, as of any date of determination and
for any period, the sum of Excess Availability for each day in such period,
divided by the total number of days in such period.

 

5



--------------------------------------------------------------------------------

“Average Undrawn Availability” shall mean, as of any date of determination and
for any period, the sum of Undrawn Availability for each day in such period,
divided by the total number of days in such period.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Biofuel Plant” means that certain commercial refining, storage and processing
facility and related operations located at 435 Greenpoint Avenue, Brooklyn, New
York 11222.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean URC.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Canadian Law” shall mean the Law of the Canadian provinces of Alberta,
Saskatchewan, Manitoba or Ontario, as the case may be, and the federal laws of
Canada applicable therein.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(i)
hereof.

“Cash Collateral Account” shall mean the cash collateral account maintained by
each of the Borrowers with the Agent from which monies, during a Trigger Period,
may be withdrawn only by the Agent.

“Cash Management Agreements” shall have the meaning specified in Section 2.4(d).

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Borrower to the provider of
any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5. Notwithstanding anything to
the contrary set forth in this definition, any products and services described
in clauses (a) through (f) above provided by Agent or any Lender or any
Affiliate of Agent or any Lender in connection with Indebtedness owing by any
Borrower to Agent or any Lender or any Affiliate of Agent or any Lender other
than the Obligations hereunder pursuant to agreements evidencing such
Indebtedness separate and apart from this Agreement and the Other Documents
shall not constitute Cash Management Products and Services for the purposes of
this Agreement.

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

“Catsimatidis” shall mean John A. Catsimatidis.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean the sale, transfer or other disposition of Equity
Interests owned directly or indirectly by Catsimatidis of any Loan Party except
sales, transfers or dispositions by Catsimatidis resulting in not more than a
forty-nine percent (49%) change of ownership of the Equity Interests of any Loan
Party owned directly or indirectly by Catsimatidis or an Affiliate in the
aggregate over the term of this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Catsimatidis, in the event of his death, incapacity
or for any other reason, from transferring, whether voluntarily or
involuntarily, any direct or indirect Equity Interest in any of the Loan Parties
to (a) his spouse, his lineal descendants, his estate, any trust for the benefit
of his lineal descendants, or (b) any corporation, partnership, association,
limited liability company or other entity in which Catsimatidis and/or his
spouse and lineal descendants hold at least a majority of the total, combined
outstanding voting power or similar controlling interest; provided, that, prior
to any such transfer to any such corporation, partnership, association, limited
liability company or other entity, Agent and the Lenders shall have conducted
all “Know Your Customer”, Patriot Act and other diligence reviews required by
Agent and Lenders and the results of such reviews shall be satisfactory to Agent
and Lenders in their Permitted Discretion.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Subsidiaries.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Closing Date” shall mean October 20, 2015 or such other date as may be agreed
to in writing by the parties hereto.

 

8



--------------------------------------------------------------------------------

“Closing Date Excess Availability” means, as of the Closing Date, the lesser of
(a) the Maximum Revolving Advance Amount less the aggregate undrawn amount of
Letters of Credit and (b) the Formula Amount, less, in each case, (i) the
principal amount of all outstanding Revolving Advances at closing (after payment
of all fees and expenses), less (ii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of Borrower which
are outstanding more than sixty (60) days past due that are not otherwise on
formal extended terms.

“Cobham Park Tank Farm” shall have the meaning ascribed to such term in the
definition of Refinery.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean in the case of each Borrower, all of its right, title
and interest in, to and under the following described property, whether now
owned or hereafter acquired and all other property and interests in property
which shall, from time to time, secure payment of the Obligations:

(a) All now existing and hereafter acquired or arising accounts, equipment,
general intangibles, payment intangibles, deposit accounts, chattel paper
(including, without limitation, electronic chattel paper), documents,
instruments, investment property (excluding ownership interests of any
Subsidiary of a Loan Party), letters of credit, letter of credit rights, advices
of credit, money, commercial tort claims as listed on Schedule 5.25 hereto (as
such Schedule is amended or supplemented from time to time), and supporting
obligations, together with all products of and accessions to any of the
foregoing and all Proceeds of any of the foregoing (including without limitation
all insurance policies and proceeds thereof);

(b) All Inventory, including without limitation Inventory on property owned or
leased by the Borrowers and Inventory in transit and wheresoever located
(including, without limitation, in pipelines whether leased or owned) and
whether now owned or hereafter acquired by a Borrower, including, without
limitation, (i) all such property the sale or other disposition of which has
given rise to accounts and which has been returned to or repossessed or stopped
in transit by a Borrower, (ii) all packing, shipping and advertising materials
relating to all or any such property, and (iii) all Retail Store Inventory;

(c) All monies, residues and property of any kind of each Borrower in the Cash
Collateral Account, now or at any time hereafter in the possession or under the
control of the Agent;

(d) The Refinery, all furniture, machinery, equipment and fixed assets located
therein and all connecting pipelines owned by such Borrower located on the
Refinery;

(e) all Equity Interests in Kiantone owned by URC;

(f) All accessions to, substitutions for and all replacements, products or
proceeds of the foregoing, including, without limitation, proceeds of insurance
policies insuring the aforesaid

 

9



--------------------------------------------------------------------------------

Collateral, all property received wholly or partly in trade or exchange for such
Collateral, and all rents, revenues, issues, profits and proceeds arising from
the sale, lease, license, encumbrance, collection or any other temporary or
permanent disposition of such items or any interest therein whether or not they
constitute “proceeds” as defined in the Uniform Commercial Code;

(g) All present and future books, records, documents and ledger receipts of the
Borrowers pertaining to any of the foregoing, including, without limitation,
customer lists, credit files, computer tapes and other storage media containing
the same, computer programs, and computer software (including without
limitation, source code, object code and related manuals and documentation and
all licenses to use such software) for accessing and manipulating such
information.

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Commodity Hedge” shall mean an agreement for the purchase, sale, storage,
transfer, or exchange of crude oil, gasoline or any motor fuel constituent or
refinery feed stock, or any futures, forward, exchange, swap or other
derivatives contract or option or cap, collar, or floor transactions, or similar
arrangements or similar transactions in respect thereof.

“Commodity Hedge Liabilities” shall have the meaning assigned in the definition
of Lender-Provided Commodity Hedge.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Consolidated Net Worth” shall mean, as of any date of determination, the net
worth excluding accumulated other comprehensive income, of Borrowers and their
Subsidiaries on a Consolidated Basis as of such date, determined and
consolidated in accordance with GAAP and computed on a last-in-first-out basis,
net of any LIFO reserves.

 

10



--------------------------------------------------------------------------------

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

“Contribution Date” shall have the meaning set forth in Section 6.5(b).

“Controlled Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

“Controlled Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Controlled Group” shall mean, at any time, each Borrower and each Subsidiary
which, together with any Borrower, are treated as a single employer under
Section 414 of the Code.

“Country Fair” shall have the meaning set forth in the preamble to this
Agreement and shall extend to all permitted successors and assigns of such
Person.

“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is an Affiliate (other than a Person who is an Affiliate solely
because it is under common control with any Borrower) of a Borrower.

“Crude Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iv) hereof.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower to make: (a) interest payments on any Advances
hereunder, plus (b) scheduled principal payments on the Term Loan, plus
(d) payments for all fees, commissions and charges set forth herein, plus
(e) payments on Capitalized Lease Obligations, plus (f) payments with respect to
any other Indebtedness for borrowed money.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage or Term Loan Commitment
Percentage, as applicable, of Advances, (ii)

 

11



--------------------------------------------------------------------------------

if applicable, fund any portion of its Participation Commitment in Letters of
Credit or Swing Loans or (iii) pay over to Agent, Issuer, Swing Loan Lender or
any Lender any other amount required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including a particular Default
or Event of Default, if any) has not been satisfied; (b) has notified Borrowers
or Agent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Disqualified Equity Interest” means any Equity Interests which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely in
exchange for Equity Interest that is not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely in exchange
for Equity Interests that is not otherwise Disqualified Equity Interests), in
whole or in part, (c) provides for the scheduled payment of dividends in cash
except as permitted in this Agreement, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is sixty (60) days after the last day of the Term.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

12



--------------------------------------------------------------------------------

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“EBITDA” shall mean for any period with respect to Borrowers on a Consolidated
Basis, the sum of (a) net income (or loss) for such period (excluding
extraordinary gains and losses), plus (b) all interest expense for such period,
plus (c) all charges against income for such period for federal, state and local
taxes, plus (d) depreciation expenses for such period, plus (e) amortization
expenses for such period, plus (f) Management Fees to the extent paid.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligible Pledged Securities” shall mean and include the assets contained in the
Pledged Securities Account based on the most recent monthly statement received
from the Pledged Securities Intermediary for such Pledged Securities Account as
such amount may be adjusted by Agent in its Permitted Discretion based on market
fluctuation, and which is, in Agent’s Permitted Discretion, not liquid,
unmarketable, unsalable or otherwise unavailable for sale and which Agent, in
its Permitted Discretion, shall not deem ineligible based on such considerations
as Agent may from time to time deem appropriate including whether the Pledged
Securities Account and the assets contained therein are subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
a Permitted Encumbrance). In addition, such assets shall not be Eligible Pledged
Securities if any such asset (a) does not conform to all standards imposed by
any Governmental Body which has regulatory authority over such account or assets
or the use or sale thereof; (b) is subject to any agreement that limits,
conditions or restricts the applicable Borrower’s or Agent’s right to sell or
otherwise dispose of such account or assets; or (c) is an account or asset with
respect to such account or asset has been breached in any material respect.
Agent acknowledges, confirms and agrees that Tier 1 Permitted Investments
qualify as Eligible Pledged Securities.

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

“Enbridge” shall mean any one or more of Enbridge Energy Company, Inc., Enbridge
Energy Limited Partnership and Enbridge Pipelines Inc. and their Affiliates,
successors and assigns.

“Enbridge Cash Collateral Agreement” shall mean that certain Security and Agency
Agreement among Enbridge and URC dated as of August 25, 2003, as such agreement
is modified, amended, restated or supplemented from time to time with the
consent of the Agent.

 

13



--------------------------------------------------------------------------------

“Enbridge Pipeline” shall mean that pipeline transportation system and the
related terminals and holding facilities owned and/or operated by Enbridge, used
by any Loan Party to ship Inventory through one or more of the following
Canadian provinces: Alberta, Saskatchewan, Manitoba and Ontario, as well as
through the United States.

“Environmental Complaint” shall mean any written complaint from a Governmental
Body setting forth a cause of action for personal or property damage or natural
resource damage or equitable relief, order, notice of violation, citation,
request for information issued pursuant to any Environmental Laws by an
Governmental Body, subpoena or other written notice of any type from a
Governmental Body relating to, arising out of, or issued pursuant to, any of the
Environmental Laws or any Environmental Conditions, as the case may be.

“Environmental Conditions” shall mean any conditions of the environment,
including the workplace, the ocean, natural resources (including flora or
fauna), soil, surface water, groundwater, any actual or potential drinking water
supply sources, substrata or the ambient air, relating to or arising out of, or
caused by, the use, handling, storage, treatment, recycling, generation,
transportation, release, spilling, leaking, pumping, emptying, discharging,
injecting, escaping, leaching, disposal, dumping, threatened release or other
management or mismanagement of Toxic Substances resulting from the use of, or
operations on, any Real Property.

“Environmental Laws” shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Governmental Body pertaining or relating to:
(a) pollution or pollution control; (b) protection of human health from exposure
to regulated substances; (c) protection of the environment and/or natural
resources; (d) employee safety in the workplace; (e) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (f) the presence of contamination; (g) the protection of endangered
or threatened species; and (h) the protection of environmentally sensitive
areas.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be:
(a) all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (b) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (c) all
management rights with respect to such issuer; (d) in the case of any Equity
Interests consisting of a general partner

 

14



--------------------------------------------------------------------------------

interest in a partnership, all powers and rights as a general partner with
respect to the management, operations and control of the business and affairs of
the applicable issuer; (e) in the case of any Equity Interests consisting of the
membership/limited liability company interests of a managing member in a limited
liability company, all powers and rights as a managing member with respect to
the management, operations and control of the business and affairs of the
applicable issuer; (f) all rights to designate or appoint or vote for or remove
any officers, directors, manager(s), general partner(s) or managing member(s) of
such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(g) all rights to amend the Organizational Documents of such issuer, (h) in the
case of any Equity Interests in a partnership or limited liability company, the
status of the holder of such Equity Interests as a “partner”, general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (i) all certificates evidencing such Equity
Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Excess Availability” shall mean the lesser of (a) the Maximum Revolving Advance
Amount less the aggregate undrawn amount of Letters of Credit and (b) the
Formula Amount, less, in each case, (i) the principal amount of all outstanding
Revolving Advances, less (ii) the aggregate amount of all then outstanding and
unpaid trade payables and other obligations of Borrowers which are outstanding
more than sixty (60) days past due that are not otherwise on formal extended
terms.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap;
(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this

 

15



--------------------------------------------------------------------------------

Agreement or the Other Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.

“Excluded Property” shall mean any lease, license, contract or agreement to
which any Borrower is a party, and any of its rights or interests thereunder, if
and to the extent that a security interest therein is prohibited by or in
violation of (x) any Applicable Law, or (y) a term, provision or condition of
any such lease, license, contract or agreement (unless in each case, such
Applicable Law, term, provision or condition would be rendered ineffective with
respect to the creation of such security interest pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor provision
or provisions) of any relevant jurisdiction or any other Applicable Law or
principles of equity), provided, however, that the foregoing shall cease to be
treated as “Excluded Property” (and shall constitute Collateral) immediately at
such time as the contractual or legal prohibition shall no longer be applicable
and to the extent severable, such security interest shall attach immediately to
any portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (x) or (y) above, provided, further that Excluded
Property shall not include any proceeds of any such lease, license, contract or
agreement or any goodwill of Borrowers’ business associated therewith or
attributable thereto. Notwithstanding anything to the contrary contained herein,
the Collateral shall exclude, and this definition of Excluded Property shall
include: (a) assets of the Loan Parties that the Agent, in its Permitted
Discretion, determines that the benefits of obtaining such assets as Collateral
are outweighed by the costs or burdens of perfecting Agent’s Lien on such
assets, (b) all assets of UBI other than the Inventory and accounts of UBI,
(c) all Real Property other than the Refinery and the Cobham Park Tank Farm,
(d) all Retail Store Assets, other than the Retail Store Inventory (e) any and
all interests or rights the Borrowers may have or hereafter acquire in the
equipment and fixtures comprising the Enbridge Pipeline and related personal
property, contract rights, records and incidental rights held in connection
therewith, including, without limitation, pursuant to the Enbridge Agreements,
and (e) any and all property, real or personal, not within the definition of
“Collateral.”

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office

 

16



--------------------------------------------------------------------------------

(or assignment or sale of a participation), to receive additional amounts from
Borrowers with respect to such withholding tax pursuant to Section 3.10(a), or
(d) any Taxes imposed on any “withholding payment” payable to such recipient as
a result of the failure of such recipient to satisfy the requirements set forth
in the FATCA after December 31, 2012.

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements to this Agreement.

“Existing Letters of Credit” means the letters of credit, if any, issued under
the Existing Credit Agreement with stated expiration dates beyond the Closing
Date, which letters of credit are set forth on Schedule 1.2(a).

“Existing Loans” means the loans and advances made by the Lenders pursuant to
the Existing Credit Agreement.

“Facility Fee” shall have the meaning set forth in Section 3.3 hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.

 

17



--------------------------------------------------------------------------------

“Fee Letter” shall mean the fee letter dated May 29, 2015 among URC and PNC.

“Financial Projections” shall have the meaning set forth in Section 5.5(a)
hereof.

“Fixed Charge Coverage Ratio”, calculated for the twelve consecutive months then
ended for the most recent reporting period, shall mean and include, in each case
with respect to any reporting period, for the Loan Parties and their
subsidiaries on a consolidated basis, the ratio of (a) EBITDA, measured on a
first-in, first-out basis, less the sum of (i) Non-Financed Capital Expenditures
made during such period; (ii) cash taxes incurred and paid during such period
pursuant to the Tax Sharing Agreement (subject to Section 6.16) and
(iii) dividends and distributions permitted under this Agreement and paid in
cash to (b) the sum of all required payments on (i) Indebtedness (principal,
cash interest and fees), (ii) Capitalized Lease Obligations, and
(iii) Management Fees to the extent paid, in each case for the Loan Parties and
their subsidiaries on a consolidated basis in accordance with GAAP.

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future Governmental Body.

 

18



--------------------------------------------------------------------------------

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” shall mean each Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities, the Commodity Hedge Liabilities, and the Interest Rate Hedge
Liabilities.

“Inactive Subsidiary” shall mean any Subsidiary of a Borrower which has no
assets or liabilities and does not conduct business; provided that any
Subsidiary holding title to Real Property not constituting Collateral and
engaging in no other activity shall be deemed an Inactive Subsidiary. The
Inactive Subsidiaries are listed on Schedule 1.2(b).

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures,

 

19



--------------------------------------------------------------------------------

notes or other similar instruments; (c) all Capitalized Lease Obligations;
(d) reimbursement obligations (contingent or otherwise) under any letter of
credit agreement, banker’s acceptance agreement or similar arrangement;
(e) obligations under any Interest Rate Hedge, Commodity Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than sixty (60) days past
due); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all obligations of such Person for “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts; and (i) any guaranty
of any indebtedness, obligations or liabilities of a type described in the
foregoing clauses (a) through (h); provided that any Indebtedness of any Loan
Party that is guaranteed by another Loan Party shall only be counted once in the
covenants of the Loan Parties hereunder.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Industrial Stock and Supplies Inventory Advance Rate” shall have the meaning
set forth in Section 2.1(a)(y)(iv) hereof.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the

 

20



--------------------------------------------------------------------------------

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Borrower’s goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Borrower’s business or used in selling or furnishing
such goods, merchandise and other personal property, including, without
limitation, all Retail Store Inventory, and all Documents.

“Inventory Advance Rates” shall have the meaning set forth in
Section 2.1(a)(y)(iv) hereof.

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent in its Permitted
Discretion and with the consent of Borrowers shall designate as the issuer of
and cause to issue any particular Letter of Credit under this Agreement in place
of Agent as issuer.

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“JPMorgan Deposit Account Control Agreement” shall mean that certain deposit
account control agreement for (i) account number 359513, (ii) account number
634659, (iii) account number 816522726, to be entered into among the Agent, the
Borrowers and JPMorgan in form

 

21



--------------------------------------------------------------------------------

and substance satisfactory to the Agent, or in the alternative those certain
accounts established by Borrowers with a successor, substitute or alternative
depository bank also subject to a deposit account control agreement among the
Agent, the Borrowers and such depository bank in form and substance satisfactory
to the Agent.

“Kiantone” shall have the meaning set forth in the preamble in this Agreement
and shall extend to all permitted successors and assigns of such Person.

“Kwik-Fill” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Person.

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.

“Lender-Provided Commodity Hedge” shall mean a Commodity Hedge which is provided
by any Lender and with respect to which such Lender confirms to Agent in writing
prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Commodity
Hedge (the “Commodity Hedge Liabilities”) by any Borrower, Guarantor, or any of
their respective Subsidiaries that is party to such Lender-Provided Commodity
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Borrower and Guarantor, be
guaranteed obligations under any Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Commodity Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the

 

22



--------------------------------------------------------------------------------

execution thereof that it: (a) is documented in a standard International Swap
Dealers Association, Inc. Master Agreement or another reasonable and customary
manner; (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the provider of any Lender-Provided Foreign Currency Hedge (the
“Foreign Currency Hedge Liabilities”) by any Borrower, Guarantor, or any of
their respective Subsidiaries that is party to such Lender-Provided Foreign
Currency Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Borrower and Guarantor, be
guaranteed obligations under any Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Borrower, Guarantor, or any of their respective Subsidiaries that is party
to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Borrower and Guarantor, be guaranteed obligations under any Guaranty and
secured obligations under any Guarantor Security Agreement, as applicable, and
otherwise treated as Obligations for purposes of the Other Documents, except to
the extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof.

“Letter of Credit Application” shall have the meaning set forth in
Section 2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof

“Letter of Credit Sublimit” shall mean $50,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate

 

23



--------------------------------------------------------------------------------

which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such LIBOR Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by Agent at such time (which determination shall be conclusive
absent manifest error)), by (b) a number equal to 1.00 minus the Reserve
Percentage; provided, however, that if the LIBOR Rate determined as provided
above would be less than zero (0), such rate shall be deemed to be zero (0) for
purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.

“Loan Parties” shall mean, collectively, the Borrowers and the Guarantors.

 

24



--------------------------------------------------------------------------------

“Management Fees” shall mean all fees payable by URC to RAG pursuant to that
certain Servicing Agreement, dated June 9, 1997, as such agreement may be
amended from time to time, and any agreement concerning the same subject matter
between URC and Catsimatidis and/or any of his Affiliates, whether such
agreement is a replacement thereof or in addition thereto.

“Material Adverse Effect” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any Other
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations or
prospects of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any Other Document.

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Borrower, which is material to any
Borrower’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.

“Maximum Swing Loan Advance Amount” shall mean $22,500,000; provided that,
(a) upon the effective date of each increase in the Maximum Revolving Advance
Amount in accordance with Section 2.24, the Maximum Swing Loan Advance Amount
shall increase by an amount equal to ten percent (10%) of the amount of such
increase in the Maximum Revolving Advance Amount, and (b) upon the effective
date of each decrease in the Maximum Revolving Advance Amount in accordance with
Section 2.25, the Maximum Swing Loan Advance Amount shall decrease by an amount
equal to ten percent (10%) of the amount of such decrease in the Maximum
Revolving Advance Amount.

“Maximum Revolving Advance Amount” shall mean $225,000,000 plus any increases in
accordance with Section 2.24 and minus any decreases in accordance with
Section 2.25.

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Moody’s” shall mean Moody’s Investors Service, a subsidiary of Moody’s
Corporation.

“Mortgage” shall mean the mortgage(s) on the Real Property securing the
Obligations.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.

 

25



--------------------------------------------------------------------------------

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

“Non-Financed Capital Expenditures”, calculated for the twelve months then ended
for the most recent reporting period, shall mean the sum of all Capital
Expenditures less (i) Capital Expenditures financed with Permitted Indebtedness
(other than Revolving Advances and the Term Loan), (ii) Capital Expenditures
financed with equity proceeds to the extent permitted hereunder, (iii) Capital
Expenditures funded with any insurance proceeds representing Capital Expenditure
for replacement assets to the extent permitted pursuant to Section 6.6 hereof,
and (iv) Capital Expenditures funded with the net proceeds of asset sales during
such period.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“Note” shall mean collectively, the Term Note, the Revolving Credit Note and the
Swing Loan Note.

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Borrower or Guarantor or any
Subsidiary of any Borrower or any Guarantor to Issuer, Swing Loan Lender,
Lenders or Agent (or to any other direct or indirect subsidiary or Affiliate of
Issuer, Swing Loan Lender, any Lender or Agent) of any kind or nature, present
or future (including any interest or other amounts accruing thereon, any fees
accruing under or in connection therewith, and any indemnification obligations
payable by any Borrower arising or payable after maturity, or after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest, fees or other amounts is
allowable or allowed in such proceeding), whether or not for the payment of
money, whether arising by reason of an extension of credit, opening or issuance
of a letter of credit, loan, equipment lease, establishment of any commercial
card or similar facility or guarantee, under any interest or currency swap,
future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Agent’s or any Lender’s non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository transfer check or
other similar arrangements, whether direct or indirect, absolute or contingent,
joint or several, due or to become due, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, limited to, (a) this
Agreement, the

 

26



--------------------------------------------------------------------------------

Other Documents and any amendments, extensions, renewals or increases thereto,
including all costs and expenses of Agent, Issuer, Swing Loan Lender and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses for one primary counsel
and one local counsel, to the extent necessary, in each relevant jurisdiction,
and all obligations of any Borrower to Agent, Issuer, Swing Loan Lender or
Lenders to perform acts or refrain from taking any action, (b) all Hedge
Liabilities and (c) all Cash Management Liabilities. Notwithstanding anything to
the contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date and
reasonable extensions thereof.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

“Other Documents” shall mean the Mortgage, the Note, the Perfection
Certificates, the Fee Letter, any Guaranty, any Guarantor Security Agreement,
any Pledge Agreement, any Lender-Provided Interest Rate Hedge, any
Lender-Provided Commodity Hedge, any Lender-Provided Foreign Currency Hedge and
any and all other agreements, instruments and documents, including intercreditor
agreements, guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement, in each case together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Overadvance Threshold Amount” shall have the meaning set forth in
Section 16.2(e) hereof.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.

 

27



--------------------------------------------------------------------------------

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to
Section 2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by
Borrower or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Borrower or any entity which was at such time a member of the
Controlled Group.

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “target”) so long as: (a) no Default or Event
of Default exists immediately prior to or after giving effect to such Permitted
Acquisition; (b) Average Excess Availability shall be greater than or equal to
twenty percent (20%) of the Maximum Revolving Advance Amount for the thirty
(30) days preceding such Permitted Acquisition, calculated on a pro forma basis
after giving effect to such Permitted Acquisition; (c) Excess Availability shall
be greater than or equal to twenty percent (20%) of the Maximum Revolving
Advance Amount immediately after giving effect to such Permitted Acquisition;
provided, that, for the purposes of clauses (b) and (c), any assets acquired in
connection with such Permitted Acquisition will not be included in the Formula
Amount calculation unless such assets have been subject to, at Agent’s Permitted
Discretion, a field examination and an appraisal satisfactory to Agent; (d) the
Fixed Charge Coverage Ratio, calculated on a pro forma basis after giving effect
to such Permitted Acquisition, for the trailing twelve month period most
recently ended prior to such Permitted Acquisition and for the succeeding twelve
month period commencing with the month during which the Permitted Acquisition is
consummated, shall be at least 1.20:1.0; provided, that, if the Fixed Charge
Coverage Ratio for either calculation is less than 1.20:1.0, the acquisition
shall be permitted if pro forma Excess Availability, calculated after giving
effect to such Permitted

 

28



--------------------------------------------------------------------------------

Acquisition, is equal to or greater than forty percent (40%) of the Maximum
Revolving Advance Amount for the thirty (30) days prior to such Permitted
Acquisition and immediately after giving effect to such Permitted Acquisition;
(e) if a Borrower is acquiring the Equity Interests in such Person, such Person
shall execute a joinder agreement, substantially in the form of Schedule 2.24(a)
hereto and satisfactory to Agent, and become a Loan Party; (f) the Borrower and
any resulting Person as a Loan Party, shall grant Liens to the Agent,
satisfactory to Agent, in the Person or assets acquired; and (g) the business
acquired, or the business conducted by the Person whose ownership interests are
being acquired, as applicable, shall be substantially the same as one or more
line or lines of business conducted by the Borrowers; except, that, if the
Permitted Acquisition is funded solely from the proceeds of a cash equity
contribution to a Borrower, the foregoing provisions (b), (c) and (d) shall not
apply. For the purposes of calculating Excess Availability under this
definition, any assets being acquired in the proposed acquisition shall be
included in the Formula Amount on the date of closing so long as Agent has
received an audit or appraisal of such assets as set forth in clause (b) above
and so long as such assets satisfy the applicable eligibility criteria applied
by Agent in accordance with the terms of this Agreement.

“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank, an insurance company, or any finance company generally
engaged in the business of making commercial loans; (c) any Approved Fund; and
(d) any Person to whom Agent or any Lender assigns its rights and obligations
under this Agreement as part of an assignment and transfer of such Agent’s or
Lender’s rights in and to a material portion of such Agent’s or Lender’s
portfolio of asset-based credit facilities.

“Permitted Discretion” shall mean a determination made by the Agent in good
faith in the exercise of its reasonable (from the perspective of an asset-based
lender) business judgment.

“Permitted Dividends” shall mean common and preferred dividends and
distributions to the holders of Equity Interests in a Borrower shall be
permitted so long as: (a) no Default or Event of Default exists immediately
prior to or as a result of such dividend or distribution; (b) Average Excess
Availability shall not be less than fifteen percent (15%) of the Maximum
Revolving Advance Amount for the 30 days preceding such dividend or
distribution, calculated on a pro forma basis after giving effect to such
dividend or distribution; (c) Excess Availability shall not be less than fifteen
percent (15%) of the Maximum Revolving Advance Amount on the date of such
dividend or distribution, after giving effect to such dividend or distribution;
(d) the aggregate amount of all dividends and distributions made as of any given
date occurring after the Closing Date shall not exceed an amount equal to fifty
percent (50%) of the net income of Borrowers on a Consolidated Basis, determined
in accordance with GAAP (but excluding other comprehensive income), for the
period commencing on the first day of the quarter immediately following Closing
Date and ending as of the date such distribution or dividend is made (provided,
that, dividends made in respect of URC Preferred Stock shall not be subject to
the restriction set forth in this clause (d) but in no event shall such
dividends made in respect of URC’s Preferred Stock exceed a nine percent
(9%) per annum coupon rate on such URC Preferred Stock; provided further, that,
dividends may be made in respect of any Equity Interests in the Borrowers with
respect to periods ending prior to the Closing Date or with respect to periods
ongoing as at the Closing Date without the restrictions in clauses (a), (b) and
(c) and subject to the restriction set forth in (d) only as measured for the
period in question to the extent

 

29



--------------------------------------------------------------------------------

that such dividends are expressly permitted under the terms of the Existing
Credit Agreement as if such Existing Credit Agreement were to continue to be in
effect after the Closing Date); and (e) not less than ten (10) days prior to any
such proposed dividend or distribution, an authorized officer of the Borrowing
Agent shall deliver to Agent a written certification confirming that the
proposed dividend or distribution is permitted under and in compliance with this
definition. Without limiting the foregoing, absent the occurrence and
continuance of an Event of Default, dividends and distribution between Borrowers
shall constitute Permitted Dividends.

“Permitted Encumbrances” shall mean:

(a) Liens for taxes, assessments, or similar charges, incurred in the Ordinary
Course of Business and which are not yet due and payable or are being Properly
Contested;

(b) Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the Ordinary Course of Business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(d) Liens incurred or good-faith pledges or deposits made in the Ordinary Course
of Business to secure performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business, including without limitation, (i) statutory Liens in favor of Enbridge
on Inventory of the Borrowers in the pipeline of Enbridge, provided that to the
extent the Inventory upon which such Liens exist is included in the Formula
Amount, such Liens are subject to the Enbridge Cash Collateral Agreement, and
(ii) consensual Liens on cash of the Borrowers granted by the Borrowers pursuant
to the Enbridge Cash Collateral Agreement in amounts not exceeding the amount of
the Indebtedness of any Borrower due to Enbridge as determined by Enbridge;

(e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of Real Property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(f) Liens, security interests and mortgages in favor of the Agent for the
benefit of the Lenders and their Affiliates securing the Obligations (including
Lender-Provided Commodity Hedges, Lender-Provided Foreign Currency Hedges and
Lender-Provided Interest Rate Hedges);

(g) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases permitted in Section 7.6 (Capital
Expenditures and Leases) securing obligations of such Loan Party or Subsidiary
to the lessor under such leases;

 

30



--------------------------------------------------------------------------------

(h) Any Lien existing on the date of this Agreement and described on Schedule
1.2(b), securing Indebtedness then existing and any Lien on the same asset
securing Indebtedness which refinances the Indebtedness securing such Lien;
provided, that, the principal amount secured thereby is not increased, and no
additional assets become subject to such Lien;

(i) Purchase money security interests and liens on assets other than Collateral
to the extent permitted under clause (g) of the definition of Permitted
Indebtedness and security interests and liens on Borrower’s Retail Store Assets
to the extent permitted under clause (f) of the definition of Permitted
Indebtedness;

(j) The following, (i) if the validity or amount thereof is being Properly
Contested or (ii) if a final judgment is entered and such judgment is
discharged, bonded or stayed (and continue to be stayed for all times
thereafter) within thirty (30) days of entry, and in either case they do not
affect the Collateral or, in the aggregate, materially impair the ability of any
Loan Party to perform its Obligations hereunder or under the Other Documents:

(A) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(B) Claims, Liens or encumbrances upon, and defects of title to, Real Property
or personal property other than the Collateral, including any attachment of
personal property or Real Property or other legal process prior to adjudication
of a dispute on the merits;

(C) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens;

(D) Environmental Liens in respect of environmental clean-up costs alleged to be
due as presently or prospectively authorized under any federal or state law,
provided Borrowers shall have Properly Contested the lawfulness or amount of any
such lien, provided further that the amount thereof, together with the Liens
resulting from final judgments or orders not exceeding $7,500,000 in the
aggregate; or

(E) Liens resulting from final judgments or orders to the extent not
constituting an Event of Default.

(k) any Lien granted to a commodity broker in connection with an account created
and maintained by URC to engage in the trading of futures contracts on a
recognized exchange for the purpose or reducing the price risk associated with
holding or purchasing crude oil and refined petroleum products inventory;
provided that, (i) any such Lien shall be confined solely to futures contracts
permitted by clause (ii) below and to cash equivalents in an amount not
exceeding $15,000,000 on deposit in such account and (ii) with respect to such
account, neither URC nor any Subsidiary shall enter into any obligations in any
hedging transactions, the effect of which would be to cause more than
(A) 5,500,000 barrels of crude oil, (B) 5,500,000 barrels of refined petroleum
products or (C) 5,000 dth/day of natural gas to be at any time subject to
fixed-price contracts to which URC or any Subsidiary is a party. A contract for
the purchase of crude oil or refined petroleum products shall not be deemed to
be a “fixed-price contract” for purposes

 

31



--------------------------------------------------------------------------------

of the proviso to the immediately preceding sentence if the price thereunder is
based upon and varies with Canadian price postings for the same or a similar
commodity, prices for the same or a similar commodity on the New York Mercantile
Exchange or any other index which reflects market prices;

(l) any Lien on an asset acquired in a Permitted Acquisition provided that
(i) the asset is not of the category of any of the assets described in the
definition of “Collateral”, (ii) such Lien secures Indebtedness incurred in
connection with or assumed in such Permitted Acquisition, and (iii) such Lien
secures Indebtedness which is included in the determination of Acquisition
Consideration;

(m) Cash collateral securing surety bonds issued in the Ordinary Course of the
Business of the Loan Parties;

(n) subject to receipt by Agent of a Lien Waiver Agreement from the holder of
any such Lien, any Lien on any assets on which a Lien held by Agent has been
released by Agent pursuant to the provisions of Section 4.13 hereof;

(o) subject to receipt by Agent of a Lien Waiver Agreement from the holder of
any such Lien, any Lien on any assets acquired or which may be acquired by
Borrowers pursuant to the Enbridge Agreements and any documents relating
thereto; and

(p) subject to receipt by Agent of a Lien Waiver Agreement from the holder of
any such Lien, any Lien on assets located on the property of the Biofuel Plant;

(q) banker’s Liens, rights of setoff or similar rights and remedies as to
Depository Accounts or other funds maintained with depository institutions;

(r) Liens incurred, or deposits made, in the Ordinary Course of Business in
connection with worker’s compensation, unemployment insurance, old age benefits
and other types of social security;

(s) Liens arising by virtue of precautionary Uniform Commercial Code financing
statement filings in respect of leases or consignments entered into in the
Ordinary Course of Business;

(t) other Liens not expressly described in this definition and securing
Indebtedness in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding; provided, that, such Liens shall not extend to any Collateral
that is included in the Formula Amount.

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) any guarantees of
Indebtedness permitted under Section 7.3 hereof; (c) any Indebtedness listed on
Schedule 5.8(b)(ii) hereof, provided there is not an increase in the principal
amount thereof or other significant change in the terms thereof that are
material and adverse to the interests of Agent and the Lenders; (d) Interest
Rate Hedges, Commodity Hedges and Foreign Currency Hedges that are entered into
by Borrowers to hedge their risks with respect to outstanding Indebtedness of
Borrowers and not for speculative or investment purposes; provided, that,
(i) the notional principal amount of such Hedging Liabilities with respect to
hedging of interest rates does not

 

32



--------------------------------------------------------------------------------

exceed the principal amount of such Indebtedness to which such Hedging
Liabilities relate, and (ii) in each case, such Hedging Liabilities which do not
represent an actual obligation and for which an offsetting derivative contract
has been recorded in the financial statements are recorded in accordance with
SFAS 133; (e) intercompany Indebtedness owing from one or more Borrowers or one
or more Subsidiaries of Borrowers to any other one or more Borrowers in
accordance with clause (c) of the definition of Permitted Loans;
(f) Indebtedness of up to $500,000,000, so long as (i) immediately prior to and
after giving effect to any such Indebtedness, the Fixed Charge Coverage Ratio,
calculated for the most recently ended four (4) fiscal quarter period after
giving pro forma effect to the incurrence of any such Indebtedness and the use
of the proceeds of such Indebtedness, shall be at least 1.10:1.00, (ii) no
Default or Event of Default would exist immediately prior to or as a result of
the incurrence of such Indebtedness, (iii) Borrowers shall use the proceeds of
such indebtedness to fund Permitted Acquisitions, make Capital Expenditures,
satisfy working capital requirements, repay the Borrowers’ then existing
Indebtedness or to maintain such proceeds subject to Agent’s lien for future use
solely with respect to any of the foregoing purposes, except, that, as a
one-time exemption, Borrowers shall be permitted to use proceeds of such
Indebtedness of up to $25,000,000 without restriction (including, without
limitation, for the purposes of paying dividends to United Refining Inc.) so
long as no Default or Event of Default has occurred and is continuing, and
(iv) such Indebtedness is unsecured or may be secured solely by assets of the
Borrowers which are comprised of the Borrower’s Retail Store Assets, which are
unencumbered as of the Closing Date, subject to an intercreditor agreement
satisfactory to Agent; provided, that, in the event that the Indebtedness
described in clause (g) of this definition is increased at the request of
Borrowing Agent to an amount in excess of $30,000,000 in the aggregate, the
$500,000,000 amount of Permitted Indebtedness, described in clause (f) of this
definition shall be reduced on a dollar for dollar basis by the amount of such
increase over $30,000,000, subject to an intercreditor agreement satisfactory to
Agent; (g) Indebtedness secured by purchase money security interests and/or
other assets not constituting Collateral in an aggregate amount not to exceed
$30,000,000; provided, that, such $30,000,000 amount may be increased up to an
amount not to exceed $60,000,000 in the aggregate so long as on the date of
incurrence of such Indebtedness (x) no Indebtedness described in clause (f) is
outstanding, (y) no Default or Event of Default has occurred and is continuing
and (z) Borrowing Agent has requested such increase by providing Agent with not
less than ten (10) day’s prior written notice; (h) Indebtedness arising under
bid, performance or surety contracts in the Ordinary Course of Business,
(i) Capitalized Lease Obligations as and to the extent permitted under
Section 7.6; (j) any amounts owing or becoming due to Enbridge or other third
parties pursuant to the letter agreement between the Enbridge and the URC, dated
July 31, 2014, and as amended, and the ancillary agreements related thereto,
including Indebtedness incurred to perform URC’s obligations thereunder as
purchaser or as a guarantor of a related party purchaser, following exercise of
the put option or call option as set forth therein; and (k) other unsecured
Indebtedness provided that after giving effect to such Indebtedness the
Borrowers’ Fixed Charge Coverage Ratio computed as of the end of the fiscal
quarter preceding the fiscal quarter during which such Indebtedness is incurred
(“Referenced Quarter”) would be at least 2.0 : 1.0, determined on a pro forma
basis as if the incurrence of such additional Indebtedness and the application
of the net proceeds therefrom had occurred at the beginning of the four quarter
period ending with the Referenced Quarter. Notwithstanding anything to the
contrary contained herein, solely for the purposes of calculating the Fixed
Charge Coverage Ratio to be tested in connection with the permitting of
additional

 

33



--------------------------------------------------------------------------------

indebtedness, the Fixed Charge Coverage Ratio for the period ending
(a) August 31, 2015, shall be calculated only for the six month period then
ended; and (b) November 30, 2015, shall be calculated only for the nine month
period then ended.

“Permitted Investments” shall mean (a) at all times, Tier 1 Permitted
Investments; and (b) at such times as Borrowers maintain not less than an amount
equal to $50,000,000 in excess of the aggregate outstanding amount of the
Revolver Usage in the Cash Collateral Account or invested as a Tier 1 Permitted
Investment, Tier 2 Permitted Investments. Agent acknowledges, confirms and
agrees that, notwithstanding clause (b) of this definition, Tier 2 Permitted
Investments shall not cease to be Permitted Investments hereunder unless
Borrowers fail to maintain an amount equal to at least $50,000,000 in the Cash
Collateral Account or investment as a Tier 1 Permitted Investment in excess of
the Revolver Usage for a fifteen (15) Business Day consecutive period.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower to
its Customer(s), in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms;
(b) loans to third parties in connection with the sale of assets pursuant to the
provisions of Section 7.1(b) hereof; provided, that, the aggregate outstanding
amount of such loans shall not exceed $5,000,000 at any one time; (c) loans to
employees in the Ordinary Course of Business; and (d) intercompany loans between
and among Borrowers or Subsidiaries of Borrowers, so long as, at the request of
Agent, such intercompany loans are evidenced by a master intercompany promissory
note on terms and conditions (including terms subordinating payment of the
indebtedness evidenced by such note to the prior payment in full of all
Obligations) acceptable to Agent in its Permitted Discretion; provided that, the
aggregate Indebtedness of the Borrowers owing from the Subsidiaries which are
not Loan Parties shall not exceed $15,000,000 in the aggregate at any one time.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Borrower or any member of the Controlled Group or to
which any Borrower or any member of the Controlled Group is required to
contribute.

“Pledge Agreement” shall mean that certain Collateral Pledge Agreement executed
by URC in favor of Agent dated as of the Closing Date and any other pledge
agreements executed subsequent to the Closing Date by any other Person to secure
the Obligations.

“Pledged Account Securities Intermediary” shall mean PNC.

“Pledged Securities Account” shall mean that certain securities account
maintained by URC with Pledged Account Securities Intermediary.

 

34



--------------------------------------------------------------------------------

“Pledged Securities Advance Rate” means (a) 90% with respect to certificates of
deposits, (b) 90% with respect to money market funds and US treasury bills, and
(c) 80% with respect to debt instruments permitted by subsections (a)-(g) and
(i) of the definition of “Tier 2 Permitted Investments”; provided, that such
debt instruments may not be split rated.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“PNC Deposit Account Control Agreement” shall mean that certain deposit account
control agreement for account number 1008977208, entered into among the
Administrative Agent, the Borrowers and PNC, in form and substance satisfactory
to the Administrative Agent.

“PNC Lockbox” shall mean that certain lockbox maintained by PNC for receipt of
the Borrowers’ Accounts, which funds are transferred by PNC to the deposit
account which is subject to the PNC Deposit Account Control Agreement.

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s good faith dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect and (d) if such Indebtedness or Lien, as applicable, results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; it being acknowledged that, with respect to the Loan Parties,
the Loan Parties and their Subsidiaries shall pay or bond all such Indebtedness
forthwith upon the commencement of any proceedings to foreclose any Lien which
may have attached as security for such Indebtedness unless the applicable Loan
Parties or Subsidiaries are prohibited by Applicable Law from making such
payment, in which case a Borrowing Agent shall immediately notify the Agent
thereof and make such payment as soon as it is permitted to do so.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

35



--------------------------------------------------------------------------------

“Qualified Accounts “shall mean any accounts which the Agent in its Permitted
Discretion determines to have met all of the following criteria:

(a) the account represents a complete bona fide transaction for goods sold and
delivered or services rendered (but excluding any amounts in the nature of a
service charge added to the amount due on an invoice because the invoice has not
been paid when due) which requires no further act under any circumstances on the
part of any Borrower to make such account payable by the Customer; the account
arises from an arm’s length transaction in the Ordinary Course of Business of a
Borrower between a Borrower and a Customer which is not an Affiliate of a
Borrower or an officer, stockholder or employee of a Borrower or of any
Affiliate of a Borrower, or a member of the family of an officer, stockholder or
employee of a Borrower or of any Affiliate of a Borrower; any Borrower to whom
such account is owing is able to bring suit against the Customer through
judicial process and there exist no defenses to the enforcement of such
Borrower’s remedies against such Customer, and the account does not represent a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Customer’s obligation to pay
that invoice is subject to such Borrower’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;

(b) the account shall not (i) if payable on a “net 10 basis” be or have been
unpaid more than thirty (30) days from the invoice date; (ii) if payable on a
“net 30 basis” or basis other than described in the preceding clause (i) be or
have been unpaid more than ninety (90) days from the invoice date, (iii) be
delinquent more than sixty (60) days, or (iv) be payable by a Customer (A) more
than 50% of whose accounts have remained unpaid for more than ninety (90) days
from the invoice date or are delinquent more than sixty (60) days, or (B) whose
accounts constitute, in the Agent’s determination, an unduly high percentage of
the aggregate amount of all outstanding accounts;

(c) the goods the sale of which gave rise to the account were shipped or
delivered or provided to the Customer on an absolute sale basis and not on a
bill and hold sale basis, a consignment sale basis, a guaranteed sale basis, a
sale or return basis, or on the basis of any other similar understanding, and no
part of such goods has been returned or rejected;

(d) the account is not evidenced by chattel paper or an instrument of any kind;

(e) the Customer with respect to the account (i) is solvent, (ii) is not the
subject of an Insolvency Event or of any other proceeding or action, threatened
or pending, which might have a materially adverse effect on its business, unless
the Agent, in its Permitted Discretion, notifies such Borrower that the account
of such a Customer can be considered a Qualified Account, and (iii) is not, in
the Permitted Discretion of the Agent, deemed ineligible for credit for other
reasons (including, without limitation, unsatisfactory past experiences of the
Borrowers, the Agent or any of the Lenders with the Customer or unsatisfactory
reputation of the Customer or an Insolvency Event occurs with respect to the
Customer;

(f) the Customer is not located outside Canada or the United States of America;

 

36



--------------------------------------------------------------------------------

(g) (i) the Customer is not the government of the United States of America or
any department, agency or instrumentality thereof, or (ii) if the Customer is an
entity mentioned in clause (g)(i), the Federal Assignment of Claims Act (or
applicable similar legislation) has been fully complied with so as to validly
perfect the Agent’s Lien therein to the Agent’s satisfaction;

(h) the account is a valid, binding and legally enforceable obligation of the
Customer with respect thereto and is not subject to any dispute, condition,
contingency, offset, recoupment, reduction, claim for credit, allowance,
adjustment, counterclaim or defense on the part of such Customer, and no facts
exist which may provide a basis for any of the foregoing in the present or
future;

(i) the account is subject to the Agent’s Lien and is not subject to any other
Lien, claim, encumbrance or security interest whatsoever;

(j) the account is evidenced by an invoice or other documentation and arises
from a contract which is in form and substance satisfactory to the Agent;

(k) the appropriate Borrower has observed and complied with all Laws of the
state in which the Customer or the account is located which, if not observed and
complied with, would deny to such Borrower access to the courts of such state;

(l) the account is not subject to any provision prohibiting its assignment or
requiring notice of or consent to such assignment;

(m) the goods giving rise to the account were not, at the time of sale thereof,
subject to any Lien or encumbrance except the Agent’s Lien;

(n) the account is payable in freely transferable United States Dollars; and

(o) the account is not, or should not be, disqualified for any other reason
generally accepted in the commercial finance business.

In addition to the foregoing requirements, accounts of any Customer which are
otherwise Qualified Accounts shall be reduced to the extent of any accounts
payable (including, without limitation, the Agent’s estimate of any contingent
liabilities) by a Borrower to such Customer (“Contras”) provided that the Agent,
in its Permitted Discretion, may determine that none of the accounts in respect
to such Customer shall be Qualified Accounts in the event that there exists an
unreasonably large amount of payables owing to such Customer.

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowers, the Agent may at any time or from time to time revise such
qualification standards in the exercise of its Permitted Discretion.

“Qualified Asphalt Inventory” shall mean Inventory which the Agent in its
Permitted Discretion determines (a) meets all of the requirements of Qualified
Inventory, and (b) is reported on the Borrowers’ books and records as asphalt
Inventory.

 

37



--------------------------------------------------------------------------------

“Qualified Crude Inventory” shall mean Inventory which the Agent in its
Permitted Discretion determines (a) meets all of the requirements of Qualified
Inventory, and (b) is reported on the Borrowers’ books and records as crude oil
Inventory.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

“Qualified Enbridge Pipeline Inventory” shall mean any Inventory which the Agent
in its Permitted Discretion determines to have met all of the following
criteria:

(a) such Inventory meets the requirements of Qualified Inventory;

(b) such Inventory is located in the Enbridge Pipeline;

(c) all current filings or recordations under Canadian Law necessary to perfect
the Agent’s security interest in such Inventory shall be in effect;

(d) notice of the Agent’s Lien on such Inventory has been provided to Enbridge
as required by any Tariff governing the transmission of such Inventory;

(e) Agent shall have been provided with a legal opinion of Canadian counsel
confirming that the Agent has a perfected Lien in such Inventory; and

(f) the transmission costs and Tariffs associated with such Inventory shall be
subject to the Enbridge Cash Collateral Agreement pursuant to which a Loan Party
has granted to Enbridge cash collateral or a letter of credit sufficient to pay
such transmission costs and Tariffs.

“Qualified Industrial Stock and Supplies Inventory” shall mean any Inventory
which the Agent in its Permitted Discretion determines (a) meets all of the
requirements of Qualified Inventory, and (b) is reported on the Borrowers’ books
and records as industrial stock and supplies Inventory.

“Qualified Inventory” shall mean and include Inventory, excluding work in
process, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its Permitted Discretion, shall not
deem ineligible Inventory, based on such considerations as Agent may from time
to time deem appropriate including whether the Inventory is subject to a
perfected, first priority Lien in favor of Agent and no other Lien (other than a
Permitted Encumbrance). In addition, Inventory shall not be Eligible Inventory
unless:

(a) the Inventory is either (i) finished goods or (ii) raw materials other than
supplies; but excluding in all cases any goods which have been shipped,
delivered, sold by, purchased by

 

38



--------------------------------------------------------------------------------

or provided to a Borrower on a bill and hold, consignment sale, guaranteed sale,
or sale or return basis, or any other similar basis or understanding other than
an absolute sale and also excluding all supplies;

(b) the Inventory is new, of good and merchantable quality, and represents no
more than a twelve (12) month supply of such finished goods or raw materials;

(c) the Inventory is located in the pipeline owned by Kiantone or any other
Borrower, or in the Enbridge Pipeline if such Inventory meets the additional
requirements for Qualified Enbridge Pipeline Inventory as identified in the
definition of Qualified Enbridge Pipeline Inventory, or in storage tanks, or,
Retail Store Inventory located at a retail store located on a site (i) owned by
a Borrower or an Affiliate of Borrower, and for which such Affiliate has
delivered a Lien Waiver against Agent or (ii) leased by a Borrower from a party
other than a Borrower or an Affiliate of Borrower if the landlord has executed a
Lien Waiver Agreement or Agent has established an appropriate Reserve in its
Permitted Discretion;

(d) the Inventory is not stored with a bailee, warehouseman, consignee or
similar party unless the Agent has given its prior written consent and a
Borrower has caused such bailee, warehouseman, consignee or similar party to
issue and deliver to the Agent, warehouse receipts or similar type documentation
therefor in the Agent’s name, or such party shall have executed and delivered to
the Agent a Lien Waiver Agreement, in form and substance satisfactory to the
Agent;

(e) the Inventory is subject to the Agent’s Lien and is not subject to any other
Lien other than Permitted Encumbrances; provided, however, Liens on Qualified
Enbridge Pipeline Inventory in favor of Enbridge are permitted to the extent
that Enbridge has required and received cash collateral, a letter of credit or
other credit support in an amount determined by Enbridge;

(f) the Inventory has not been manufactured in violation of any federal minimum
wage or overtime laws, including, without limitation, the Fair Labor Standards
Act, 29 U.S.C. § 215(a)(1);

(g) the Inventory has not been attached, seized, levied upon or subjected to a
writ or distress warrant, or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within ten (10) days thereafter, provided that such 10-day grace period
shall apply only if the aggregate amount of Inventory affected by the foregoing
does not exceed $5,000,000;

(h) the Inventory is not covered by a negotiable Document, unless such Document
has been delivered to the Agent with all necessary endorsements, free and clear
of all Liens except those in favor of the Agent;

(i) the Inventory is not unsalable, defective or otherwise unfit for sale;

(j) the Inventory does not consist of display items or packing or shipping
materials, or replacement parts; and

 

39



--------------------------------------------------------------------------------

(k) the Inventory is (or upon completion of processing will be) of a type held
for sale in the Ordinary Course of Business of the Borrowers, including, without
limitation, distillates.

Provided further, if such Inventory is located in the Enbridge Pipeline, it
shall meet the following additional requirements:

(1) all current filings or recordations under Canadian Law necessary to perfect
the Agent’s Lien in such Inventory shall be in effect;

(2) notice of the Agent’s Lien on such Inventory has been provided to Enbridge
as required by any Tariff governing the transmission of such Inventory;

(3) the Agent shall have been provided with a legal opinion of Canadian counsel
confirming that the Agent has a perfected Lien in such Inventory; and

(4) the transmission costs and Tariffs associated with such Inventory shall be
subject to the Enbridge Cash Collateral Agreement pursuant to which a Loan Party
has granted to Enbridge cash collateral or a letter of credit sufficient to pay
such transmission costs and Tariffs.

Inventory which meets such requirements shall be valued for purposes of
computing the Formula Amount at the lower of:

(A) its book value on a FIFO basis; or

(B) its market value which shall be computed as follows if such Inventory is not
Retail Store Inventory: by multiplying the quantity of such Qualified Inventory
by the unit price per volume reported on the date of computation by (a) Oil
Price Information Services for products if such Inventory consists of refining
products or Poten and Partners, Inc. for asphalt if such Inventory consists of
asphalt, and (b) the New York Mercantile Exchange if such Inventory consists of
crude oil; the market value of crude oil computed pursuant to this clause
(B) shall be reduced by the applicable crude stream discounts for oil pricing.

Notwithstanding the qualification standards specified above, upon prior notice
to the Borrowers, the Agent may at any time or from time to time revise such
qualification standards in the exercise of its Permitted Discretion.

“Qualified Refined Fuels Inventory with Ready Market Prices” shall mean any
Inventory which the Agent in its Permitted Discretion determines (a) meets all
of the requirements of Qualified Inventory, and (b) is reported on the
Borrowers’ books and records as refined fuels Inventory with ready market
prices.

“Qualified Retail Store Inventory and Other Refinery Fuel Inventory” shall mean
any Inventory which the Agent in its Permitted Discretion determines (a) meets
all of the requirements of Qualified Inventory, and (b) is reported on the
Borrowers’ books and records as retail store Inventory and other Refinery fuel
Inventory.

“RAG” shall mean Red Apple Group, Inc., a corporation organized under the laws
of the State of Delaware

 

40



--------------------------------------------------------------------------------

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Borrower’s contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
contract rights, instruments, documents and chattel paper, and drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to Agent
hereunder.

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

“Refined Fuels Inventory with Ready Market Prices Advance Rate” shall have the
meaning set forth in Section 2.1(a)(y)(iv) hereof.

“Refinery” shall mean that certain fuel refinery owned by URC, located on an
approximately ninety-two (92) acre site in the City of Warren, County of Warren,
Pennsylvania, together with that certain crude oil and refined product terminal
known as the “Cobham Park Tank Farm,” located in the Glade Township, Warren
County, Pennsylvania. For clarity, the term “Refinery” shall include, without
limitation, the Cobham Park Tank Farm.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding at least
fifty-one percent (51%) of either (a) the aggregate of (x) the Revolving
Commitment Amounts of all Lenders (excluding any Defaulting Lender), and
(y) outstanding principal amount of the Term Loan, or (b) after the termination
of all commitments of Lenders hereunder, the sum of (x) the

 

41



--------------------------------------------------------------------------------

outstanding Revolving Advances, Swing Loans and Term Loans, plus the Maximum
Undrawn Amount of all outstanding Letters of Credit; provided, however, if there
are fewer than three (3) Lenders, Required Lenders shall mean all Lenders
(excluding any Defaulting Lender).

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

“Retail Store Assets” shall mean all personal property of the Loan Parties
located at the retail locations of the Loan Parties described on Schedule 4.4
hereto, other than the Retail Store Inventory.

“Retail Store Inventory” shall mean the Inventory located at the retail
locations of the Loan Parties described on Schedule 4.4 hereto, consisting of
food items and groceries, engine lubricants, gasoline and/or other motor fuels,
goods and related products located thereon owned or offered for retail sale by
any of the Loan Parties.

“Retail Store Inventory and Other Refinery Fuel Inventory Advance Rate” shall
have the meaning set forth in Section 2.1(a)(y)(iv) hereof.

“Revolver Usage” shall mean, as of any date of determination, the unpaid balance
of the sum of Revolving Advances plus the Maximum Undrawn Amount of all
outstanding Letters of Credit as of such date.

“Revolving Advances” shall mean Advances other than Letters of Credit, the Term
Loan and the Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (ii) as to any Lender
that is a New Lender, the Revolving Commitment amount provided for in the
joinder signed by such New Lender under Section 2.24(a)(x), in each case as the
same may be adjusted upon any increase by such Lender pursuant to Section 2.24
hereof, any decrease by such Lender pursuant to Section 2.25 hereof, or any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Revolving Commitment Percentage” shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereof (or, in the case of any Lender that
became party to this Agreement after

 

42



--------------------------------------------------------------------------------

the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Revolving Commitment Percentage provided for in the joinder signed by such
New Lender under Section 2.24(a)(ix), in each case as the same may be adjusted
upon any increase in the Maximum Revolving Advance Amount pursuant to
Section 2.24 hereof, any decrease by such Lender pursuant to Section 2.25
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Schedule of Accounts” shall mean a detailed aged trial balance of all then
existing accounts in form and substance satisfactory to Agent, specifying in
each case the names, addresses, face amount and dates of invoice(s) for each
Customer obligated on an account so listed and, if requested by the Agent,
copies of proof of delivery and customer statements and the original copy of all
documents, including, without limitation, repayment histories and present status
reports, and such other matters and information relating to the status of the
accounts and/or the Customers so scheduled as the Agent may from time to time
reasonably request.

“Schedule of Inventory” shall mean a current schedule of Inventory in form and
substance satisfactory to the Agent on a FIFO basis, itemizing and describing
the kind, type, quality and quantity of Inventory, as determined by physical
counts, the Loan Parties’ costs therefor and selling price thereof,
substantially in the form annexed hereto as Exhibit 1.2(c).

“Schedule of Payables” shall mean a detailed listing of the Loan Parties’
existing accounts payable, specifying the names of each creditor and the amount
owed to such creditor and such matters and information relating to the status of
the Loan Parties’ accounts payable so scheduled as the Agent may from time to
time reasonably request.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.

 

43



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Senior Secured Notes” shall mean the 10.5% Senior Secured Notes in the original
principal amount of $365,000,000 due 2018 issued by URC and guaranteed by the
Subsidiary Guarantors (as defined under the Senior Secured Note Indenture).

Senior Secured Note Indenture shall mean that certain Indenture dated as of
March 8, 2011, among URC, the Subsidiary Guarantors named therein, and The Bank
of New York, as trustee.

Servicing Agreement shall mean that certain agreement between RAG and URC dated
June 9, 1997, pursuant to which URC shall pay to RAG for the use of RAG’s New
York headquarters, as such agreement may be amended from time to time, and any
agreement concerning the same subject matter between the URC and Catsimatidis
and/or any of his Affiliates, whether such agreement is a replacement thereof or
in addition thereto.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“Specified Equity Contribution” shall have the meaning set forth in
Section 6.5(b).

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Borrower by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Borrower by any Foreign Subsidiary (i) 100% of such issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage that,
due to a change in an Applicable Law after the date hereof, (x) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Borrower and (y) could not reasonably be
expected to cause any material adverse tax consequences) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).

“Super Majority Lenders” shall mean Lenders (not including Swing Loan Lender (in
its capacity as such Swing Loan Lender) or any Defaulting Lender) holding at
least sixty-six and

 

44



--------------------------------------------------------------------------------

two thirds percent (66 2/3%) of either (a) the aggregate of (x) the Revolving
Commitment Amounts of all Lenders (excluding any Defaulting Lender), and
(y) outstanding principal amount of the Term Loan, or (b) after the termination
of all commitments of Lenders hereunder, the sum of (x) the outstanding
Revolving Advances, Swing Loans and Term Loans, plus the Maximum Undrawn Amount
of all outstanding Letters of Credit; provided, however, if there are fewer than
three (3) Lenders, Required Lenders shall mean all Lenders (excluding any
Defaulting Lender).

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, Lender-Provided Commodity Hedge or a Lender-Provided
Foreign Currency Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Tariff” shall mean any one or more of the following: (i) the National Energy
Board tariffs described as (a) NEB No. 229 Enbridge Pipelines Inc. Tolls
Applying on Crude Petroleum, Natural Gas Liquids and Refined Petroleum Products
and (b) NEB No. 228 Enbridge Pipelines Inc., Crude Petroleum Tariff; and/or
(ii) the Federal Energy Regulatory Commission tariffs described as (a) FERC
No. 3 Enbridge Energy, Limited Partnership Rules and Regulations Governing the
Transportation of Crude Petroleum by Pipeline and (b) FERC No. 4 Enbridge
Energy, Limited Partnership Local Tariff Applying On Crude Petroleum and Natural
Gas Liquids; as any such tariffs may be amended, modified, supplemented or
replaced from time to time.

“Tax Sharing Agreement” shall mean that certain Tax Sharing Agreement dated
June 9, 1997, as amended by agreement dated October 1, 2013, among the Borrowers
and certain Subsidiaries and Affiliates of the Borrowers, as the same may be
amended as permitted hereunder.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Term Loan” shall have the meaning set forth in Section 2.3 hereof.

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment Amount (if any) of such Lender.

 

45



--------------------------------------------------------------------------------

“Term Loan Commitment Percentage” shall mean, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted upon any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Term Loan Commitment Amount” shall mean, as to any Lender, the term loan
commitment amount (if any) set forth below such Lender’s name on the signature
page hereof (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the term loan
commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), as the same may be adjusted upon any assignment
by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Term Loan Rate” shall mean (a) with respect to Term Loans that are Domestic
Rate Loans, an interest rate per annum equal to the sum of the Applicable Margin
plus the Alternate Base Rate and (b) with respect to Term Loans that are LIBOR
Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

“Term Loan Repayment Date” shall mean the first date on which the Obligations
arising under the Term Loan have been indefeasibly paid in full in immediately
available funds.

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.3 hereof.

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Borrower or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (a) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan;
(g) notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not diligent, upon any Borrower or any member of the Controlled
Group.

“Tier 1 Permitted Investments” shall mean investments in: (a) obligations issued
or guaranteed by the United States of America or any agency thereof;
(b) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating); (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a

 

46



--------------------------------------------------------------------------------

Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency; (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America or an
agency thereof; (e) investments made under Cash Management Agreements or under
cash management agreements with any other Lenders; (f) investments on the date
hereof as set forth on Schedule 7.4; and (g) Permitted Loans.

“Tier 2 Permitted Investments” shall mean investments in: (a) obligations issued
or guaranteed by the Government National Mortgage Association, the Federal Home
Loan Bank, the Federal Farm Credit Bank, the Federal National Mortgage
Association, and the Student Loan Marketing Association; (b) commercial paper
with maturities of not more than 270 days and a published rating of not less
than A-2 or P-2 (or the equivalent rating); (c) certificates of time deposit and
bankers’ acceptances having maturities of not more than one (1) year and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations that comply with the requirements of Rule 2a-7
of the Investment Company Act of 1940 and are rated at least AA/Aa by S&P or
Moody’s; (e) repurchase agreements with major banks and dealers that are
recognized as primary dealers by the Federal Reserve Bank of New York and which
are collateralized by United States Treasury or agencies securities valued at
102% of the purchase price; (f) corporate debt instruments (including Rule 144A
debt securities) which are denominated and payable in U.S. dollars and are
issued by companies which carry a rating of A1/A+ or better, or in the case of
commercial paper are rated A2/P2 or better; (g) asset-backed securities of auto
and credit card receivables issuers carrying an S&P rating of AAA or better;
(h) auction preferred stock and auction rate certificates that, (i) at the date
of purchase are (or were at the date of purchase) rated at least AA by S&P (or
the equivalent) and (ii) at the date of purchase have (or had at the date of
purchase) not more than 180 days until the next auction; (i) short-term tax
exempt debt obligations of Governmental Authorities consisting of municipal
notes, commercial paper, auction rate notes and floating rate notes rated A1/P1
by S&P and Moody’s, municipal notes rated SP1/MIG-1 or better and bonds rated AA
or better; (j) any other investments that are made pursuant to any investment
policy approved by the Parent’s board of directors and approved by the Agent in
writing as “Permitted Investments” hereunder, such approval not to be
unreasonably withheld; (k) debt obligations (other than commercial paper
obligations) of domestic or foreign corporations: and (l) preferred stock
obligations with a floating rate dividend that is reset periodically at auction;
provided that investments described in clauses (k) and (l) above are restricted
to obligations rated no lower than A-3/A- or P-1/A-1 by Moody’s and S&P.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

47



--------------------------------------------------------------------------------

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Trigger Event” shall mean: (a) a Default or Event of Default, (b) Excess
Availability shall have been less than 15.0% of the Maximum Revolving Advance
Amount for five (5) consecutive Business Days and (c) Excess Availability shall
have been less than 12.5% of the Maximum Revolving Advance Amount on any day.

“Trigger Period” shall mean the period of time commencing on the occurrence of a
Trigger Event and continuing until (a) Excess Availability shall have been
greater than fifteen percent (15.0%) of the Maximum Revolving Advance Amount for
forty-five (45) consecutive days and (b) no Default or Event of Default shall be
continuing (including as a result of the waiver or cure thereof).

“Undrawn Availability” shall mean the lesser of (a) the Maximum Revolving
Advance Amount less the aggregate undrawn amount of Letters of Credit and
(b) the Formula Amount, less, in each case, the principal amount of all
outstanding Revolving Advances.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“UBI” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all permitted successors and assigns of such Person.

“URC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all permitted successors and assigns of such Person.

“URCNY” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all permitted successors and assigns of such Person.

“URCPA” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all permitted successors and assigns of such Person.

“URC Preferred Stock” shall mean the 6% Fixed Rate Cumulative Perpetual
Preferred Stock, Series A, $1,000 per share par value, issued from time to time
by URC.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the Commonwealth of Pennsylvania from time
to time (the “Uniform Commercial Code”) shall have the meaning given therein
unless otherwise defined herein. Without limiting the foregoing, the terms
“accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of

 

48



--------------------------------------------------------------------------------

any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. Except
as otherwise expressly provided for herein, all references herein to the time of
day shall mean the time in New York, New York. Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or an Event of Default shall be deemed to exist
at all times during the period commencing on the date that such Default or Event
of Default occurs to the date on which such Default or Event of Default is
waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained if he/she had engaged in a good faith and diligent performance of
his/her duties, including the making of such reasonably specific inquiries as
may be necessary of the employees or agents of such Borrower and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

49



--------------------------------------------------------------------------------

II. ADVANCES, PAYMENTS.

2.1. Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement specifically including Section 2.1, each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:

(i) Up to 100% of Borrowers’ cash, in good and available funds (“Cash Advance
Rate”), held in the Cash Collateral Account; provided that, during a Trigger
Period, Borrowers shall have no borrowing availability under this clause (i),
plus;

(ii) Up to the Pledged Securities Advance Rate of Eligible Pledged Securities;
provided that, during a Trigger Period, Borrowers shall have no borrowing
availability under this clause (ii), plus

(iii) Up to eighty-five percent (85%) of Qualified Accounts (“Accounts Advance
Rate”), plus

(iv) Up to the lesser of:

(A) The sum of:

(v) seventy percent (70%) of Qualified Asphalt Inventory (the “Asphalt Inventory
Advance Rate”), valued weekly at the lower of FIFO cost or prevailing market,
plus,

(w) up to the lesser of (1) seventy percent (70%) of Qualified Retail Store
Inventory and Other Refinery Fuel Inventory, valued weekly at the lower of FIFO
cost or prevailing market, or (2) eighty-five percent (85%) of the appraised
orderly liquidation value of Qualified Retail Store Inventory and Other Refinery
Fuel Inventory (as applicable, the “Retail Store Inventory and Other Refinery
Fuel Inventory Advance Rate”), updated weekly and determined based on the most
recent appraisal of such assets acceptable to Agent, plus,

(x) eighty percent (80%) of Qualified Crude Inventory (the “Crude Inventory
Advance Rate”), valued weekly at the lower of FIFO cost or prevailing market,
plus,

(y) up to the lesser of (1) fifty percent (50%) of Qualified Industrial Stock
and Supplies Inventory, valued weekly at the lower of FIFO cost or prevailing
market or (2) eighty-five percent (85%)

 

50



--------------------------------------------------------------------------------

of the appraised orderly liquidation value of Qualified Industrial Stock and
Supplies Inventory (the “Industrial Stock and Supplies Inventory Advance Rate”),
updated weekly and determined based on the most recent appraisal of such assets
acceptable to Agent,

(z) eighty percent (80%) of Qualified Refined Fuels Inventory with Ready Market
Prices (the “Refined Fuels Inventory with Ready Market Prices Advance Rate”; and
together with the Asphalt Inventory Advance Rate, the Retail Store Inventory and
Other Refinery Fuel Inventory Advance Rate, the Crude Inventory Advance Rate and
the Industrial Stock and Supplies Inventory Advance Rate, collectively, the
“Inventory Advance Rates”; the Inventory Advance Rates and the Cash Advance
Rate, the Pledged Securities Advance Rate and the Accounts Advance Rates
collectively referred to herein as the “Advance Rates”), valued weekly at the
lower of FIFO cost or prevailing market, or

(B) an amount equal to eighty percent (80%) of the Maximum Revolving Advance
Amount, less

(v) the aggregate amount of outstanding Swing Loans, less

(vi) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
less

(vii) such reserves as Agent may, in its Permitted Discretion, deem proper and
necessary from time to time.

The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii), (iii) and
(iv) minus (y) Sections 2.1 (a)(y)(v), (vi) and (vii) at any time and from time
to time shall be referred to as the “Formula Amount”. The Revolving Advances
shall be evidenced by one or more secured promissory notes (collectively, the
“Revolving Credit Note”) substantially in the form attached hereto as Exhibit
2.1(a). Notwithstanding anything to the contrary contained in the foregoing or
otherwise in this Agreement, the outstanding aggregate principal amount of Swing
Loans and the Revolving Advances at any one time outstanding shall not exceed an
amount equal to the lesser of (i) the Maximum Revolving Advance Amount less the
Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula
Amount.

Notwithstanding anything to the contrary set forth herein, the assets of URCNY
and UBI shall not be included in the Formula Amount until such time as Agent
completes, to its satisfaction in its Permitted Discretion, a diligence review,
field exam and appraisal as it may require with respect to such assets, and the
results of such review, exam and appraisal are satisfactory to Agent, in its
Permitted Discretion.

(b) Discretionary Rights. Reserves may be increased or decreased by Agent at any
time and from time to time in its Permitted Discretion. Each Borrower consents
to any such increases or decreases and acknowledges that increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.

 

51



--------------------------------------------------------------------------------

2.2. Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Subject to Section 2.8(c), should any amount
required to be paid as interest hereunder, or as fees or other charges under
this Agreement or any other agreement with Agent or Lenders, or with respect to
any other Obligation under this Agreement, become due and is not paid, same
shall be deemed a request for a Revolving Advance maintained as a Domestic Rate
Loan as of the date following the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation, and such
request shall be irrevocable.

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
$2,000,000 and in integral multiples of $500,000 thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for LIBOR Rate
Loans shall be for one, two or three months; provided that, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No LIBOR Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
requested LIBOR Rate Loan, including those which are converted from a Domestic
Rate Loan under Section 2.2(e), there shall not be outstanding more than five
(5) LIBOR Rate Loans at any one time, in the aggregate at any one time.

(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d) Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(e), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 1:00 p.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such LIBOR Rate Loan. If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert such LIBOR Rate Loan to a Domestic Rate Loan subject to
Section 2.2(e) below.

 

52



--------------------------------------------------------------------------------

(e) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three
(3) Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.

(f) At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.

(g) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion, other than
on the last day of any Interest Period, of or any default by any Borrower in the
payment of the principal of or interest on any LIBOR Rate Loan or failure by any
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after notice thereof has been given, including, but not limited
to, any interest payable by Agent or Lenders to lenders of funds obtained by it
in order to make or maintain its LIBOR Rate Loans hereunder. A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Agent or any Lender to Borrowing Agent shall be conclusive absent manifest
error.

(h) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any

 

53



--------------------------------------------------------------------------------

Person controlling such Lender makes or maintains any LIBOR Rate Loans) to make
or maintain its LIBOR Rate Loans, the obligation of Lenders (or such affected
Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected LIBOR Rate Loans are then outstanding, promptly
upon request from Agent, either pay all such affected LIBOR Rate Loans or
convert such affected LIBOR Rate Loans into loans of another type. If any such
payment or conversion of any LIBOR Rate Loan is made on a day that is not the
last day of the Interest Period applicable to such LIBOR Rate Loan, Borrowers
shall pay Agent, upon Agent’s request, such amount or amounts set forth in
clause (g) above. A certificate as to any additional amounts payable pursuant to
the foregoing sentence submitted by Lenders to Borrowing Agent shall be
conclusive absent manifest error.

2.3. Term Loans. Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a term loan to Borrowers in Dollars
in the amount equal to such Lender’s Term Loan Commitment Percentage of
$250,000,000 (the “Term Loan”). The Term Loan shall be advanced on the Closing
Date and shall be, with respect to principal, payable as follows, subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement: nineteen (19) consecutive quarterly installments
each in the amount of Six Million Two Hundred Fifty Thousand Dollars
($6,250,000) commencing January 4, 2016 and continuing on the first day of each
January, April, July and October thereafter followed by a twentieth
(20th) payment of all unpaid principal, accrued and unpaid interest and all
unpaid fees and expenses. The Term Loan shall be evidenced by one or more
secured promissory notes (collectively, the “Term Note”) in substantially the
form attached hereto as Exhibit 2.3. The Term Loan may consist of Domestic Rate
Loans or LIBOR Rate Loans, or a combination thereof, as Borrowing Agent may
request; and in the event that Borrowers desire to obtain or extend any portion
of the Term Loan as a LIBOR Rate Loan or to convert any portion of the Term Loan
from a Domestic Rate Loan to a LIBOR Rate Loan, Borrowing Agent shall comply
with the notification requirements set forth in Sections 2.2(b) and/or (e) and
the provisions of Sections 2.2(b) through (h) shall apply. Borrowers shall have
the right to prepay the Term Loan in whole or in part at any time without
penalty or premium; provided that to the extent the Term Loan is a LIBOR Rate
Loan, such prepayment shall be paid at the end of an Interest Period.

2.4. Swing Loans.

(a) Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its
Permitted Discretion cancelable at any time for any reason whatsoever, make
swing loan advances (“Swing Loans”) available to Borrowers as provided for in
this Section 2.4 at any time or from time to time after the date hereof to, but
not including, the expiration of the Term, in an aggregate principal amount up
to but not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of

 

54



--------------------------------------------------------------------------------

all outstanding Letters of Credit or (ii) the Formula Amount. All Swing Loans
shall be Domestic Rate Loans only. Borrowers may borrow (at the option and
election of Swing Loan Lender), repay and reborrow (at the option and election
of Swing Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as
provided in this Section 2.4 during the period between Settlement Dates. All
Swing Loans shall be evidenced by a secured promissory note (the “Swing Loan
Note”) substantially in the form attached hereto as Exhibit 2.4(a). Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future/

(b) Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of the last
sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its Permitted
Discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated for any reason.

(c) Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d) below.
From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.

(d) In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.4, without the requirement for a specific request from the Borrowers
pursuant to Section 2.4(b), PNC as the Swing Loan Lender may make Swing

 

55



--------------------------------------------------------------------------------

Loans to the Borrowers in accordance with the provisions of the agreements among
the Borrowers and such Swing Loan Lender relating to the Borrowers’ deposit,
sweep and other accounts at such Swing Loan Lender and related arrangements and
agreements regarding the management and investment of the Borrowers’ cash assets
as in effect from time to time (the “Cash Management Agreements”) to the extent
of the daily aggregate net negative balance in the Borrowers’ accounts which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.4(d) in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.4(a), (ii) be payable by the Borrowers, both as to
principal and interest, at the rates and times set forth in the Cash Management
Agreements (but in no event later than the last day of the Term), (iii) not be
made at any time after such Swing Loan Lender has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Lenders, a Default and so long as such
shall continue to exist, (iv) if not repaid by the Borrowers in accordance with
the provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.4(c), and (v) except as provided in the
foregoing subsections (i) through (iv), be subject to all of the terms and
conditions of this Section 2.4.

2.5. Disbursement of Advance Proceeds. All Advances shall be disbursed in
Dollars from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books. The proceeds
of each Revolving Advance or Swing Loan requested by Borrowing Agent on behalf
of any Borrower or deemed to have been requested by any Borrower under Sections
2.2(a), 2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving
Advances, to the extent Lenders make such Revolving Advances in accordance with
Section 2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon
any request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, (ii) with respect to Revolving
Advances deemed to have been requested by any Borrower or Swing Loans made upon
any deemed request for a Revolving Advance by any Borrower, be disbursed to
Agent to be applied to the outstanding Obligations giving rise to such deemed
request. During the Term, Borrowers may use the Revolving Advances and Swing
Loans by borrowing, prepaying and reborrowing, all in accordance with the terms
and conditions hereof.

2.6. Making and Settlement of Advances.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22). The Term Loan shall
be advanced according to the applicable Term Loan Commitment Percentages of
Lenders holding the Term Loan Commitments. Each borrowing of Swing Loans shall
be advanced by Swing Loan Lender alone.

 

56



--------------------------------------------------------------------------------

(b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Swing Loan Lender elects not to provide a Swing Loan or
the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted in
Section 2.4(a), Agent shall notify Lenders holding the Revolving Commitments of
its receipt of such request specifying the information provided by Borrowing
Agent and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof. Each Lender shall remit
the principal amount of each Revolving Advance to Agent such that Agent is able
to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its Permitted Discretion to fund with its own
funds the Revolving Advance of such Lender on such borrowing date, and such
Lender shall be subject to the repayment obligation in Section 2.6(c) hereof.

(c) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Agent, then the applicable
Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the Revolving Interest Rate for Revolving Advances that are
Domestic Rate Loans. If such Lender pays its share of the applicable Revolving
Advance to Agent, then the amount so paid shall constitute such Lender’s
Revolving Advance. Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender holding a Revolving Commitment that
shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.

(d) Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may

 

57



--------------------------------------------------------------------------------

request, by notifying Lenders holding the Revolving Commitments of such
requested Settlement by facsimile, telephonic or electronic transmission no
later than 3:00 p.m. on the date of such requested Settlement (the “Settlement
Date”). Subject to any contrary provisions of Section 2.22, each Lender holding
a Revolving Commitment shall transfer the amount of such Lender’s Revolving
Commitment Percentage of the outstanding principal amount (plus interest accrued
thereon to the extent requested by Agent) of the applicable Swing Loan with
respect to which Settlement is requested by Agent, to such account of Agent as
Agent may designate not later than 5:00 p.m. on such Settlement Date if
requested by Agent by 3:00 p.m., otherwise not later than 10:00 a.m. on the next
Business Day. Settlements may occur at any time notwithstanding that the
conditions precedent to making Revolving Advances set forth in Section 8.2 have
not been satisfied or the Revolving Commitments shall have otherwise been
terminated at such time. All amounts so transferred to Agent shall be applied
against the amount of outstanding Swing Loans and, when so applied shall
constitute Revolving Advances of such Lenders accruing interest as Domestic Rate
Loans. If any such amount is not transferred to Agent by any Lender holding a
Revolving Commitment on such Settlement Date, Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon as
specified in Section 2.6(c).

(e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

2.7. Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.

 

58



--------------------------------------------------------------------------------

2.8. Manner and Repayment of Advances.

(a) The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided. The
Term Loan shall be due and payable as provided in Section 2.3 hereof and shall
be due and payable in full on the last day of the Term, subject to mandatory
prepayments as herein provided. Notwithstanding the foregoing, all Advances
shall be subject to earlier repayment upon (x) acceleration upon the occurrence
of an Event of Default under this Agreement or (y) termination of this
Agreement. Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Advances (other than the Term Loan)
shall be applied, first to the outstanding Swing Loans and next, pro rata
according to the applicable Revolving Commitment Percentages of Lenders, to the
outstanding Revolving Advances (subject to any contrary provisions of
Section 2.22). Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Term Loan shall be applied to
the Term Loan pro rata according to the Term Loan Commitment Percentages of
Lenders in the inverse order of maturities thereof.

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent. Agent shall conditionally
credit Borrowers’ Account for each item of payment on the Business Day on which
such item of payment is received by Agent (and the Business Day on which each
such item of payment is so credited shall be referred to, with respect to such
item, as the “Application Date”).

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof if not paid by 1:00 p.m. on the due date.

2.9. Repayment of Excess Revolving Advances. If at any time the aggregate
balance of outstanding Revolving Advances exceeds the maximum amount of
Revolving Advances permitted hereunder, such excess Revolving Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.

2.10. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent,

 

59



--------------------------------------------------------------------------------

Lenders and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to Borrowers’ Account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.

2.11. Letters of Credit.

(a) Subject to the terms and conditions hereof, Issuer shall issue or cause the
issuance of standby letters of credit denominated in Dollars (“Letters of
Credit”) for the account of any Borrower except to the extent that the issuance
thereof would then cause the sum of (i) the outstanding Revolving Advances plus
(ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn Amount of all
outstanding Letters of Credit, plus (iv) the Maximum Undrawn Amount of the
Letter of Credit to be issued to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount (calculated without giving effect to
the deductions provided for in Section 2.1(a)(y) (iv)). The Maximum Undrawn
Amount of all outstanding Letters of Credit shall not exceed in the aggregate at
any time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans. Letters of Credit that have not been drawn upon shall not
bear interest (but fees shall accrue in respect of outstanding Letters of Credit
as provided in Section 3.2 hereof).

(b) Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.

2.12. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of any Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business
Days, or such shorter period as may be agreed by the Issuer, prior to the
proposed date of issuance or such shorter period agreed to by Issuer, such
Issuer’s form of Letter of Credit

 

60



--------------------------------------------------------------------------------

Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent and Issuer; and, such other certificates, documents and other papers
and information as Agent or Issuer may reasonably request. Issuer shall not
issue any requested Letter of Credit if such Issuer has received notice from
Agent or any Lender that one or more of the applicable conditions set forth in
Section 8.2 of this Agreement have not been satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, or other written demands for payment, or acceptances of usage
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP. In addition, no trade Letter of
Credit may permit the presentation of an ocean bill of lading that includes a
condition that the original bill of lading is not required to claim the goods
shipped thereunder.

(c) Agent shall promptly notify Lenders of the request by Borrowing Agent for a
Letter of Credit hereunder.

2.13. Requirements For Issuance of Letters of Credit.

Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct Issuer to deliver to Agent all instruments, documents, and other
writings and property received by Issuer pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, the application
therefor.

2.14. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Provided that Borrowing Agent shall have received such notice,

 

61



--------------------------------------------------------------------------------

Borrowers shall reimburse (such obligation to reimburse Issuer shall sometimes
be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00 Noon, on
the Business Day after an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer. In the event Borrowers fail to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders holding
the Revolving Commitments shall be unconditionally obligated to fund such
Revolving Advance (all assuming the conditions specified in Section 8.2 are then
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason) as provided for in Section 2.14(c)
immediately below. Any notice given by Issuer pursuant to this Section 2.14(b)
may be oral if promptly confirmed in writing; provided that the lack of such a
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(c) Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date. Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c), provided
that such Lender shall not be obligated to pay interest as provided in
Section 2.14(c)(i) and (ii) until and commencing from the date of receipt of
notice from Agent or Issuer of a drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b) for any other reason, Borrowers shall be
deemed to have incurred from Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan. Each applicable Lender’s payment to Agent pursuant to Section 2.14(c)
shall be deemed to be

 

62



--------------------------------------------------------------------------------

a payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment in respect of the applicable Letter of Credit under
this Section 2.14.

(e) Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

2.15. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lender(s) holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.22, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).

(b) If Issuer or Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.

2.16. Documentation. Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Issuer’s commercially reasonable interpretations of
any Letter of Credit issued on behalf of such Borrower and by Issuer’s written
regulations and customary practices relating to letters of credit, though
Issuer’s interpretations may be different from such Borrower’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.

 

63



--------------------------------------------------------------------------------

2.17. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

2.18. Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrowers to reimburse Issuer
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower, Agent,
Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower, Agent, Issuer or any Lender may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or assignee of the proceeds thereof (or any Persons for whom
any such transferee or assignee may be acting), Issuer, Agent or any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

(vi) payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply

 

64



--------------------------------------------------------------------------------

with the terms of such Letter of Credit (provided that the foregoing shall not
excuse Issuer from any obligation under the terms of any applicable Letter of
Credit to require the presentation of documents that on their face appear to
satisfy any applicable requirements for drawing under such Letter of Credit
prior to honoring or paying any such draw);

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by Issuer or any of Issuer’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

(ix) the occurrence of any Material Adverse Effect;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.19. Liability for Acts and Omissions.

(a) As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders, each
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully

 

65



--------------------------------------------------------------------------------

with any conditions required in order to draw upon such Letter of Credit or any
other claim of any Borrower against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered

 

66



--------------------------------------------------------------------------------

thereunder, if taken or omitted in good faith and without gross negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment), shall not put Issuer under any resulting liability to any Borrower,
Agent or any Lender.

2.20. Mandatory Prepayments.

(a) Subject to Section 7.1 hereof and the proviso to this sentence, when any
Borrower sells or otherwise disposes of any Collateral other than assets in the
Ordinary Course of Business to the extent permitted hereunder, Borrowers shall
repay the Advances in an amount equal to the net proceeds of such sale (i.e.,
gross proceeds less the reasonable direct costs of such sales or other
dispositions, including all taxes imposed on, or resulting from. such sale),
such repayments to be made promptly but in no event more than ten (10) Business
Days following receipt of such net proceeds, and until the date of payment, such
proceeds shall be held in trust for Agent; provided, however, (i) at the option
of the Borrowers, the Borrowers may reinvest all or any portion of such net
proceeds in assets useful for their business (including to make Permitted
Acquisitions and Permitted Investments) within (x) one hundred eighty (180) days
following receipt of such net proceeds or (y) if Borrowers enter into a legally
binding commitment to reinvest such net proceeds within one hundred eighty
(180) days following receipt thereof, within ninety (90) days of the date of
such legally binding commitment (and no prepayment shall be required to the
extent any Borrower makes such election) and (ii) no prepayment shall be
required pursuant to this Section 2.20(a) if the net proceeds in any fiscal year
is less than $5,000,000. The foregoing shall not be deemed to be implied consent
to any such sale otherwise prohibited by the terms and conditions hereof;
provided however that if no Default or Event of Default has occurred and is
continuing, such repayments shall be applied, subject to Borrowers’ ability to
reborrow Revolving Advances in accordance with the terms hereof, (1) if the
assets sold or otherwise disposed of in no way constituted assets included in
the Formula Amount (x) first, to the outstanding principal installments of the
Term Loan in the inverse order of the maturities thereof, (y) second, to the
remaining Advances (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b), and (2) if the assets sold or otherwise disposed of constituted
assets included in the Formula Amount, (x) first. to the Advances other than the
Term Loan (including cash collateralization of all Obligations relating to any
outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b), and (y) second, to the outstanding principal installments of the
Term Loan in the inverse order of the maturities thereof.

(b) In the event of any issuance or other incurrence of Indebtedness (other than
Indebtedness described in the definition of Permitted Indebtedness) by Borrowers
or the issuance of any Equity Interests by any Borrower, Borrowers shall, no
later than one (1) Business Day after the receipt by Borrowers of (i) the net
cash proceeds from any such issuance or incurrence of Indebtedness or
(ii) except for net cash proceeds of any issuance of Equity Interests in
connection with a Permitted Acquisition, the net cash proceeds of any issuance
of Equity Interests or the incurrence of Indebtedness, as applicable, repay the
Advances in an amount equal to (x) one hundred percent (100%) of such net cash
proceeds in the case of such incurrence or issuance of

 

67



--------------------------------------------------------------------------------

Indebtedness and (y) fifty percent (50%) of such net cash proceeds in the case
of an issuance of Equity Interests. Such repayments will be applied in the same
manner as set forth in Section 2.20(a) hereof.

(c) Subject to the proviso to this sentence, all proceeds received by Borrowers
or Agent (i) under any insurance policy on account of damage or destruction of
any assets or property of any Borrowers, or (ii) as a result of any taking or
condemnation of any assets or property shall be applied to repay the Advances in
an amount equal to the net proceeds thereof, such repayment to be made promptly
but in no event more than ten (10) Business Days following receipt of such net
proceeds; provided, however, (i) at the option of the Borrowers, the Borrowers
may reinvest all or any portion of such net proceeds in assets useful for their
business (including to make Permitted Acquisitions and Permitted Investments)
within (x) one hundred eighty (180) days following receipt of such net proceeds
or (y) if Borrowers enter into a legally binding commitment to reinvest such net
proceeds within one hundred eighty (180) days following receipt thereof, within
ninety (90) days of the date of such legally binding commitment (and no
prepayment shall be required to the extent any Borrower makes such election) and
(ii) no prepayment shall be required pursuant to this Section 2.20(c) if the net
proceeds in any fiscal year are less than $5,000,000.

2.21. Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) redeem in full the
Senior Secured Notes, (ii) pay fees and expenses relating to this transaction,
and (iii) provide for its working capital needs, including Capital Expenditures,
and reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.

2.22. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b) (i) Except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to

 

68



--------------------------------------------------------------------------------

reduce such type of Revolving Advances of each Lender (other than any Defaulting
Lender) holding a Revolving Commitment in accordance with their Revolving
Commitment Percentages; provided, that, Agent shall not be obligated to transfer
to a Defaulting Lender any payments received by Agent for Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its Permitted Discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

(ii) fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

(iii) if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

(A) Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

 

69



--------------------------------------------------------------------------------

(D) if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

(E) if all or any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is neither reallocated
nor cash collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and

(iv) so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit and all Swing Loans (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by Borrowers in accordance with clause (A) and
(B) above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders” or “Super Majority Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Revolving Commitment
Percentage, or Term Loan Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

70



--------------------------------------------------------------------------------

(e) In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.

(f) If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

2.23. Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all expenses which Agent incurs in connection with the
forwarding of Advance proceeds and the establishment and maintenance of any
Controlled Accounts or Depository Accounts as provided for in Section 4.8(h),
and (iii) any sums expended by Agent or any Lender due to any Borrower’s failure
to perform or comply with its obligations under this Agreement or any Other
Document including any Borrower’s obligations under Sections 3.3, 3.4, 4.4, 4.7,
6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so charged shall be added to the
Obligations and shall be secured by the Collateral. To the extent Revolving
Advances are not actually funded by the other Lenders in respect of any such
amounts so charged, all such amounts so charged shall be deemed to be Revolving
Advances made by and owing to Agent and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving Advances.

2.24. Increase in Maximum Revolving Advance Amount.

(a) Borrowers may request that the Maximum Revolving Advance Amount be increased
by (1) one or more of the current Lenders increasing their Revolving Commitment
Amount (any current Lender which elects to increase its Revolving Commitment
Amount shall be referred to as an “Increasing Lender”) or (2)

 

71



--------------------------------------------------------------------------------

one or more new lenders (each a “New Lender”) joining this Agreement and
providing a Revolving Commitment Amount hereunder , subject to the following
terms and conditions:

(i) No current Lender shall be obligated to increase its Revolving Commitment
Amount and any increase in the Revolving Commitment Amount by any current Lender
shall be in the Permitted Discretion of such current Lender;

(ii) Borrowers may not request the addition of a New Lender unless (and then
only to the extent that) there is insufficient participation on behalf of the
existing Lenders in the increased Revolving Commitments being requested by
Borrowers;

(iii) There shall exist no Event of Default or Default on the effective date of
such increase after giving effect to such increase;

(iv) After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed $275,000,000;

(v) Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than two (2) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than $25,000,000;

(vi) Borrowers shall deliver to Agent on or before the effective date of such
increase the following documents in form and substance satisfactory to Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Commitment Amounts has been
approved by such Borrowers, (2) certificate dated as of the effective date of
such increase certifying that no Default or Event of Default shall have occurred
and be continuing and certifying that the representations and warranties made by
each Borrower herein and in the Other Documents are true and complete in all
material respects with the same force and effect as if made on and as of such
date (except to the extent any such representation or warranty expressly relates
only to any earlier and/or specified date), (3) such other agreements,
instruments and information (including supplements or modifications to this
Agreement and/or the Other Documents executed by Borrowers as Agent reasonably
deems necessary in order to document the increase to the Maximum Revolving
Advance Amount and to protect, preserve and continue the perfection and priority
of the liens, security interests, rights and remedies of Agent and Lenders
hereunder and under the Other Documents in light of such increase, and (4) an
opinion of counsel in form and substance satisfactory to Agent which shall cover
such matters related to such increase as Agent may reasonably require and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;

(vii) Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment
Amount;

 

72



--------------------------------------------------------------------------------

(viii) Any New Lender shall be subject to the approval of Agent and Issuer;

(ix) Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount pursuant to an acknowledgement in a form acceptable
to Agent, signed by it and each Borrower and delivered to Agent at least five
(5) days before the effective date of such increase; and

(x) Each New Lender shall execute a lender joinder in substantially the form of
Exhibit 2.24(a) pursuant to which such New Lender shall join and become a party
to this Agreement and the Other Documents with a Revolving Commitment Amount as
set forth in such lender joinder.

(b) On the effective date of such increase, (i) Borrowers shall repay all
Revolving Advances then outstanding, subject to Borrowers’ obligations under
Sections 3.7, 3.9, or 3.10; provided that subject to the other conditions of
this Agreement, the Borrowing Agent may request new Revolving Advances on such
date and (ii) the Revolving Commitment Percentages of Lenders holding a
Revolving Commitment (including each Increasing Lender and/or New Lender) shall
be recalculated such that each such Lender’s Revolving Commitment Percentage is
equal to (x) the Revolving Commitment Amount of such Lender divided by (y) the
aggregate of the Revolving Commitment Amounts of all Lenders. Each Lender shall
participate in any new Revolving Advances made on or after such date in
accordance with its Revolving Commitment Percentage after giving effect to the
increase in the Maximum Revolving Advance Amount and recalculation of the
Revolving Commitment Percentages contemplated by this Section 2.24.

(c) On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Revolving Commitment
Percentage (as calculated pursuant to Section 2.24(b) above) of the Maximum
Undrawn Amount of each such Letter of Credit (as in effect from time to time)
and the amount of each drawing and of each such Swing Loan, respectively. As
necessary to effectuate the foregoing, each existing Lender holding a Revolving
Commitment Percentage that is not an Increasing Lender shall be deemed to have
sold to each applicable Increasing Lender and/or New Lender, as necessary, a
portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings and such outstanding Swing Loans such that, after giving
effect to all such purchases and sales, each Lender holding a Revolving
Commitment (including each Increasing Lender and/or New Lender) shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Loans in accordance with their respective Revolving Commitment Percentages (as
calculated pursuant to Section 2.24(b) above).

(d) On the effective date of such increase, Borrowers shall pay all reasonable
cost and expenses incurred by Agent and by each Increasing Lender and New

 

73



--------------------------------------------------------------------------------

Lender in connection with the negotiations regarding, and the preparation,
negotiation, execution and delivery of all agreements and instruments executed
and delivered by any of Agent, Borrowers and/or Increasing Lenders and New
Lenders in connection with, such increase (including all fees for any
supplemental or additional public filings of any Other Documents necessary to
protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agent and Lenders hereunder and under
the Other Documents in light of such increase).

2.25. Reduction of Maximum Revolving Advance Amount. Borrowers shall have the
right and option at any time after the Closing Date upon five (5) Business Days’
prior written notice to the Agent to reduce permanently (ratably among the
Lenders in proportion to their respective Revolving Commitment Percentages) the
Maximum Revolving Advance Amount, in a minimum amount of $5,000,000 and whole
multiples of $1,000,000, or to terminate completely the Maximum Revolving
Advance Amount, in each case without penalty or premium except as set forth in
Section 2.2(g); provided that any such reduction or termination shall be
accompanied by prepayment of the Advances, together with outstanding Facility
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 2.2(g) hereof) to the extent necessary
to cause the aggregate of Revolving Advances, plus Swing Loans, plus the Maximum
Undrawn Amount of all outstanding Letters of Credit after giving effect to such
prepayments to be equal to or less than the Maximum Revolving Advance Amount as
so reduced or terminated. Any notice to reduce the Maximum Revolving Advance
Amount under this Section 2.25 shall be irrevocable.

 

III. INTEREST AND FEES.

3.1. Interest. Interest on Advances shall be payable in arrears on the last day
of each quarter with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at the end of each Interest Period, provided further that all
accrued and unpaid interest shall be due and payable at the end of the Term.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month at a rate per annum equal to (i) with respect to
Revolving Advances, the applicable Revolving Interest Rate and (ii) with respect
to Swing Loans, the Revolving Interest Rate for Domestic Rate Loans and
(iii) with respect to the Term Loan, the applicable Term Loan Rate (as
applicable, the “Contract Rate”). Except as expressly provided otherwise in this
Agreement, any Obligations other than the Advances that are not paid when due
shall accrue interest at the Revolving Interest Rate for Domestic Rate Loans,
subject to the provision of the final sentence of this Section 3.1 regarding the
Default Rate. Whenever, subsequent to the date of this Agreement, the Alternate
Base Rate is increased or decreased, the applicable Contract Rate shall be
similarly changed without notice or demand of any kind by an amount equal to the
amount of such change in the Alternate Base Rate during the time such change or
changes remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR
Rate Loans without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), all Advances shall bear interest at the
applicable Contract Rate for Domestic Rate Loans (calculated for this purpose
with the Applicable Margin set at “Level III”) plus two percent (2%) per annum
(the “Default Rate”).

 

74



--------------------------------------------------------------------------------

3.2. Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances
consisting of LIBOR Rate Loans, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term, and (y) to Issuer, a fronting fee of one quarter of one percent (0.25%)
per annum times the average daily face amount of each outstanding Letter of
Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Letter of Credit Fees described in clause (x) of this
Section 3.2(a) shall be increased by an additional two percent (2.0%) per annum.

(b) At any time following the occurrence of an Event of Default, at the option
of Agent or at the direction of Required Lenders (or, in the case of any Event
of Default under Section 10.7, immediately and automatically upon the occurrence
of such Event of Default, without the requirement of any affirmative action by
any party), or upon the expiration of the Term or any other termination of this
Agreement (and also, if applicable, in connection with any mandatory prepayment
under Section 2.20), Borrowers will cause cash to be deposited and maintained in
an account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its Permitted
Discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to

 

75



--------------------------------------------------------------------------------

be made by such Borrower, out of the proceeds of Receivables or other Collateral
or out of any other funds of such Borrower coming into any Lender’s possession
at any time. Agent may, in its Permitted Discretion, invest such cash collateral
(less applicable reserves) in such short-term money-market items as to which
Agent and such Borrower mutually agree (or, in the absence of such agreement, as
Agent may reasonably select) and the net return on such investments shall be
credited to such account and constitute additional cash collateral. No Borrower
may withdraw amounts credited to any such account except upon the occurrence of
all of the following: (x) payment and performance in full of all Obligations;
(y) expiration of all Letters of Credit; and (z) termination of this Agreement;
it being acknowledged by Agent that it shall release such cash collateral upon
the satisfaction of the conditions set forth in sub-clauses (x), (y) and (z).
Borrowers hereby assign, pledge and grant to Agent, for its benefit and the
ratable benefit of Issuer, Lenders and each other Secured Party, a continuing
security interest in and to and Lien on any such cash collateral and any right,
title and interest of Borrowers in any deposit account, securities account or
investment account into which such cash collateral may be deposited from time to
time to secure the Obligations, specifically including all Obligations with
respect to any Letters of Credit. Borrowers agree that upon the coming due of
any Reimbursement Obligations (or any other Obligations, including Obligations
for Letter of Credit Fees) with respect to the Letters of Credit, Agent may use
such cash collateral to pay and satisfy such Obligations.

3.3. Facility Fee. If, for any calendar quarter during the Term, the average
daily Revolver Usage for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent, for the
ratable benefit of Lenders holding the Revolving Commitments based on their
Revolving Commitment Percentages, a fee at a rate equal to (a) if such Revolver
Usage is equal to or greater than an amount equal to 50% of the Maximum
Revolving Advance Amount, 0.25% per annum on the amount by which the Maximum
Revolving Advance Amount exceeds such average daily Revolver Usage and (b) if
such average daily Revolver Usage is less than an amount equal to 50% of the
Maximum Revolving Advance Amount, 0.375% per annum on the amount by which the
Maximum Revolving Advance Amount exceeds such average daily Revolver Usage (the
“Facility Fee”). Such Facility Fee shall be payable to Agent in arrears on the
first day of each calendar quarter with respect to the previous calendar
quarter.

3.4. Fee Letter; Appraisal Fees.

(a) Borrowers shall pay the amounts required to be paid in the Fee Letter in the
manner and at the times required by the Fee Letter.

(b) All of the fees and out-of-pocket costs and expenses of any inspections
conducted pursuant to Section 4.6 hereof and appraisals conducted pursuant to
Section 4.7 hereof shall be paid for when due, in full and without deduction,
off-set or counterclaim by Borrowers.

3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 365/366 days and for the actual number of
days elapsed. If any payment to be made hereunder becomes due and payable on a
day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
applicable Contract Rate for Domestic Rate Loans during such extension.

 

76



--------------------------------------------------------------------------------

3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers and then due, it being acknowledged that Agent shall apply
such excess amount first to any portion of the Term Loan then due; and (iii) if
the then remaining excess amount is greater than the previously unpaid principal
balance, Lenders shall promptly refund such excess amount to Borrowers and the
provisions hereof shall be deemed amended to provide for such permissible rate.

3.7. Increased Costs. In the event that any Applicable Law or any Change in Law
or compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, Swing Loan Lender, any Issuer or Lender and any corporation
or bank controlling Agent, Swing Loan Lender, any Lender or Issuer and the
office or branch where Agent, Swing Loan Lender, any Lender or Issuer (as so
defined) makes or maintains any LIBOR Rate Loans) with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:

(a) subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.10 and the imposition of, or any change in the rate of, any Excluded
Tax payable by Agent, Swing Loan Lender, such Lender or the Issuer);

(b) impose, modify or deem applicable any reserve, special deposit, assessment,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits in or for the account of, advances or loans
by, or other credit extended by, any office of Agent, Swing Loan Lender, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

(c) impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or

 

77



--------------------------------------------------------------------------------

Issuer deems to be material, then, in any case Borrowers shall promptly pay
Agent, Swing Loan Lender, such Lender or Issuer, upon its demand, such
additional amount as will compensate Agent, Swing Loan Lender or such Lender or
Issuer for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be. Agent, Swing Loan Lender, such Lender or Issuer
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan). Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.

 

78



--------------------------------------------------------------------------------

3.9. Capital Adequacy.

(a) In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent , Swing Loan Lender or any Lender and the
office or branch where Agent , Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent , Swing Loan Lender or such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent , Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent , Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

(b) A certificate of Agent, Swing Loan Lender or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent , Swing Loan Lender
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

3.10. Taxes.

(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Borrowers
shall be required by Applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Agent, Swing Loan
Lender, Lender, Issuer or Participant, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) Borrowers shall make such deductions and (iii) Borrowers shall timely pay
the full amount deducted to the relevant Governmental Body in accordance with
Applicable Law.

 

79



--------------------------------------------------------------------------------

(b) Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c) Each Borrower shall indemnify Agent, Swing Loan Lender, each Lender, Issuer
and any Participant, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to Borrowers by any Lender, Swing Loan Lender,
Participant, or Issuer (with a copy to Agent), or by Agent on its own behalf or
on behalf of Swing Loan Lender, a Lender or Issuer, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Body, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law. Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent
as will enable Borrowers or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to Borrowers and Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign

 

80



--------------------------------------------------------------------------------

Lender (or other Lender) becomes a Lender under this Agreement (and from time to
time thereafter upon the request of Borrowers or Agent, but only if such Foreign
Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(i) two (2) duly completed valid originals of IRS Form W-8ECI,

(ii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iii) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

(iv) To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

(f) If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan
Lender, Participant, Issuer, or Agent shall deliver to the Agent (in the case of
Swing Loan Lender, a Lender, Participant or Issuer) and Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Borrower sufficient for Agent and Borrowers
to comply with their obligations under FATCA and to determine that Swing Loan
Lender, such Lender, Participant, Issuer, or Agent has complied with such
applicable reporting requirements.

(g) If Agent, Swing Loan Lender, a Lender, a Participant or Issuer determines,
in its Permitted Discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section, it shall pay to Borrowers an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund); net of all out-of-pocket expenses of the Agent, Swing Loan
Lender, such Lender, Participant, or the Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund), provided that Borrowers, upon the

 

81



--------------------------------------------------------------------------------

request of Agent, Swing Loan Lender, such Lender, Participant, or Issuer, agrees
to repay the amount paid over to Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Body) to Agent, Swing Loan
Lender, such Lender, Participant or the Issuer in the event Agent, Swing Loan
Lender, such Lender, Participant or the Issuer is required to repay such refund
to such Governmental Body. This Section shall not be construed to require Agent,
Swing Loan Lender, any Lender, Participant, or Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.

3.11. Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage, and/or Term Loan Commitment
Percentages, as applicable, as provided herein, but none of such Lenders shall
be under any obligation to do so; or (iii) propose a Replacement Lender subject
to approval by Agent in its good faith business judgment. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage and/or Term Loan
Commitment Percentages, as applicable, then such Affected Lender shall assign,
in accordance with Section 16.3 hereof, all of its Advances and its Revolving
Commitment Percentage, and/or Term Loan Commitment Percentages, as applicable,
and other rights and obligations under this Loan Agreement and the Other
Documents to such Replacement Lender or non-Affected Lenders, as the case may
be, in exchange for payment of the principal amount so assigned and all interest
and fees accrued on the amount so assigned, plus all other Obligations then due
and payable to the Affected Lender.

IV. COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located. Each Borrower shall mark
its books and records as may be necessary or appropriate to evidence, protect
and perfect Agent’s security interest and shall cause its financial statements
to reflect such security interest. Each Borrower shall provide Agent with
written notice of all commercial tort claims in excess of $10,000,000 promptly
upon the occurrence of any events giving rise to any such claim(s) (regardless
of whether legal proceedings have yet been commenced), such notice to contain a
brief description

 

82



--------------------------------------------------------------------------------

of the claim(s), the events out of which such claim(s) arose and the parties
against which such claims may be asserted and, if applicable in any case where
legal proceedings regarding such claim(s) have been commenced, the case title
together with the applicable court and docket number. Upon delivery of each such
notice, such Borrower shall be deemed to thereby grant to Agent a security
interest and lien in and to such commercial tort claims described therein and
all proceeds thereof. Each Borrower shall provide Agent with written notice
promptly upon becoming the beneficiary under any letter of credit or otherwise
obtaining any right, title or interest in any letter of credit rights, in each
case in excess of $10,000,000, and at Agent’s request shall take such actions as
Agent may reasonably request for the perfection of Agent’s security interest
therein.

4.2. Perfection of Security Interest. Each Borrower shall take all actions that
Agent may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) obtaining Lien
Waiver Agreements from third parties that are Affiliates of the Loan Parties and
using commercially reasonable efforts to obtain Lien Waiver Agreements from
third parties that are not Affiliates of the Loan Parties, in each case to the
extent a Borrower intends to include assets in the possession of such third
party in the Formula Amount, (iii) delivering to Agent, endorsed or accompanied
by such instruments of assignment as Agent may specify, and stamping or marking,
in such manner as Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral, (iv) entering into warehousing, lockbox, customs and
freight agreements and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein, including without limitation a description of Collateral as “all assets”
and/or “all personal property” of any Borrower). All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid by Borrowers to Agent for its benefit and for the ratable benefit of
Lenders immediately upon demand.

4.3. Preservation of Collateral. Following the occurrence of an Event of Default
in addition to the rights and remedies set forth in Section 11.1 hereof, Agent:
(a) may at any time take such steps as Agent deems reasonably necessary to
protect Agent’s interest in and to preserve the Collateral; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral, provided they comply with Applicable Law; (c) may lease warehouse
facilities to which Agent may move all or part of the Collateral; (d) may use
any Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the

 

83



--------------------------------------------------------------------------------

Collateral is located, and may proceed over and through any of Borrowers’ owned
or leased property. Each Borrower shall cooperate fully with all of Agent’s
efforts to preserve the Collateral and will take such actions to preserve the
Collateral as Agent may direct. All of Agent’s expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

4.4. Ownership and Location of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
each Borrower or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all respects; (iii) all signatures and
endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and
(iv) each Borrower’s Inventory shall be located as set forth on Schedule 4.4 and
shall not be removed from such location(s) without the prior written consent of
Agent except with respect to the sale of Inventory in the Ordinary Course of
Business.

(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) or other Collateral other than those locations listed on
Schedule 4.4 and the Refinery;

(c) The chief executive office of each Borrower is 15 Bradley Street, City of
Warren, Warren County, Pennsylvania.

4.5. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations (other than contingent
indemnification obligations not yet due and payable with respect to which a
claim has not yet been asserted) and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. During such
period no Borrower shall, without Agent’s prior written consent, pledge, sell
(except for sales or other dispositions otherwise permitted in Section 7.1(b)
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral. Each Borrower shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever. At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law. Each Borrower shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory,

 

84



--------------------------------------------------------------------------------

documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

4.6. Inspection of Premises. At all reasonable times and from time to time and
upon reasonable prior notice to Borrowers, as often as Agent shall elect in its
Permitted Discretion, Agent and each Lender shall have full access to and the
right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business. Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time as
often as Agent shall elect in its Permitted Discretion, for the purpose of
inspecting the Collateral and any and all records pertaining thereto and the
operation of such Borrower’s business, it being acknowledged by Agent that all
information acquired in such inspection shall be subject to Section 16.15
(Confidentiality; Sharing Information). Notwithstanding the foregoing, Borrowers
shall be responsible to reimburse Agent for Agent’s actual and reasonable costs,
fees and expenses incurred in connection with no more than two (2) inspections
per annum; except that, (a) at any time that Excess Availability is less than
twenty percent (20%) of the Maximum Revolving Advance Amount, Agent may, in its
Permitted Discretion, conduct one (1) additional inspection per annum; and
(b) at any time after the occurrence of an Event of Default, and during its
continuation, there shall be no limitation of the frequency of inspections for
which the Borrowers must reimburse Agent for its actual and reasonable costs,
fees and expenses.

4.7. Appraisals. Agent may, in its Permitted Discretion, at any time after the
Closing Date and from time to time, engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising the then current values of Borrowers’ assets. Absent the
occurrence and continuance of an Event of Default at such time, Agent shall
consult with Borrowers as to the identity of any such firm. In the event the
value of Borrowers’ Inventory, as so determined pursuant to such appraisal, is
less than anticipated by Agent or Lenders, such that the Revolving Advances are
in excess of such Advances permitted hereunder, then, promptly upon Agent’s
demand for same, Borrowers shall make mandatory prepayments of the then
outstanding Revolving Advances so as to eliminate the excess Advances.
Notwithstanding the foregoing, Borrowers shall be responsible to reimburse Agent
for Agent’s actual and reasonable costs, fees and expenses incurred in
connection with no more than one (1) appraisal per annum, it being acknowledged
by Agent that Inventory appraisals shall be limited to Borrowers’ Retail and
Other Refinery Fuel Inventory; except that, (a) at any time that Excess
Availability is less than twenty percent (20%) of the Maximum Revolving Advance
Amount, Agent may, in its Permitted Discretion, conduct one (1) additional
appraisal per annum; and (b) at any time after the occurrence of a Default or an
Event of Default, and during its continuation, there shall be no limitation of
the frequency of appraisals of the Borrowers’ assets, including, without
limitation, the Refinery, for which the Borrowers must reimburse Agent for its
actual and reasonable costs, fees and expenses.

 

85



--------------------------------------------------------------------------------

4.8. Receivables; Deposit Accounts and Securities Accounts.

(a) Each of the Receivables shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Borrower, or work, labor or services theretofore rendered by a Borrower as of
the date each Receivable is created. Each Receivable shall be due and owing in
accordance with the applicable Borrower’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.

(b) Each Customer, to the best of each Borrower’s knowledge, as of the date each
Receivable is created, is and will be able to pay all Receivables on which the
Customer is obligated in full when due. With respect to such Customers of any
Borrower who are not solvent, such Borrower has set up on its books and in its
financial records bad debt reserves adequate to cover such Receivables.

(c) Each Borrower’s chief executive office is located as set forth on Schedule
4.4(b)(iii). Until written notice is given to Agent by Borrowing Agent of any
other office at which any Borrower keeps its records pertaining to Receivables,
all such records shall be kept at such executive office.

(d) Borrowers shall request their Customers to deliver remittances of accounts
(whether paid by check or by wire transfer of funds) to a Controlled Account or
such Depository Accounts (and any associated lockboxes) as Agent shall designate
from time to time as contemplated by Section 4.8(h) or as otherwise agreed to
from time to time by Agent. Notwithstanding the foregoing, to the extent any
Borrower directly receives any remittances upon Receivables, such Borrower
shall, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations, and shall as soon as
possible and in any event no later than one (1) Business Day after the receipt
thereof (i) in the case of remittances paid by check, deposit all such
remittances in their original form (after supplying any necessary endorsements)
and (ii) in the case of remittances paid by wire transfer of funds, transfer all
such remittances, in each case, into such Controlled Account or Depository
Account(s). Each Borrower shall deposit in a Controlled Account or the
Depository Account designated by Agent or, upon request by Agent, deliver to
Agent, in original form and on the date of receipt thereof, all checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness.

(e) At any time following the occurrence of an Event of Default, Agent shall
have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral. Thereafter,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone, facsimile, telegraph, secretarial
and clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

 

86



--------------------------------------------------------------------------------

(f) During a Trigger Period, Agent shall have the right to receive, endorse,
assign and/or deliver in the name of Agent or any Borrower any and all checks,
drafts and other instruments for the payment of money relating to the
Receivables, and each Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. Each Borrower hereby constitutes
Agent or Agent’s designee as such Borrower’s attorney with power (i) at any
time: (A) during a Trigger Period, to endorse such Borrower’s name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
or Collateral; (B) after the occurrence of an Event of Default, to sign such
Borrower’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) after the occurrence of an Event of Default, to send
verifications of Receivables to any Customer; (D) to sign such Borrower’s name
on, or file as an authorized person on its behalf, all financing statements or
any other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) after the occurrence of an Event of Default, to receive, open and
dispose of all mail addressed to any Borrower at any post office box/lockbox
maintained by Agent for Borrowers or at any other business premises of Agent;
and (ii) at any time following the occurrence of an Event of Default: (A) to
demand payment of the Receivables; (B) to enforce payment of the Receivables by
legal proceedings or otherwise; (C) to exercise all of such Borrower’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral; (D) to sue upon or otherwise collect, extend the time of payment of,
settle, adjust, compromise, extend or renew the Receivables; (E) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(F) to prepare, file and sign such Borrower’s name on a proof of claim in
bankruptcy or similar document against any Customer; (G) to prepare, file and
sign such Borrower’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables; (H) to accept the
return of goods represented by any of the Receivables; (I) to change the address
for delivery of mail addressed to any Borrower to such address as Agent may
designate; and (J) to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction in a final non-appealable judgment); this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid.

(g) Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.

(h) All proceeds of Collateral shall be deposited by Borrowers into either (i) a
depository account (a “Controlled Account”) established at a bank or banks (each
such bank, a “Controlled Account Bank”) satisfactory to Agent pursuant to an
arrangement with such Controlled Account Bank as may be acceptable to Agent or
(ii) depository accounts (“Depository Accounts”) established at Agent for the
deposit of such proceeds. Each applicable Borrower,

 

87



--------------------------------------------------------------------------------

Agent and each Controlled Account Bank shall enter into a deposit account
control agreement in form and substance satisfactory to Agent that is sufficient
to give Agent “control” (for purposes of Articles 8 and 9 of the Uniform
Commercial Code) over such account and which directs such Controlled Account
Bank during a Trigger Period to transfer such funds so deposited on a daily
basis (or at other times acceptable to Agent) to Agent, either to any account
maintained by Agent at said Controlled Account Bank or by wire transfer to
appropriate account(s) at Agent. All funds deposited in such Controlled Accounts
or Depository Accounts shall immediately become subject to the security interest
of Agent for its own benefit and the ratable benefit of Issuer, Lenders and all
other holders of the Obligations, and Borrowing Agent shall obtain the agreement
by such Controlled Account Bank to waive any offset rights against the funds so
deposited. Neither Agent nor any Lender assumes any responsibility for such
controlled account arrangement, including any claim of accord and satisfaction
or release with respect to deposits accepted by any Controlled Account Bank
thereunder. Agent shall apply all funds received by it from the Controlled
Accounts and/or Depository Accounts to the satisfaction of the Obligations
(including the cash collateralization of the Letters of Credit) in such order as
Agent shall determine in its Permitted Discretion, provided that, in the absence
of any Event of Default, Agent shall apply all such funds representing
collection of Receivables first to the prepayment of the principal amount of the
Swing Loans, if any, and then to the Revolving Advances.

(i) From and after the occurrence of an Event of Default, no Borrower will,
without Agent’s consent, compromise or adjust any material amount of the
Receivables (or extend the time for payment thereof) or accept any material
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the Ordinary Course of
Business of such Borrower.

(j) All deposit accounts (including all Controlled Accounts and Depository
Accounts), securities accounts and investment accounts of each Borrower and its
Subsidiaries as of the Closing Date are set forth on Schedule 4.8(j). No
Borrower shall open any new deposit account, securities account or investment
account unless (i) Borrowers shall have given at least thirty (30) days prior
written notice to Agent and (ii) if such account is to be maintained with a
bank, depository institution or securities intermediary that is not the Agent,
such bank, depository institution or securities intermediary, each applicable
Borrower and Agent shall first have entered into an account control agreement in
form and substance satisfactory to Agent sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such account.

(k) From and after the occurrence of a Trigger Period, the Agent alone shall
have the sole power of withdrawal from the Cash Collateral Account, and at each
such time, all cash, notes, checks, drafts or similar items of payment by or for
the account of a Borrower shall be the sole and exclusive property of the
Lenders immediately upon the earlier of the receipt of such items by the Agent
or the depository bank or the receipt of such items by such Borrower; provided,
however, that for the purpose of computing interest hereunder such items shall
be deemed to have been collected and shall be applied by the Agent on account of
the Revolving Advances outstanding to such Borrower on the Business Day of
receipt by the Agent (subject to correction for any items subsequently
dishonored for any reason whatsoever). Notwithstanding anything to the contrary
herein, during each period when this Section 4.8(k) is applicable, all

 

88



--------------------------------------------------------------------------------

such items of payment shall, solely for purposes of determining the occurrence
of such Event of Default, be deemed received upon actual receipt by the Agent,
unless the same are subsequently dishonored for any reason whatsoever, and all
funds in the Cash Collateral Account, including all payments made by or on
behalf of and all credits due a Borrower, may be applied and reapplied in whole
or in part to any of the Revolving Advances to the extent and in the manner the
Agent deems advisable.

(l) Notwithstanding anything to the contrary set forth herein, the Borrowers
(i) shall not be required to establish Controlled Accounts or Depository
Accounts for the operating depository accounts for their retail locations; and
(ii) prior to the occurrence of a Trigger Event, Borrowers may maintain cash and
Permitted Investments in an aggregate principal amount of up to $30,000,000 in
accounts that are not Controlled Accounts or Depository Accounts; provided,
that, upon the occurrence of a Trigger Event and during a Trigger Period,
Borrowers shall deposit such $30,000,000 amount into the Cash Collateral
Account.

4.9. Inventory. To the extent Inventory held for sale or lease has been produced
by any Borrower, it has been and will be produced by such Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

4.10. Maintenance of Equipment. The equipment (including without limitation all
pipelines and related fixed assets constituting Collateral) shall, in all
material respects, be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
equipment shall be maintained and preserved. No Borrower shall use or operate
the equipment in violation of any Applicable Law, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

4.11. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except for
Agent’s gross neglect or willful misconduct. Neither Agent nor any Lender,
whether by anything herein or in any assignment or otherwise, assume any of any
Borrower’s obligations under any contract or agreement assigned to Agent or such
Lender, and neither Agent nor any Lender shall be responsible in any way for the
performance by any Borrower of any of the terms and conditions thereof.

4.12. Financing Statements. Except as respects the financing statements filed by
Agent, financing statements described on Schedule 1.2(b), and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.

4.13. Release of Certain Collateral. Notwithstanding anything to the contrary
set forth herein, upon payment and satisfaction in full of the Term Loan, so
long as no Event of Default has occurred and is continuing, at Borrowing Agent’s
written request, Agent shall terminate Agent’s Lien upon and security interest
in (a) the Real Property, fixtures and equipment

 

89



--------------------------------------------------------------------------------

constituting the Refinery and used in the operation thereof; (b) all Equity
Interests in Kiantone pledged to Agent; and (c) all supporting obligations,
books and records relating to the property described in the foregoing clauses
(a) and (b) and the proceeds thereof.

V. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1. Authority. Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Borrower, and this Agreement and the Other Documents to which
it is a party constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Borrower’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s Organizational Documents or to the conduct of such Borrower’s
business or of any Material Contract or undertaking to which such Borrower is a
party or by which such Borrower is bound, (b) will not conflict with or violate
any law or regulation, or any judgment, order or decree of any Governmental
Body, (c) will not require the Consent of any Governmental Body, any party to a
Material Contract or any other Person, except those Consents set forth on
Schedule 5.1 hereto, all of which will have been duly obtained, made or compiled
prior to the Closing Date and which are in full force and effect and (d) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, instrument, or other document to which such Borrower is a party
or by which it or its property is a party or by which it may be bound.

5.2. Formation and Qualification.

(a) Each Borrower is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower. Each Borrower has delivered to Agent true and
complete copies of its Organizational Documents and will promptly notify Agent
of any amendment or changes thereto.

(b) The only Subsidiaries of each Borrower are listed on Schedule 5.2(b), except
for Inactive Subsidiaries.

5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
to which it is a party shall

 

90



--------------------------------------------------------------------------------

be true at the time of such Borrower’s execution of this Agreement and the Other
Documents to which it is a party, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, which
representations and warranties are true as of such date.

5.4. Tax Returns. Each Borrower’s federal tax identification number is set forth
on Schedule 5.4. Each Borrower has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable, except to the extent such taxes, fees, assessments and other charges
are being Properly Contested. The provision for taxes on the books of each
Borrower is adequate for all years not closed by applicable statutes, and for
its current fiscal year, and no Borrower has any knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.

5.5. Financial Statements.

(a) Each Borrower has delivered to the Agent financial projections (including
any adjustments to historical operating results, and a pro-forma closing balance
sheet, statements of operations and cash flows and including assumptions used in
preparing such projections) of such Borrower and its Subsidiaries for a five
year period following the Closing Date (and on a monthly basis during the first
twelve months) derived from various assumptions of such Borrower’s management
(the “Financial Projections”). The Financial Projections represent what
management of the Borrowers believes to be a reasonable range of possible
results in light of the history of the business, present and foreseeable
conditions and the intentions of such Borrower’s management. The Financial
Projections accurately reflect the liabilities of such Borrower and its
Subsidiaries upon consummation of the transactions contemplated hereby (the
“Transactions”) as of the Closing Date.

(b) The consolidated and consolidating balance sheets of Borrowers, and such
other Persons described therein, as of August 31, 2014, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application to which such
accountants concur) and present fairly the financial position of Borrowers at
such date and the results of their operations for such period. Since August 31,
2014 there has been no change in the condition, financial or otherwise, of
Borrowers as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and Real Property owned by
Borrowers, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.

5.6. Entity Names. No Borrower has been known by any other company or corporate
name, as applicable, in the past five (5) years and does not sell Inventory
under any other name except as set forth on Schedule 5.6, nor has any Borrower
been the surviving corporation or company, as applicable, of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.

 

91



--------------------------------------------------------------------------------

5.7. O.S.H.A. Environmental Compliance; Flood Insurance. Except where any
failure to so report or file, or any matter of failure, breach, noncompliance or
violation of any of the following, or the receipt of any Environmental Complaint
or other notice described below, or the existence of any circumstance or
condition described below, individually or in the aggregate, could not
reasonably be expected to cause a Material Adverse Effect:

(a) Except as set forth on Schedule 5.7 hereto, each Borrower is in compliance
with, and its facilities, business, assets, property, leaseholds, Real Property
and Equipment are in compliance with the Federal Occupational Safety and Health
Act, and Environmental Laws and there are no outstanding citations, notices or
orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.

(b) None of the Loan Parties or any Subsidiaries of any Loan Party has received
any Environmental Complaint from any Governmental Body or private Person
alleging that such Loan Party or Subsidiary or any prior or subsequent owner of
any of the Real Property (including, without limitation, the Refinery) is a
potentially responsible party under the Comprehensive Environmental Response,
Cleanup and Liability Act, 42 U.S.C. § 9601, et seq., and none of the Loan
Parties has any reason to believe that such an Environmental Complaint might be
received. There are no pending or, to any Loan Party’s actual knowledge,
threatened Environmental Complaints relating to any Loan Party or Subsidiary of
any Loan Party or, to any Loan Party’s actual knowledge, any prior or subsequent
owner of any of the Real Property (including, without limitation, the Refinery)
pertaining to, or arising out of, any Environmental Conditions.

(c) (x) There are no (1) circumstances at, on or under any of the Real Property
(including, without limitation, the Refinery) that constitute a breach of or
noncompliance with any of the Environmental Laws, and (2) present Environmental
Conditions, nor to any Loan Party’s actual knowledge, past Environmental
Conditions at, on or under any of the Property or, to any Loan Party’s actual
knowledge, at, on or under adjacent property, which resulted from any Loan
Party’s ownership or operations, and (y) nothing has come to the attention of
any Loan Party to indicate that there are any past or present Environmental
Conditions, at, on, or under adjacent property which resulted from the actions
of other persons, in each case (of (x) or (y) above), that prevent compliance
with the Environmental Laws at any of the Property.

(d) Neither any of the Real Property (including, without limitation, the
Refinery) nor any structures, improvements, equipment, fixtures, activities or
facilities thereon or thereunder contain or use Hazardous Materials except in
compliance with Environmental Laws. There are no processes, facilities,
operations, equipment or other activities at, on or under any of the Real
Property (including, without limitation, the Refinery), or, to any Loan Party’s
knowledge, at, on or under adjacent property, that currently result in the
release or threatened release of Toxic Substances onto any of the Real Property
(including, without limitation, the Refinery).

 

92



--------------------------------------------------------------------------------

(e) There are no aboveground storage tanks, underground storage tanks or
underground piping associated with such tanks, used for the management of Toxic
Substances at, on or under any of the Real Property (including, without
limitation, the Refinery) that (a) do not have, to the extent required by
Environmental Laws, a full operational secondary containment system in place,
and (b) are not otherwise in compliance with all applicable Environmental Laws.
There are no abandoned underground storage tanks or underground piping
associated with such tanks, previously used for the management of Hazardous
Materials by any Loan Party or any Subsidiaries of any Loan Party, or to the
best of any Loan Party’s knowledge, any such tanks or piping which had been used
by any prior owner or operator of the Real Property (including, without
limitation, the Refinery) at, on or under any of the Real Property (including,
without limitation, the Refinery) that have not either been closed in place in
accordance with Environmental Laws or removed in compliance with all applicable
Environmental Laws, and to the best of each Loan Party’s knowledge no
contamination associated with the use of such tanks exists on any of the
Property that is not in compliance with Environmental Laws.

(f) Each Loan Party and to the best of any Loan Party’s knowledge, each
Subsidiary of any Loan Party has all material federal, state and local permits,
licenses, authorizations, certificates, plans and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party or
Subsidiary as presently conducted, and all such permits, licenses,
authorizations, certificates, plans and approvals are current and in full force
and effect. Each Loan Party and to the best of each Loan Party’s knowledge each
Subsidiary of any Loan Party has submitted all material notices, reports and
other filings required by the Environmental Laws to be submitted to a
Governmental Body which pertain to past and current operations on any of the
Property.

(g) All past and present on-site generation, storage, processing, treatment,
recycling, reclamation, disposal or other use or management of Hazardous
Materials at, on, or under any of the Real Property (including, without
limitation, the Refinery) and all off-site transportation, storage, processing,
treatment, recycling, reclamation, disposal or other use or management of Toxic
Substances by any Loan Party or to the best of each Loan Party’s knowledge by
any other person have been done in accordance with the Environmental Laws.

(h) The Refinery is owned by URC and is insured pursuant to policies and other
bonds which are valid and in full force and effect and which provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of URC in accordance with prudent business practice
in the industry of URC. URC has taken all actions required under the Flood Laws
and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of the
Refinery. In the event that, after the Closing Date, the Refinery is designated
as being in a flood zone, Agent reserves the right to require URC to obtain
flood insurance for the Refinery and its contents.

 

93



--------------------------------------------------------------------------------

5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a) (i) Borrowers, on a consolidated basis, are solvent, able to pay their debts
as they mature, have capital sufficient to carry on their business and all
businesses in which they are about to engage, (ii) as of the Closing Date, the
fair present saleable value of their assets, calculated on a going concern
basis, is in excess of the amount of their liabilities, and (iii) subsequent to
the Closing Date, the fair saleable value of their assets (calculated on a going
concern basis) will be in excess of the amount of their liabilities.

(b) Except as disclosed in Schedule 5.8(b)(i), there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity before any Governmental Body which individually or in the aggregate
may result in any Material Adverse Effect. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Governmental Body which may result in any Material Adverse
Effect.

(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal. Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state laws.

(d) (i) Except as disclosed on Schedule 5.8(d); provided that such matters so
disclosed could not in the aggregate result in a Material Adverse Effect, each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state Laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each member of the Controlled Group have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(ii) No ERISA Event has occurred or is reasonably expected to occur; (i) except
as disclosed on Schedule 5.8(d); provided that such matters so disclosed could
not in the aggregate result in a Material Adverse Effect, no Pension Benefit
Plan has any unfunded pension liability (i.e. excess of benefit liabilities over
the current value of that Pension Benefit Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Benefit Plan for
the applicable plan year); (ii) no Controlled Group member has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Benefit Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) no Controlled Group member has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,

 

94



--------------------------------------------------------------------------------

with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) no Controlled Group member has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

5.9. Patents, Trademarks, Copyrights and Licenses. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.

5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could reasonably be
expected to have a Material Adverse Effect.

5.11. Default of Indebtedness. Except for a default that could not reasonably be
expected to have a Material Adverse Effect, no Borrower is in default in the
payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and, to the knowledge of Borrowers, no event has occurred under the
provisions of any such instrument or agreement which with or without the lapse
of time or the giving of notice, or both, constitutes or would constitute an
event of default thereunder.

5.12. No Default. No Borrower is in default in the payment or performance of any
of its contractual obligations where the failure to pay or perform such
contractual obligations could reasonably be expected to have a Material Adverse
Effect and no Default or Event of Default has occurred.

5.13. No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Each Borrower has heretofore delivered to Agent true
and complete copies of all Material Contracts to which it is a party or to which
it or any of its properties is subject. No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.

5.14. No Labor Disputes. No Borrower is involved in any labor dispute excluding
grievance proceedings under its collective bargaining agreements; there are no
strikes or walkouts or union organization of any Borrower’s employees threatened
or in existence and no labor contract is scheduled to expire during the Term
other than as set forth on Schedule 5.14 hereto.

 

95



--------------------------------------------------------------------------------

5.15. Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16. Investment Company Act. No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

5.17. Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

5.18. [Reserved].

5.19. [Reserved].

5.20. Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

5.21. Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than the refining,
transportation, shipping, distribution and sale of petroleum and petroleum
products and other motor fuels, additives and constituents of any thereof and
the ownership and operation of retail convenience stores and supermarkets and
businesses directly related thereto and activities necessary to conduct the
foregoing. On the Closing Date, each Borrower will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Borrower.

5.22. Ineligible Securities. Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a securities Affiliate of Agent or any Lender.

5.23. Federal Securities Laws. No Borrower or any of its Subsidiaries (i) is
required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.

 

96



--------------------------------------------------------------------------------

5.24. Equity Interests. The authorized and outstanding Equity Interests of each
Borrower, and each legal and beneficial holder thereof as of the Closing Date,
are as set forth on Schedule 5.24(a) hereto. All of the Equity Interests of each
Borrower have been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities. Except for the rights and obligations set forth on
Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Borrower or any of the
shareholders of any Borrower is bound relating to the issuance, transfer, voting
or redemption of shares of its Equity Interests or any pre-emptive rights held
by any Person with respect to the Equity Interests of Borrowers. Except as set
forth on Schedule 5.24(c), Borrowers have not issued any securities convertible
into or exchangeable for shares of its Equity Interests or any options, warrants
or other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

5.25. Commercial Tort Claims. No Borrower has any commercial tort claims except
as set forth on Schedule 5.25 hereto.

5.26. Letter of Credit Rights. As of the Closing Date, no Borrower has any
letter of credit rights except as set forth on Schedule 5.26 hereto.

5.27. Material Contracts. Schedule 5.27 sets forth all Material Contracts of the
Borrowers. All Material Contracts are in full force and effect and no material
defaults currently exist thereunder.

VI. AFFIRMATIVE COVENANTS.

Each Borrower shall, until payment in full of the Obligations (other than
contingent indemnification obligations not yet due and payable with respect to
which a claim has not yet been asserted) and termination of this Agreement:

6.1. Compliance with Laws. Comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Borrower’s business,
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect (except to the extent any separate provision of this Agreement
shall expressly require compliance with any particular Applicable Law(s)
pursuant to another standard).

6.2. Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions necessary to enforce
and protect the validity of any intellectual property right or other right
included in the Collateral where the failure to do so could reasonably be
expected to have a Material Adverse Effect; (b) keep in full force and effect
its existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay

 

97



--------------------------------------------------------------------------------

all such franchise and other taxes and license fees and do all such other acts
and things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

6.3. Books and Records. Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied in
the opinion of such independent public accountant as shall then be regularly
engaged by Borrowers.

6.4. Payment of Taxes. Pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Borrower or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes, except in such instance where the amount or validity of is being Properly
Contested. If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Borrower and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. Agent will not pay any taxes, assessments or Charges to the extent that
any applicable Borrower has Properly Contested those taxes, assessments or
Charges. The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.

6.5. Financial Covenants.

(a) Fixed Charge Coverage Ratio. Prior to the Term Loan Repayment Date, cause to
be maintained as of the end of the fiscal quarter ended immediately prior to the
commencement of a Trigger Period and as of the end of each fiscal quarter ending
during such Trigger Period, a Fixed Charge Coverage Ratio of not less than 1.00
to 1.00, measured on a rolling four (4) quarter basis.

(b) Notwithstanding anything to the contrary contained in Section 6.5(a), for
purposes of determining whether the Borrowers on a Consolidated Basis have
failed to comply with the financial covenant contained in Section 6.5(a), the
Borrowers shall have the right to increase EBITDA with respect to any applicable
period by the amount of any cash (each, a “Specified Equity Contribution” and
collectively, “Specified Equity Contributions”) actually received by URC or
another Borrower by way of cash contributions (accounted for as equity) or

 

98



--------------------------------------------------------------------------------

as proceeds of the issuance of Equity Interests other than Disqualified Equity
Interests, in each case so long as, and to the extent that, such amounts are
contributed by United Refining Inc. in cash to the Equity Interests of URC or
another Borrower, on or prior to the date that is ten (10) days after the date
on which financial statements with respect to any fiscal quarter included in an
applicable test period were required to be delivered pursuant to Section 9.6 or
9.7 (the “Contribution Date”) and that, on or prior to any Contribution Date the
Borrower Agent shall inform the Agent of the amount of any Specified Equity
Contribution. Upon receipt byURC or another Borrower of the proceeds of any such
Specified Equity Contribution, the financial covenant contained in
Section 6.5(a) shall be recalculated giving effect to the following adjustments
on a pro forma basis:

(i) EBITDA shall be increased, solely for the purpose of determining whether a
Default or Event of Default has occurred or is continuing under the financial
covenant contained in Section 6.5(a) with respect to any period of four
(4) consecutive fiscal quarters that includes the fiscal quarter with respect to
which a Specified Equity Contribution was made and not for any other purpose
under this Agreement, by an amount equal to the amount of such Specified Equity
Contribution; and

(ii) if, after giving effect to the foregoing recalculations, the Borrowers on a
Consolidated Basis shall then be in compliance with the requirements of the
financial covenant contained in Section 6.5(a), then they shall be deemed to
have satisfied the requirements of the financial covenant contained in
Section 6.5(a) as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith as of the time when
compliance was required, and no breach or default of the financial covenant
contained in Section 6.5(a) shall be deemed to have occurred for the purposes of
this Agreement and the Other Documents.

(iii) Notwithstanding anything herein to the contrary, (A) in each four
(4) consecutive fiscal quarter period, there shall be at least two
(2) consecutive fiscal quarters in respect of which no Specified Equity
Contribution is made, (B) there shall be no more than five (5) Specified Equity
Contributions made during the term of this Agreement, (C) the amount of each
Specified Equity Contribution will be no greater than the amount required to
cause the Borrowers on a Consolidated Basis to be in compliance for the
applicable test period, on a pro forma basis, with the financial covenant set
forth in Section 6.5(a), and (D) the amount of all Specified Equity
Contributions contributed will be disregarded for purposes of the calculation of
EBITDA for all other purposes of this Agreement, including being disregarded for
purposes of determining (x) any baskets with respect to the covenants contained
in this Agreement and (y) compliance with any performance goals used as the
basis for adjustments to interest rate margins.

(c) Consolidated Net Worth. Maintain at all times a Consolidated Net Worth in an
amount not less than $100,000,000.

(d) Undrawn Availability. Cause to be maintained (i) at all times prior to the
Term Loan Repayment Date, Undrawn Availability of not less than $15,000,000 and
(ii) on the Term Loan Repayment Date and at all times thereafter, Undrawn
Availability of not less than the greater of (A) 12.5% of the Maximum Revolving
Advance Amount and (ii) $25,000,000.

 

99



--------------------------------------------------------------------------------

6.6. Insurance.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, insure
its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including environmental,
fire, extended coverage, property damage, workers’ compensation, public
liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. Each such insurance policy shall contain appropriate loss
payable endorsements in form and substance satisfactory to Agent, naming Agent
as additional insured and mortgagee and/or lender loss payee (as applicable) as
its interests may appear. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 6.6 relating to property and
related insurance policies covering the Collateral.

(b) Each Borrower shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.

6.7. Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and
(ii) when due its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect, except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.8. Environmental Matters.

(a) Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance with all Environmental Laws
in all material respects and it shall manage any and all Hazardous Materials on
any Real Property in compliance with Environmental Laws, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to cause a Material Adverse Effect.

(b) Use commercially reasonable efforts to keep and maintain an environmental
management and compliance system to assure and monitor continued compliance with
all applicable Environmental Laws, in all material respects. All potential
material violations and material violations of Environmental Laws shall be
reviewed with internal or outside legal counsel to determine any required
reporting to applicable Governmental Bodies and any required corrective actions
to address such potential violations or violations.

 

100



--------------------------------------------------------------------------------

(c) Respond promptly to any material Hazardous Discharge or Environmental
Complaint alleging liabilities of $5,000,000 or more and take all necessary
action in order to safeguard the health of any Person and to avoid subjecting
any material portion of the Collateral or Real Property to any Lien securing
liabilities resulting from any such material Hazardous Discharge in excess of
$5,000,000. If any Borrower shall fail to respond promptly to any material
Hazardous Discharge or Environmental Complaint alleging liabilities of
$5,000,000 or more, or any Borrower shall fail to comply with any of the
requirements of any Environmental Laws in any material respect, Agent on behalf
of Lenders may, but without the obligation to do so, for the sole purpose of
protecting Agent’s interest in the Collateral, upon thirty (30) days prior
notice to Borrowers (provided that Borrowers do not commence the remedy of any
such failure within such thirty (30) day period): (i) give such notices or
(ii) enter onto the Real Property (or authorize third parties to enter onto the
Real Property) and take such actions as Agent (or such third parties as directed
by Agent) deem reasonably necessary or advisable, to remediate, remove, mitigate
or otherwise manage with any such material Hazardous Discharge or Environmental
Complaint alleging liabilities in excess of $5,000,000. All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Borrowers,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.

(d) Following any violation of Section 6.8 (a), (b) or (c) which remains
unremedied for thirty (30) days, promptly upon the written request of Agent,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental compliance audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, remediation and removal of any
Hazardous Materials found on, under, at or within the Real Property. Any report
or investigation of such Hazardous Discharge proposed and acceptable to the
responsible Governmental Body shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $5,000,000, Agent shall have the right
to require Borrowers to post a bond, letter of credit or other security
reasonably satisfactory to Agent to secure payment of these costs and expenses.

6.9. Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.12, and 9.13 as to which GAAP is applicable to be
complete and correct in all material respects (subject, in the case of interim
financial statements, to normal year-end audit adjustments) and to be prepared
in reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein (except as disclosed therein and agreed to by such
reporting accountants or officer, as applicable).

 

101



--------------------------------------------------------------------------------

6.10. Federal Securities Laws. Promptly notify Agent in writing if RAG, any
Borrower or any of their Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

6.11. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.

6.12. [Reserved].

6.13. Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of any contract between
any Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

6.14. Membership / Partnership Interests. Designate and shall cause all of their
Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and
Section 8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate
such limited liability company membership interests and partnership interests,
as applicable.

6.15. Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.15 constitute, and this Section 6.15 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

6.16. Tax Sharing. (a) Borrowers shall not amend or modify in any material
manner that is adverse to the Lenders, the Tax Sharing Agreement without the
consent of the Required

 

102



--------------------------------------------------------------------------------

Lenders, not to be unreasonably withheld; and (b) all Loan Parties and their
Subsidiaries party to the Tax Sharing Agreement shall timely pay all Taxes in
compliance with Applicable Law unless such Taxes are being Properly Contested.

VII. NEGATIVE COVENANTS.

No Borrower, until satisfaction in full of the Obligations (other than
contingent indemnification obligations not yet due and payable with respect to
which a claim has not yet been asserted) and termination of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets. Shall or permit any
of its Subsidiaries (excluding Inactive Subsidiaries) to, dissolve, liquidate or
wind-up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise, all or substantially all of the assets
or Equity Interests of any other Person or sell, lease, transfer or otherwise
dispose of any of its properties or assets, except:

(a) upon prior written notice to the Agent, any Subsidiary of any of the
Borrowers (except for the Borrowers) may consolidate with or merge into or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to a Borrower or a wholly-owned Subsidiary of a Borrower if such Borrower or
wholly-owned Subsidiary shall be the surviving corporation and if, immediately
after giving effect to such transaction, no condition or event shall exist which
constitutes an Event of Default or a Default; provided however, if such
Subsidiary of a Borrower is a Guarantor, it may consolidate with or merge into
or sell, transfer, lease or otherwise dispose of all or substantially all of its
assets only with or to another Loan Party;

(b) upon prior written notice to the Agent, any Subsidiary of a Borrower may
dissolve or merge out of existence if such Subsidiary is an Inactive Subsidiary;
and

(c) any Loan Party may acquire, whether by purchase or by merger, (A) some or
all of the ownership interests of another Person or (B) substantially all of the
assets of another Person or of a business or division of another Person so long
as, in the case of (a) or (B), such transaction qualifies as a Permitted
Acquisition:

(d) Inventory in the Ordinary Course of Business;

(e) any sale, transfer or lease of assets in the Ordinary Course of Business
which is not material in relation to such Loan Party’s or such Subsidiary’s
assets, and no longer necessary or required in the conduct of such Loan Party’s
or such Subsidiary’s business;

(f) any sale, transfer or lease of assets by any wholly owned Subsidiary of such
Loan Party to another Loan Party;

(g) any sale, transfer or lease of assets in the Ordinary Course of Business
which are replaced by substitute assets acquired or leased, provided such
substitute assets, to the extent replacing Collateral, are subject to the
Agent’s Lien;

 

103



--------------------------------------------------------------------------------

(h) any sale, transfer or lease of properties which (i) have become obsolete or
(ii) have no material net value (after giving effect to the cost of maintaining
such properties) and have no use in the business of the Loan Parties;

(i) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (a) through (h) above and other than the Refinery,
provided that the aggregate value of the assets subject to all such sales under
this Section 7.1(i) does not exceed $35,000,000 in the aggregate; and

(j) sales of Retail Store Assets, including, without limitation, Real Property
and Real Property leases.

7.2. Creation of Liens. Shall create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

7.3. Guarantees. Shall become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $10,000,000,
(c) guarantees by one or more Borrower(s) of the Indebtedness or obligations of
any other Borrower(s) to the extent such Indebtedness or obligations are
permitted to be incurred and/or outstanding pursuant to the provisions of this
Agreement and (d) the endorsement of checks in the Ordinary Course of Business.

7.4. Investments. Shall purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, other than (a) Permitted Investments,
(b) Permitted Acquisitions, (c) investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or in connection with the satisfaction
or enforcement of claims due or owing to any Loan Party; and (d) investments
consisting of (i) extensions of trade credit, (ii) deposits made in connection
with the purchase of goods or services or the performance of leases, licenses or
contracts, in each case, in the Ordinary Course of Business, and (iii) notes
receivable of, or prepaid royalties and other similar extensions of credit to,
customers and suppliers.

7.5. Loans. Shall make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.

7.6. Capital Expenditures and Leases. Shall, or permit any of its Subsidiaries
to, at all such times during which the Borrowers have Excess Availability that
is less than twenty percent (20%) of the Maximum Revolving Advance Amount
immediately after giving effect to any capitalized lease or lease obligations,
enter into any lease obligation unless (a) such lease obligations are between a
Borrower, as lessor, and another Borrower, as lessee, and are not expressly
prohibited by the terms of this Agreement and which are in the Ordinary Course
of Business, or (b) (i) payments on account of the lease of assets which if
leased would constitute a capitalized lease do not exceed $7,500,000 in the
aggregate in the most recent fiscal year of the Borrowers (the “Annual Capital
Lease Limit”), (ii) payments on account of the rental or lease of real or
personal property do not exceed $25,000,000 in the aggregate in the most recent
fiscal

 

104



--------------------------------------------------------------------------------

year of the Borrowers (the “Annual Operating Lease Limit”), and (iii) after
giving effect to such capital or operating lease obligation to be incurred, the
aggregate payments in any fiscal year on account of capital leases and operating
leases shall not exceed either the Annual Capital Lease Limit or the Annual
Operating Lease Limit respectively. All such leases shall be made under usual
and customary terms and in the Ordinary Course of Business.

7.7. [Reserved].

7.8. Dividends. Shall declare, pay or make any dividend or distribution on any
Equity Interests of any Borrower (other than dividends or distributions payable
in its stock, or split-ups or reclassifications of its stock) or apply any of
its funds, property or assets to the purchase, redemption or other retirement of
any Equity Interest, or of any options to purchase or acquire any Equity
Interest of any Borrower other than Permitted Dividends. With respect to tax
distributions permitted pursuant to this Section, in the event (x) the actual
distribution to members made pursuant to this Section exceeds the actual income
tax liability of any member due to such Borrower’s status as a limited liability
company, or (y) if such Borrower was a subchapter C corporation, such Borrower
would be entitled to a refund of income taxes previously paid as a result of a
tax loss during a year in which such Borrower is a limited liability company,
then the members shall repay such Borrower the amount of such excess or refund,
as the case may be, no later than the date the annual tax return must be filed
by such Borrower (without giving effect to any filing extensions). In the event
such amounts are not repaid in a timely manner by any member, then such Borrower
shall not pay or make any distribution with respect to, or purchase, redeem or
retire, any membership interest of such Borrower held or controlled by, directly
or indirectly, such member until such payment has been made.

7.9. Indebtedness. Shall create, incur, assume or suffer to exist any
Indebtedness other than Permitted Indebtedness.

7.10. Nature of Business. Shall substantially change the nature of the business
in which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.11. Transactions with Affiliates (i). Shall directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions among Borrowers which are not expressly prohibited by the terms
of this Agreement and which are in the Ordinary Course of Business, (ii) payment
by Borrowers of dividends, distributions and management fees permitted under
Section 7.8 hereof, and (iii) transactions disclosed to Agent in writing, which
are in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate; (iv) management payments of up
to $2,400,000 to RAG during any fiscal year pursuant to the Servicing Agreement
so long as (a) no Default or Event of Default exists immediately prior to or as
a result of such management fee payment, (b) Average Excess Availability shall
not be less than fifteen percent (15% ) of the Maximum Revolving Advance Amount
for the 30 days preceding such management fee payment, calculated on a pro forma

 

105



--------------------------------------------------------------------------------

basis after giving effect to such management fee payment; (c) Excess
Availability shall not be less than fifteen percent (15%) of the Maximum
Revolving Advance Amount on the date of such management fee payment, after
giving effect to such management fee payment; and (d) not less than ten
(10) days prior to any such proposed management fee payment, an authorized
officer of the Borrowing Agent shall deliver to Agent a written certification
confirming that the proposed management fee payment is permitted under and in
compliance with this clause (iv); and (v) transactions with Affiliates upon fair
and reasonable arms’ length terms and conditions disclosed to Agent, provided,
that, such transactions are not otherwise prohibited by this Agreement.

7.12. [Reserved].

7.13. Subsidiaries. Shall, nor shall it permit any of its Subsidiaries to, own
or create directly or indirectly any Subsidiaries other than (i) any Subsidiary
which has joined this Agreement as a Loan Party on the Closing Date;
(ii) Foreign Subsidiaries or (iii) Inactive Subsidiaries set forth on Schedule
1.2(c), provided however, if any such Subsidiary no longer remains an Inactive
Subsidiary, it shall immediately join this Agreement by delivering to the Agent
(A) a signed Joinder; and (B) documents necessary to grant and perfect the
Agent’ Lien for the benefit of the Lenders in Collateral held by, such
Subsidiary; and (vi) any Subsidiary formed or acquired after the Closing Date
which joins this Agreement as a Loan Party by delivering to the Agent (A) a
signed Joinder; and (B) documents necessary to grant and perfect the Agent’s
Lien for the benefit of the Lenders in Collateral held by, such Subsidiary. No
Borrower shall, nor shall any Borrower permit any of its Subsidiaries to, become
or agree to become a party to a joint venture, partnership or similar
arrangement; provided that, if (1) no Default or Event of Default shall exist
immediately prior to and after giving effect thereto and (2) the Undrawn
Availability shall be greater than or equal to twenty percent (20%) of the
Maximum Revolving Advance Amount immediately after giving effect thereto, any
Borrower or any of its Subsidiaries may become a party to a joint venture,
partnership or similar arrangement so long as the aggregate amount of investment
or purchase price for all such joint ventures, partnerships or similar
arrangements made by such Borrower or Subsidiary does not exceed $5,000,000, it
being acknowledged that any assets of a Borrower or any of its Subsidiaries
contributed to any such joint venture, partnership or similar arrangement shall
not be included in the Formula Amount.

7.14. Fiscal Year and Accounting Changes . Shall change its fiscal year from the
twelve-month period beginning September 1 and ending August 31, or make any
change (i) in accounting treatment and reporting practices except as required by
GAAP or (ii) in tax reporting treatment except as required by law.

7.15. Pledge of Credit. (a) Shall now or hereafter pledge Agent’s or any
Lender’s credit on any purchases, commitments or contracts or for any purpose
whatsoever or (b) use any portion of any Advance in or for any business other
than such Borrower’s business operations as conducted on the Closing Date or as
otherwise permitted hereunder.

7.16. Amendment of Organizational Documents. Shall (i) change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any

 

106



--------------------------------------------------------------------------------

term or material provision of its Organizational Documents unless required by
law, in any such case without (x) giving at least thirty (30) days prior written
notice of such intended change to Agent and the Lenders and, in the event such
change would be adverse to the Lenders as determined by the Administrative Agent
in its Permitted Discretion, obtaining the prior written consent of the Required
Lenders, (y) having received from Agent confirmation that Agent has taken all
steps necessary for Agent to continue the perfection of and protect the
enforceability and priority of its Liens in the Collateral belonging to such
Borrower and in the Equity Interests of such Borrower and (z) in any case under
clause (iv), having received the prior written consent of Agent and Required
Lenders to such amendment, modification or waiver.

7.17. Compliance with ERISA. Shall, nor shall it permit any of its Subsidiaries
to:

(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(ii) request a minimum funding waiver from the IRS with respect to any Plan;

(iii) engage in a Prohibited Transaction with any Plan, Pension Benefit Plan or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Effect;

(iv) fail to make when due any contribution to any Multiemployer Plan that a
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

(v) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in an Event of
Default under section 10.17;

(vi) terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a material liability to a Borrower or any
member of the Controlled Group;

(vii) make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or

(viii) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Effect.

7.18. Prepayment of Indebtedness. Shall, at any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders), or repurchase, redeem, retire
or otherwise acquire any Indebtedness of any Borrower.

 

107



--------------------------------------------------------------------------------

7.19 Negative Pledge Covenants. Shall, or permit any of its Subsidiaries to,
(a) enter into any agreement, promise, commitment or other undertaking with any
Person which, conditionally or unconditionally, prohibits, or limits in any way
the right of, any of the Borrowers or their Subsidiaries from granting any Liens
to the Agent or the Lenders in the assets or ownership interests of the
Borrowers or their Subsidiaries with respect to Collateral or which imposes any
conditions upon such a grant of such Liens or the exercise by the Agent or the
Lenders of their rights and remedies under such Liens (including their rights to
transfer or dispose of such assets or interests), or (b) agree to, create or
suffer to exist any Lien to any Person on any assets at any time, other than
Permitted Liens.

7.20 Enbridge Costs; Enbridge Cash Collateral. Shall, without prior written
notice to the Agent, permit the aggregate amount of cash collateral and/or
letters of credit outstanding in favor of Enbridge to (i) be less than the
amount determined by Enbridge to be adequate security for the obligations of the
Loan Parties to Enbridge or (ii) be increased or decreased from the amount of
such cash collateral or letters of credit outstanding in favor of Enbridge on
the Closing Date to the extent, with respect to any decrease, such decrease
would permit Enbridge to file a Lien against any Loan Party to secure the amount
of such decrease or more. The Loan Parties shall not permit any Loan Party
except United Refining to incur fees, expenses or indebtedness to Enbridge.

7.21 Preferred Stock Coupon. Shall amend or modify, or permit the amendment or
modification of, the URC Preferred Stock coupon in any manner which permits the
URC Preferred Stock coupon to exceed nine percent (9%) per annum.

VIII. CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) Note. Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;

(b) Other Documents. Agent shall have received each of the executed Other
Documents, as applicable;

(c) Mortgage and Surveys. Agent shall have received in form and substance
satisfactory to Lenders (i) an executed Mortgage and (ii) surveys;

(d) Title Insurance. Agent shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgage), in standard ALTA form, issued by a
title insurance company satisfactory to Agent, each in an amount of $50,000,000,
insuring the Mortgage to create a valid Lien on the Real Property with no
exceptions which Agent shall not have approved in writing and no survey
exceptions;

 

108



--------------------------------------------------------------------------------

(e) Reserved.

(f) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(g).

(g) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer of each Borrower dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct in all material respects on and as
of such date, and (ii) on such date no Default or Event of Default has occurred
or is continuing;

(h) Borrowing Base. Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables and Eligible Inventory is sufficient in
value and amount to support Advances in the amount requested by Borrowers on the
Closing Date;

(i) Closing Date Excess Availability. After giving effect to the initial
Advances hereunder, Borrowers shall have Closing Date Excess Availability of at
least $100,000,000;

(j) Controlled Accounts. Borrowers shall have opened the Depository Accounts
with Agent or Agent shall have received duly executed agreements establishing
the Controlled Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral and
Agent shall have entered into control agreements with the applicable financial
institutions in form and substance satisfactory to Agent with respect to such
Controlled Accounts;

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by Agent to be filed, registered
or recorded in order to create, in favor of Agent, a perfected security interest
in or lien upon the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Agent shall have received an
acknowledgment copy, or other evidence satisfactory to it, of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto;

(l) Lien Waiver Agreements. Agent shall have received Lien Waiver Agreements
with respect to all locations or places at which Inventory, Equipment and books
and records are located, it being hereby acknowledged that (a) Agent has
heretofore received pursuant to the Existing Credit Agreement those Lien Waiver
Agreements set forth on Schedule 8.1(l), and the receipt by Agent thereof shall
constitute satisfaction of this condition; and (b) with respect to Retail Store
Inventory, Agent shall only require Lien Waiver Agreements for locations where
the landlord of such location is an Affiliate of a Loan Party;

(m) Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agent shall have received a certificate of the Secretary or

 

109



--------------------------------------------------------------------------------

Assistant Secretary (or other equivalent officer, partner or manager) of each
Borrower in form and substance satisfactory to Agent dated as of the Closing
Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of such Borrower authorizing (x) the
execution, delivery and performance of this Agreement, the Notes and each Other
Document to which such Borrower is a party (including authorization of the
incurrence of indebtedness, borrowing of Revolving Advances, Swing Loans and
Term Loan and requesting of Letters of Credit on a joint and several basis with
all Borrowers as provided for herein), and (y) the granting by such Borrower of
the security interests in and liens upon the Collateral to secure all of the
joint and several Obligations of Borrowers (and such certificate shall state
that such resolutions have not been amended, modified, revoked or rescinded as
of the date of such certificate), (ii) the incumbency and signature of the
officers of such Borrower authorized to execute this Agreement and the Other
Documents, (iii) copies of the Organizational Documents of such Borrower as in
effect on such date, complete with all amendments thereto, and (iv) the good
standing (or equivalent status) of such Borrower in its jurisdiction of
organization and each applicable jurisdiction where the conduct of such
Borrower’s business activities or the ownership of its properties necessitates
qualification, as evidenced by good standing certificate(s) (or the equivalent
thereof issued by any applicable jurisdiction) dated not more than thirty
(30) days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each such jurisdiction;

(n) Legal Opinion. Agent shall have received the executed legal opinion of
Ellenoff Grossman and Schole LLP in form and substance satisfactory to Agent
which shall cover such matters incident to the transactions contemplated by this
Agreement, the Notes, the Other Documents, and related agreements as Agent may
reasonably require and each Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;

(o) No Litigation. No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or threatened against any
Borrower or against the officers or directors of any Borrower (A) in connection
with this Agreement, the Other Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or
(B) which could, in the reasonable opinion of Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;

(p) Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Agent, of the Receivables, Inventory, General Intangibles, Real
Property, the Refinery, Leasehold Interest and equipment of each Borrower and
all books and records in connection therewith;

 

110



--------------------------------------------------------------------------------

(q) Fees. Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;

(r) Pro Forma Financial Statements. Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to Agent;

(s) Insurance. Agent shall have received in form and substance satisfactory to
Agent, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by Borrowers’
insurance broker containing such information regarding Borrowers’ casualty and
liability insurance policies as Agent shall request and naming Agent as an
additional insured, lenders loss payee and/or mortgagee, as applicable, and
(iii) loss payable endorsements issued by Borrowers’ insurer naming Agent as
lenders loss payee and mortgagee, as applicable;

(t) Flood Insurance. Evidence that Borrowers have taken all actions required
under the Flood Laws to ensure that each Lender is in compliance with the Flood
Laws applicable to the Refinery, including, but not limited to, providing Agent
with the address and/or GPS coordinates of the Refinery that will be subject to
a Mortgage in favor of Agent, for the benefit of Lenders.

(u) Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

(v) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

(w) No Adverse Material Change. (i) Since August 31, 2014, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

(x) Contract Review. Agent shall have received and reviewed all Material
Contracts of Borrowers including leases, union contracts, labor contracts,
vendor supply contracts, license agreements and distributorship agreements and
such contracts and agreements shall be satisfactory in all respects to Agent;

(y) Compliance with Laws. Agent shall be reasonably satisfied that each Borrower
is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Anti-Terrorism Laws;

 

111



--------------------------------------------------------------------------------

(z) Notice of Redemption. Agent shall have received, in form and substance
satisfactory to Agent, a copy of (i) all documents submitted by Borrower to the
Bank of New York, as trustee, under the Senior Secured Note Indenture to
effectuate a discharge of the Senior Secured Notes in accordance with the
provisions of Section 8.01 of the Senior Secured Note Indenture, including the
Officer’s Certificate and Opinion of Counsel described therein and (b) the
writing from The Bank of New York, as trustee, under the Senior Secured Note
Indenture, acknowledging such discharge upon the Borrowers depository the
necessary funds for redemption and payment in full of the Senior Secured Notes
in accordance with the Senior Secured Notes Indenture.

(aa) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.

8.2. Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date);

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its
Permitted Discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default and that any Advances so made shall
not be deemed a waiver of any such Event of Default or Default; and

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

IX. INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than contingent indemnification obligations not yet due and payable with
respect to which a claim has not yet been asserted) and the termination of this
Agreement:

 

112



--------------------------------------------------------------------------------

9.1. Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

9.2. Schedules. Deliver to Agent (a) on or before the second (2nd) Business Day
of each week a Borrowing Base Certificate in form and substance satisfactory to
Agent (which shall be calculated as of the last day of the prior week and which
shall not be binding upon Agent or restrictive of Agent’s rights under this
Agreement), together with a Schedule of Accounts and a Schedule of Inventory for
the immediately preceding week; provided, that, upon the occurrence of a Trigger
Event, upon the written request of Agent, Borrower shall deliver to Agent, on
each Business Day, a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of immediately prior
Business Day and which shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement), together with a Schedule of Accounts, a Schedule
of Inventory, a detailed sales register, a cash receipts journal and a purchase
journal showing sales, receipts and purchases for the immediately preceding
Business Day a month as and for the prior month; (b) on or before the fifteenth
(15th) day of each month, and a Schedule of Payables. In addition, during a
Trigger Period, each Borrower will deliver to Agent at such intervals as Agent
may require: (i) confirmatory assignment schedules; (ii) copies of Customer’s
invoices; (iii) evidence of shipment or delivery; and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications. Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and do whatever it may deem reasonably necessary to
protect its interests hereunder. The items to be provided under this Section are
to be in form satisfactory to Agent and executed by each Borrower and delivered
to Agent from time to time solely for Agent’s convenience in maintaining records
of the Collateral, and any Borrower’s failure to deliver any of such items to
Agent shall not affect, terminate, modify or otherwise limit Agent’s Lien with
respect to the Collateral. Unless otherwise agreed to by Agent, the items to be
provided under this Section 9.2 shall be delivered to Agent by the specific
method of Approved Electronic Communication designated by Agent.

9.3. Environmental Reports.

(a) In the event any Borrower receives notice of any Environmental Condition at
the Real Property, including, without limitation, the Refinery, or receives any
notice of violation, request for information or notification that it is
potentially responsible for investigation or cleanup of Environmental Conditions
at the Real Property, including, without limitation, the Refinery, demand letter
or complaint, order, citation, or other written notice with regard to any
Environmental Conditions or violation of Environmental Laws affecting the Real
Property, including, without limitation, the Refinery, or any Borrower’s
interest therein or the operation of its business thereon from any Governmental
Body (any of the foregoing is referred to herein as an “Environmental
Complaint”), Borrowing Agent shall cause each such Environmental Complaint to be
entered, kept and maintained in the environmental compliance system

 

113



--------------------------------------------------------------------------------

maintained by the Borrowing Agent referred to in Section 6.8 hereof (or by each
respective Borrower or any combination of the Borrowers). A summary of
Environmental Complaints will be made available to Agent together with, on or
about the time of delivery of the Quarterly financial statement of Borrowers
described in Section 9.8 hereof. Such information as provided by Borrowing Agent
hereunder shall be of sufficient detail to allow Agent to protect its security
interest in and Lien on the Collateral and is not intended to create nor shall
it create any obligation upon Agent or any Lender with respect thereto.

9.4. Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or any Guarantor, whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.

9.5. Material Occurrences. Immediately notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness except where such acceleration could not reasonably be expected to
result in a Material Adverse Effect; and (e) any other development in the
business or affairs of any Borrower or any Guarantor, which could reasonably be
expected to have a Material Adverse Effect; in each case describing the nature
thereof and the action Borrowers propose to take with respect thereto.

9.6. Government Receivables. Notify Agent immediately if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.

9.7. Annual Financial Statements. Furnish Agent and Lenders within ninety
(90) days after the end of each fiscal year of Borrowers, audited financial
statements of Borrowers on a consolidating and consolidated basis including, but
not limited to, statements of income and stockholders’ equity and cash flow from
the beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and reasonably satisfactory to
Agent (the “Accountants”). The Agent acknowledges that the Borrowers’ current
Accountants, BDO Seidman, LLP, are satisfactory. The report of the Accountants
shall be accompanied by a statement of the Accountants certifying that (i) they
have caused this Agreement to be reviewed, (ii) in making the examination upon
which such report was based either no information came to their attention which
to their knowledge constituted an Event of Default or a Default under this
Agreement or any related agreement or, if

 

114



--------------------------------------------------------------------------------

such information came to their attention, specifying any such Default or Event
of Default, its nature, when it occurred and whether it is continuing, and such
report shall contain or have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.6, 7.8, 7.9 and 7.12 hereof. In addition, the reports shall be
accompanied by a Compliance Certificate.

9.8. Quarterly Financial Statements. Furnish Agent and Lenders within forty-five
(45) days after the end of each fiscal quarter (other than the fiscal quarter
ending August 31), an unaudited balance sheet of Borrowers on a consolidated and
consolidating basis and unaudited statements of income and stockholders’ equity
and cash flow of Borrowers on a consolidated and consolidating basis reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter and for such quarter, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to Borrowers’ business operations and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year. The reports shall be accompanied by a Compliance
Certificate. Upon Agent’s request, Borrowers shall deliver, together with the
quarterly financial statements required pursuant to this Section 9.8, a
discussion and analysis by management of variances in the applicable quarterly
results to the quarterly results for the prior year.

9.9. [Reserved].

9.10. [Reserved].

9.11. Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Notes have
been complied with by Borrowers including, without the necessity of any request
by Agent, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor dispute to which any Borrower may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.

9.12. Projected Operating Budget. Furnish Agent and Lenders, no later than sixty
(60) days after to the beginning of each Borrower’s fiscal years commencing with
fiscal year 2016, a month by month projected operating budget and cash flow of
Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of each
Borrower to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.

 

115



--------------------------------------------------------------------------------

9.13. [Reserved].

9.14. Notice of Suits, Adverse Events with respect to Governmental Bodies.
Furnish Agent with prompt written notice of (i) any lapse or other termination
of any Consent issued to any Borrower by any Governmental Body or any other
Person that is material to the operation of any Borrower’s business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any
Borrower or any Guarantor with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of any Borrower or any Guarantor, or if copies thereof are requested by Lender,
and (iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.

9.15. ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under the Code or
ERISA on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.

9.16. Additional Documents. Execute and deliver to Agent, upon request, such
reports, documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.

 

116



--------------------------------------------------------------------------------

9.17. Updates to Certain Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Agent in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same. No Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their Permitted Discretion, shall have
accepted in writing such revisions or updates to such Schedule; provided
however, that the Borrowers may update Schedule 4.4 [Ownership and Location of
Collateral] Schedules 5.2(without any Lender approval in connection with any
transaction permitted under Sections 7.1 [Merger, Consolidation, Acquisitions
and Sale of Assets] and 5.2(b) [Subsidiaries].

9.18. [Reserved].

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment . Failure by any Borrower to pay when due (a) any principal on
the Obligations (including without limitation pursuant to Section 2.9), or
(b) any interest or other fee, charge, amount or liability provided for herein
or in any Other Document within three (3) days after such interest or other fee,
charge, amount or liability becomes due under this Agreement or any Other
Document, in each case whether at maturity, by reason of acceleration pursuant
to the terms of this Agreement, by notice of intention to prepay or by required
prepayment.

10.2. Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;

10.3. Financial Information. Failure by any Borrower to (i) furnish financial
statements or other financial information when due or when requested which is
unremedied for a period of fifteen (15) days, or (ii) permit the inspection of
its books or records or access to its premises for audits and appraisals in
accordance with the terms hereof;

10.4. [Reserved];

10.5. Noncompliance. Except as otherwise provided for in Sections 10.1 and 10.3:
(i) failure or neglect of any Borrower, any Guarantor or any Person to perform,
keep or observe any term, provision, condition, covenant contained in Sections
4.6, 4.7, Article 7 and Section 16.18, (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Section 9.2, and such failure or neglect, if capable of remedy,
shall continue unremedied for a period of five (5) days, or (iii) failure or
neglect of any Borrower or any Guarantor to perform, keep or observe any term,
provision, condition or covenant, contained

 

117



--------------------------------------------------------------------------------

herein or in any Other Document or other agreement or arrangement, now or
hereafter entered into between any Borrower, any Guarantor or such Person, and
Agent or any Lender and such failure or neglect, if capable of remedy, shall
continue unremedied for a period of twenty-five Business Days;

10.6. Judgments. Any (a) final judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money are rendered against any Borrower or any
Guarantor for an aggregate amount in excess of $5,000,000 or against all
Borrowers or Guarantors for an aggregate amount in excess of $5,000,000 and
(b) (i) action shall be legally taken by any judgment creditor to levy upon
assets or properties of any Borrower or any Guarantor to enforce any such
judgment, (ii) such judgment shall remain undischarged for a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect, or (iii) any
Liens arising by virtue of the rendition, entry or issuance of such judgment
upon assets or properties of any Borrower or any Guarantor shall be senior to
any Liens in favor of Agent on such assets or properties;

10.7. Bankruptcy. Any Borrower, any Guarantor, or any Subsidiary of any Borrower
shall (i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy or receivership laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent (including by entry of any order for relief
in any involuntary bankruptcy or insolvency proceeding commenced against it),
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
sixty (60) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

10.8. [Reserved];

10.9. Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement with respect to any material portion of the Collateral for
any reason ceases to be or is not a valid and perfected Lien having a first
priority interest (subject only to Permitted Encumbrances that have priority as
a matter of Applicable Law and to the extent such Liens only attach to
Collateral other than Receivables or Inventory);

10.10. [Reserved].

10.11. Cross Default. Any specified “event of default” under any Indebtedness
(other than the Obligations) of any Borrower with a then-outstanding principal
balance (or, in the case of any Indebtedness not so denominated, with a
then-outstanding total obligation amount) of $5,000,000 or more, or any other
event or circumstance which would permit the holder of any such Indebtedness of
any Borrower to accelerate such Indebtedness (and/or the obligations of Borrower
thereunder) prior to the scheduled maturity or termination thereof, shall occur
(regardless of whether the holder of such Indebtedness shall actually
accelerate, terminate or otherwise exercise any rights or remedies with respect
to such Indebtedness);

 

118



--------------------------------------------------------------------------------

10.12. Breach of Guaranty or Pledge Agreement. Termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty, Guarantor Security
Agreement, Pledge Agreement or similar agreement;

10.13. Change of Control. Any Change of Control shall occur;

10.14. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender or any Borrower challenges the validity of or its liability
under this Agreement or any Other Document;

10.15. Seizures. Any (a) material portion of the Collateral shall be seized,
subject to garnishment or taken by a Governmental Body, or any Borrower or any
Guarantor, or (b) the title and rights of any Borrower, any Guarantor or any
Original Owner which is the owner of any material portion of the Collateral
shall have become the subject matter of claim, litigation, suit, garnishment or
other proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents;

10.16. [Reserved];

10.17. Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or the occurrence of any Termination Event, or any Borrower’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof;
or

10.18. Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading in any material respect at any time.

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed. Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies

 

119



--------------------------------------------------------------------------------

provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its Permitted Discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrowers to make the Collateral available to Agent at a
convenient place. With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice delivered to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Borrower. In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Borrower’s (a) Intellectual Property which is used or useful in connection
with Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition

 

120



--------------------------------------------------------------------------------

of Collateral, whether or not the Collateral is of a specialized nature;
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral; or (xii) to
the extent deemed appropriate by the Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist Agent
in the collection or disposition of any of the Collateral. Each Borrower
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

11.2. Agent’s Discretion. Agent shall have the right in its Permitted Discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Agent’s or Lenders’ rights hereunder
as against Borrowers or each other.

11.3. Setoff. Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender.

11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of

 

121



--------------------------------------------------------------------------------

Lenders under this Agreement and the Other Documents, and any Out-of-Formula
Loans and Protective Advances funded by Agent with respect to the Collateral
under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including Cash Management Liabilities and
Hedge Liabilities to the extent a reserve for such amounts has been included in
the Formula Amount) (including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof).

EIGHTH, to all other Obligations arising under this Agreement (including Cash
Management Liabilities and Hedge Liabilities which have not been reserved for as
set forth in clause SEVENTH above) which shall have become due and payable
(hereunder, under the Other Documents or otherwise) and not repaid pursuant to
clauses “FIRST” through “SEVENTH” above;

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“NINTH” above; and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or

 

122



--------------------------------------------------------------------------------

from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities, provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5; and (iv) to the extent that any amounts available for
distribution pursuant to clause “SEVENTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by Agent as cash collateral for the Letters of Credit pursuant to Section 3.2(b)
hereof and applied (A) first, to reimburse Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “SEVENTH,” “EIGHTH”, AND “NINTH” above in the manner provided in this
Section 11.5.

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII. EFFECTIVE DATE AND TERMINATION.

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender,

 

123



--------------------------------------------------------------------------------

shall become effective on the date hereof and shall continue in full force and
effect until October [20], 2020 (the “Term”) unless sooner terminated as herein
provided. Borrowers may terminate this Agreement at any time upon ten (10) days
prior written notice to Agent upon payment in full of the Obligations.

13.2. Termination. The termination of the Agreement shall not affect Agent’s or
any Lender’s rights, or any of the Obligations having their inception prior to
the effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations (other than contingent indemnification
obligations not yet due and payable with respect to which a claim has not yet
been asserted) have been fully and indefeasibly paid, disposed of, concluded or
liquidated. The security interests, Liens and rights granted to Agent and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrowers’ Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations (other than contingent
indemnification obligations not yet due and payable with respect to which a
claim has not yet been asserted) of each Borrower have been indefeasibly paid
and performed in full after the termination of this Agreement or each Borrower
has furnished Agent and Lenders with an indemnification satisfactory to Agent
and Lenders with respect thereto. Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.

XIV. REGARDING AGENT.

14.1. Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in the Fee
Letter), charges and collections received pursuant to this Agreement, for the
ratable benefit of Lenders. Agent may perform any of its duties hereunder by or
through its agents or employees. As to any matters not expressly provided for by
this Agreement (including collection of the Note) Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders, and such instructions
shall be binding; provided, however, that Agent shall not be required to take
any action which, in Agent’s Permitted Discretion, exposes Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto.

 

124



--------------------------------------------------------------------------------

14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement or the transactions described herein
except as expressly set forth herein.

14.3. Lack of Reliance on Agent. Independently and without reliance upon Agent
or any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition or prospects
of any Borrower, or the existence of any Event of Default or any Default.

14.4. Resignation of Agent; Successor Agent. Agent may resign on sixty (60) days
written notice to each Lender and Borrowing Agent and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to Borrowers (provided that no such approval by Borrowers shall be
required (i) in any case where the successor Agent is one of the Lenders or
(ii) after the occurrence and during the continuance of any Event of Default).
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and shall in particular succeed to all of Agent’s right, title and
interest in and to all of the Liens in the Collateral securing the Obligations
created hereunder or any Other Document (including the

 

125



--------------------------------------------------------------------------------

Mortgages, Pledge Agreement and all account control agreements), and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent. However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
Agent’s appointment, any further actions need to be taken in order to provide
for the legally binding and valid transfer of any Liens in the Collateral from
former Agent to new Agent and/or for the perfection of any Liens in the
Collateral as held by new Agent or it is otherwise not then possible for new
Agent to become the holder of a fully valid, enforceable and perfected Lien as
to any of the Collateral, former Agent shall continue to hold such Liens solely
as agent for perfection of such Liens on behalf of new Agent until such time as
new Agent can obtain a fully valid, enforceable and perfected Lien on all
Collateral, provided that Agent shall not be required to or have any liability
or responsibility to take any further actions after such date as such agent for
perfection to continue the perfection of any such Liens (other than to forego
from taking any affirmative action to release any such Liens). After any Agent’s
resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Article XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens).

14.5. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Lenders shall
not have any right of action whatsoever against Agent as a result of its acting
or refraining from acting hereunder in accordance with the instructions of
Required Lenders.

14.6. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

14.7. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall

 

126



--------------------------------------------------------------------------------

have received such directions, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.

14.8. Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the outstanding Advances and its respective Participation
Commitments in the outstanding Letters of Credit and outstanding Swing Loans
(or, if no Advances are outstanding, pro rata according to the percentage that
its Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

14.9. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.10. Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.12 and 9.13 or Borrowing Base Certificates
from any Borrower pursuant to the terms of this Agreement which any Borrower is
not obligated to deliver to each Lender, Agent will promptly furnish such
documents and information to Lenders.

14.11. Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.12. No Reliance on Agent’s Customer Identification Program. To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in

 

127



--------------------------------------------------------------------------------

31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any
other Anti-Terrorism Law, including any programs involving any of the following
items relating to or in connection with any of Borrowers, their Affiliates or
their agents, the Other Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices or (v) other
procedures required under the CIP Regulations or such Anti-Terrorism Laws.

14.13. Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

XV. BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

128



--------------------------------------------------------------------------------

(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

15.2. Waiver of Subrogation. Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations (other
than contingent indemnification obligations not yet due and payable with respect
to which a claim has not yet been asserted).

XVI. MISCELLANEOUS.

16.1. Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. Any
judicial proceeding brought by or against any Borrower with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania, United States of America, and, by execution and delivery of this
Agreement, each Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by certified or registered mail (return receipt requested)
directed to Borrowing Agent at its address set forth in Section 16.6 and service
so made shall be deemed completed five (5) days after the same shall have been
so deposited in the mails of the United States of America, or, at Agent’s
option, by service upon Borrowing Agent which each Borrower irrevocably appoints
as such Borrower’s Agent for the purpose of accepting service within the
Commonwealth of Pennsylvania. Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Agent or any
Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction. Each Borrower waives any objection to jurisdiction and

 

129



--------------------------------------------------------------------------------

venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in Allegheny County, Commonwealth of Pennsylvania.

16.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Notwithstanding the foregoing,
Agent may modify this Agreement or any of the Other Documents for the purposes
of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Borrowers and each
Lender (which copy may be provided by electronic mail). Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b) Required Lenders, Agent with the consent in writing of Required Lenders, and
Borrowers may, subject to the provisions of this Section 16.2(b), from time to
time enter into written supplemental agreements to this Agreement or the Other
Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrowers thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written agreements; provided, however, that no such
supplemental agreement shall:

(i) increase the Revolving Commitment Percentage, Term Loan Commitment
Percentage, or the maximum dollar amount of the Revolving Commitment Amount,
Term Loan Commitment Amount or any Lender without the consent of such Lender
directly affected thereby;

(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to

 

130



--------------------------------------------------------------------------------

any Lender, without the consent of each Lender directly affected thereby (except
that Required Lenders may elect to waive or rescind any imposition of the
Default Rate under Section 3.1 or of default rates of Letter of Credit fees
under Section 3.2 (unless imposed by Agent));

(iii) except in connection with any increase pursuant to Section 2.24 hereof,
increase the Maximum Revolving Advance Amount without the consent of all Lenders
holding a Revolving Commitment;

(iv) alter the definition of the term Required Lenders or Super Majority Lenders
or alter, amend or modify this Section 16.2(b) without the consent of all
Lenders;

(v) alter, amend or modify any provision of this Agreement, including without
limitation Section 11.5, in a manner that would alter the pro rata treatment of
the Lenders or the sharing of payment by Lenders, without the consent of all
Lenders;

(vi) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$5,000,000 without the consent of all Lenders;

(vii) change the rights and duties of Agent without the consent of all Lenders;

(viii) subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders holding a Revolving Commitment;

(ix) increase the Advance Rates above the Advance Rates in effect on the Closing
Date without the consent of all Lenders holding a Revolving Commitment;

(x) amend or alter any provision of the definitions of “Formula Amount”,
“Qualified Accounts”, ‘Qualified Asphalt Inventory”, “Qualified Crude
Inventory”, “Qualified Enbridge Pipeline Inventory”, “Qualified Inventory”,
“Qualified Refined Fuels Inventory with Ready Market Prices”, “Qualified Retail
Store Inventory and other Refinery Fuel Inventory”, “Qualified Industrial Stock
and Supplies Inventory”, “Eligible Pledged Securities”, “Tier 1 Permitted
Investment” and “Tier 2 Permitted Investment” in any manner that results in an
increase in the Formula Amount without the consent of the Super Majority
Lenders; or

(xi) release any Guarantor or Borrower without the consent of all Lenders.

(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default

 

131



--------------------------------------------------------------------------------

shall extend to any subsequent Event of Default (whether or not the subsequent
Event of Default is the same as the Event of Default which was waived), or
impair any right consequent thereon.

(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.

(e) Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its Permitted
Discretion and without the consent of any Lender, voluntarily permit the
outstanding Revolving Advances at any time to exceed an amount equal to the sum
of (A) the Formula Amount minus (B) the amount of minimum Undrawn Availability
required by Section 6.5(d) hereof at such time (such sum, the “Overadvance
Threshold Amount”) by up to ten percent (10%) of the Overadvance Threshold
Amount for up to sixty (60) consecutive Business Days (the “Out-of-Formula
Loans”). If Agent is willing in its Permitted Discretion to permit such
Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable
on demand and shall bear interest at the Default Rate for Revolving Advances
consisting of Domestic Rate Loans; provided that, if Agent does permit
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount. For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Overadvance Threshold Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances (inclusive of any outstanding Protective
Advances) to exceed the Overadvance Threshold Amount by more than ten percent
(10%), Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.

 

132



--------------------------------------------------------------------------------

Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence. To the extent any
Out-of-Formula Loans are not actually funded by the other Lenders as provided
for in this Section 16.2(e), Agent may elect in its Permitted Discretion to fund
such Out-of-Formula Loans and any such Out-of-Formula Loans so funded by Agent
shall be deemed to be Revolving Advances made by and owing to Agent, and Agent
shall be entitled to all rights (including accrual of interest) and remedies of
a Lender holding a Revolving Commitment under this Agreement and the Other
Documents with respect to such Revolving Advances.

(f) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent’s Permitted Discretion, regardless
of (i) the existence of a Default or an Event of Default, (ii) whether any of
the other applicable conditions precedent set forth in Section 8.2 hereof have
not been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason, or (iii) any other contrary
provision of this Agreement, to make Revolving Advances (“Protective Advances”)
to Borrowers on behalf of Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement (the “Protective Advances”); provided, that the Protective
Advances made hereunder, together with any outstanding Out-of-Formula Loans,
shall not exceed 10% of the Maximum Revolving Advance Amount in the aggregate
and provided further that at any time after giving effect to any such Protective
Advances and Out-of-Formula Loans, the outstanding Revolving Advances, Swing
Loans and Maximum Undrawn Amount of all outstanding Letters of Credit do not
exceed the Maximum Revolving Advance Amount. Lenders holding the Revolving
Commitments shall be obligated to fund such Protective Advances and effect a
settlement with Agent therefor upon demand of Agent in accordance with their
respective Revolving Commitment Percentages. To the extent any Protective
Advances are not actually funded by the other Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Agent shall be deemed to
be Revolving Advances made by and owing to Agent, and Agent shall be entitled to
all rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment under this Agreement and the Other Documents with respect
to such Revolving Advances.

16.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.

 

133



--------------------------------------------------------------------------------

(b) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Agent, sell participations to any Person (other than a natural
person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Commitment and Term Loan Commitment and/or the Advances owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agent and the
Lenders, Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 16.1(b)(i),
16.1(b)(ii), or 16.1(b)(iii), 16.1.(v). Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.7 [Increased Costs],
3.8 [Basis for Determining Interest Rate Inadequate or Unfair], 3.9 [Capital
Adequacy], to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 16.2(c). To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 11.3
[Setoff] as though it were a Lender; provided such Participant agrees to be
subject to Section 2.6(e) as though it were a Lender.

(c) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) Borrowers shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Borrower’s prior written consent, and (ii) in no event
shall Borrowers be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Participant. Each Borrower hereby grants
to any Participant a continuing security interest in any deposits, moneys or
other property actually or constructively held by such Participant as security
for the Participant’s interest in the Advances.

(d) Subject to the last sentence of this provision, any Lender, with the consent
of Agent and Borrowing Agent, may sell, assign or transfer all or any part of
its

 

134



--------------------------------------------------------------------------------

rights and obligations under or relating to Revolving Advances and/or Term Loans
under this Agreement and the Other Documents to one or more additional Persons
and one or more additional Persons may commit to make Advances hereunder (each a
“Purchasing Lender”), in minimum amounts of not less than $5,000,000, pursuant
to a Commitment Transfer Supplement, executed by a Purchasing Lender, the
transferor Lender, and Agent and delivered to Agent for recording, provided,
however, that (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to each of the Revolving Advances and/or Term Loans
under this Agreement in which such Lender has an interest and (ii) in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned. Upon such execution, delivery, acceptance and recording, from
and after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Revolving Commitment
Percentage and/or Term Loan Commitment Percentage, as applicable as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages and/or Term Loan Commitment Percentages, as applicable]
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Each Borrower hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages and/or Term Loan Commitment Percentages, as applicable arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Borrowers shall execute and deliver such further documents and do
such further acts and things in order to effectuate the foregoing; provided,
however, that the consent of Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Permitted Assignee; provided that Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within five (5) Business Days after having received prior notice
thereof.

(e) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances and/or Term Loans under this Agreement and the Other Documents to an
entity, whether a corporation, partnership, trust, limited liability company or
other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a

 

135



--------------------------------------------------------------------------------

“Purchasing CLO” and together with each Participant and Purchasing Lender, each
a “Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(f) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(g) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

(h) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

136



--------------------------------------------------------------------------------

16.4. Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5. Indemnity. Each Borrower shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel (including allocated costs of
internal counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of the following, in each
case except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the Indemnified Party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment):
(i) this Agreement, the Other Documents, the Advances and other Obligations
and/or the transactions contemplated hereby including the Transactions, (ii) any
action or failure to act or action taken only after delay or the satisfaction of
any conditions by any Indemnified Party in connection with and/or relating to
the negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions,
(iii) any Borrower’s or any Guarantor’s failure to observe, perform or discharge
any of its covenants, obligations, agreements or duties under or breach of any
of the representations or warranties made in this Agreement and the Other
Documents, (iv) the enforcement of any of the rights and remedies of Agent,
Issuer or any Lender under the Agreement and the Other Documents, (v) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Borrower, any Affiliate
or Subsidiary of any Borrowers, or any Guarantor, and (vi) any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except in each case for the gross negligence or
willful misconduct of an Indemnified Party. Without limiting the generality of
any of the foregoing, each Borrower shall defend, protect, indemnify, pay and
save harmless each Indemnified Party from (x) any Claims which may be imposed
on, incurred by, or asserted against any Indemnified Party arising out of or in
any way relating to or as a consequence, direct or indirect, of the issuance of
any Letter of Credit hereunder and (y) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party under any Environmental
Laws with respect to or in connection with the Real Property, any Hazardous
Discharge, the presence of any Hazardous Materials affecting the Real Property
(whether or not the same originates or emerges from the Real Property or any
contiguous real estate), including any Claims consisting of or relating to the
imposition or assertion of any Lien on any of the Real

 

137



--------------------------------------------------------------------------------

Property under any Environmental Laws and any loss of value of the Real Property
as a result of the foregoing except to the extent such loss, liability, damage
and expense is attributable to any Hazardous Discharge resulting from actions on
the part of Agent or any Lender. Borrowers’ obligations under this Section 16.5
shall arise upon the discovery of the presence of any Hazardous Materials at the
Real Property, whether or not any federal, state, or local environmental agency
has taken or threatened any action in connection with the presence of any
Hazardous Materials, in each such case except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the
Indemnified Party (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of one primary
counsel to Agent and, if necessary, of one local counsel in any relevant
jurisdiction) asserted against or incurred by any of the Indemnified Parties by
any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Materials and Hazardous Waste,
or other Toxic Substances. Additionally, if any taxes (excluding taxes imposed
upon or measured solely by the net income of Agent and Lenders, but including
any intangibles taxes, stamp tax, recording tax or franchise tax) shall be
payable by Agent, Lenders or Borrowers on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect, Borrowers
will pay (or will promptly reimburse Agent and Lenders for payment of) all such
taxes, including interest and penalties thereon, and will indemnify and hold the
Indemnified Parties harmless from and against all liability in connection
therewith.

16.6. Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which
Borrowers are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

 

138



--------------------------------------------------------------------------------

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

  (A) If to Agent or PNC at:

 

       PNC Bank, National Association

       The Tower at PNC Plaza

       300 Fifth Ave.

       Pittsburgh, Pennsylvania 15222-2401

       Attention:        Mr. James Steffy, Vice President

       Telephone:      (412) 768-6387

       Facsimile:       (412) 768-4369

 

       with a copy to:

 

       PNC Bank, National Association

       PNC Agency Services

       PNC Firstside Center

       500 First Avenue, 4th Floor

       Pittsburgh, Pennsylvania 15219

       Attention:        Mr. Craig Hales, Officer, Senior Loan Closer

       Telephone:      (440) 546-7430

       Facsimile:       (877) 733-1117

 

139



--------------------------------------------------------------------------------

with an additional copy to:

Otterbourg P.C.

230 Park Avenue

New York, New York 10169

Attention:        Richard L. Stehl, Esq.

Telephone:      (212) 905-3651

Facsimile:       (212) 682-6104

 

  (B) If to a Lender other than Agent, as specified on the signature pages
hereof

 

  (C) If to Borrowing Agent or any Borrower:

United Refining Company

15 Bradley Street

Warren, Pennsylvania 16365

Attention:        John R. Wagner, Esq.

Telephone:      (814) 726-4685

Facsimile:       (814) 726-8012

with a copy to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention:        Martin Bring, Esq.

Telephone:      (212) 370-1300

Facsimile:       (212) 370-7889

16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations (other than contingent indemnification obligations not yet due and
payable with respect to which a claim has not yet been asserted).

16.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

16.9. Expenses. Borrowers shall pay (i) all out-of-pocket expenses incurred by
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be

 

140



--------------------------------------------------------------------------------

consummated), (ii) all out-of-pocket expenses incurred by Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
Agent, any Lender or Issuer (including the reasonable fees, charges and
disbursements of one primary counsel for Agent, any Lender or Issuer and, if
necessary, one local counsel in any relevant jurisdiction), and shall pay all
fees and time charges for attorneys who may be employees of Agent, any Lender or
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the Other Documents, including its rights
under this Section, or (B) in connection with the Advances made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) all reasonable out-of-pocket expenses of Agent’s
regular employees and agents engaged periodically to perform audits of the any
Borrower’s or any other Loan Party’s books, records and business properties.

16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower, or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential

 

141



--------------------------------------------------------------------------------

information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees who agree to hold such non-public information in accordance with
such prospective Transferees’ customary procedures for handling confidential
information of this nature, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, Agent, each Lender
and each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Borrower of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Borrower or any Subsidiary of a Borrower with respect to
this Agreement, the provisions of this Agreement shall supersede such
agreements.

16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its Permitted Discretion deem appropriate.

16.17. Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

 

142



--------------------------------------------------------------------------------

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Borrower shall provide to Lender, such
Borrower’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

16.18. Anti-Terrorism Laws.

(a) Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b) Each Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.

16.19. Amendment, Restatement and Consolidation.

(a) The parties hereto hereby acknowledge, confirm and agree that Borrowers are
indebted to Agent and the Secured Parties for (a) Revolver Advances (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, as of the
close of business on October [20], 2015, in the aggregate principal amount of
$0.00 and (b) Letters of Credit (as defined in the Existing Credit Agreement) in
the aggregate principal amount set forth on Schedule 1.2(a) hereto, together
with all interest accrued and accruing thereon (to the extent applicable), and
all fees, costs, expenses and other charges relating thereto, each in accordance
with the terms of the Existing Credit Agreement, all of which are
unconditionally owing by Borrowers to Agent and Lenders, without offset, defense
or counterclaim of any kind, nature or description whatsoever.

 

143



--------------------------------------------------------------------------------

(b) Borrowers hereby acknowledge, confirm and agree that Agent, for the benefit
of Secured Parties, has and shall continue to have a security interest in and
lien upon the Collateral (as defined in the Existing Security Agreement)
heretofore granted to Agent pursuant to the Existing Security Agreement to
secure the Secured Obligations (as defined in the Existing Security Agreement),
as well as any Collateral granted under this Agreement or under any Other
Documents. The liens and security interests of Agent, for the benefit of Secured
Parties, in the Collateral shall be deemed to be continuously granted and
perfected from the earliest date of the granting and perfection of such liens
and security interests, whether under the Existing Security Agreement, any other
Loan Documents (as defined in the Existing Credit Agreement), this Agreement or
any Other Documents.

(c) Borrowers hereby acknowledge, confirm and agree that (a) each of the
Existing Credit Agreement and the Existing Security Agreement has been duly
executed and delivered by Borrowers and is in full force and effect as of the
date hereof, (b) the agreements and obligations of Borrowers contained in the
Existing Credit Agreement and the Existing Security Agreement constitute the
legal, valid and binding obligations of Borrowers enforceable against them in
accordance with their respective terms and Borrowers have no valid defense to
the enforcement of such obligations and (c) Agent and Lenders are entitled to
all of the rights and remedies provided for in the Existing Credit Agreement and
the Existing Security Agreement.

(d) This Agreement amends, restates, consolidates and supersedes in full the
terms and provisions of the Existing Credit Agreement and the Existing Security
Agreement. The execution and delivery of this Agreement and the Other Documents
executed and delivered in connection herewith on the Restatement Effective Date
are not intended and shall not be construed (i) to deem the Borrowers to have
repaid or otherwise discharged any amount of principal of or interest on the
indebtedness arising from the Existing Credit Agreement or the other Loan
Documents (as defined in the Existing Credit Agreement) executed and/or
delivered in connection therewith, (ii) to effect, with respect to the
Collateral in which Agent and Lenders retain a security interest or Lien
previously granted to Agent and Lenders under the Existing Credit Agreement and
the Existing Security Agreement or any other Loan Document (as defined in the
Existing Credit Agreement) executed and/or delivered in connection therewith, a
novation or otherwise to release such security interests and Lien, or (iii) to
effect a novation or otherwise to release the obligations and liabilities under,
or extinguish such obligations and liabilities evidenced by the Existing Credit
Agreement, the Existing Security Agreement or any other Loan Document (as
defined in the Existing Credit Agreement) executed and/or delivered in
connection therewith.

(e) The Loans and Letters of Credit outstanding as of the date hereof under the
Existing Credit Agreement shall be deemed to be Loans and Letters of Credit
hereunder.

(f) Each Borrower, for itself and its successors and assigns, does hereby
remise, release, discharge and hold Agent and each Lender, their respective
officers, directors, agents and employees and their respective predecessors,
successors

 

144



--------------------------------------------------------------------------------

and assigns harmless from all claims, demands, debts, sums of money, accounts,
damages, judgments, financial obligations, actions, causes of action, suits at
law or in equity, of any kind or nature whatsoever, whether or not now existing
or known, which such Borrower or its successors or assigns has had or may now or
hereafter claim to have against Agent, each Lender, their respective officers,
directors, agents and employees and their respective predecessors, successors
and assigns in any way arising on or prior to the Restatement Effective Date
from or connected with the Existing Credit Agreement or the Existing Security
Agreement or the arrangements set forth therein or transactions thereunder up to
and including the Restatement Effective Date.

[SIGNATURE PAGE FOLLOWS]

 

145



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

ATTEST:

      UNITED REFINING COMPANY

 

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

ATTEST:       UNITED REFINING COMPANY OF PENNSYLVANIA

 

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

ATTEST:       KIANTONE PIPELINE CORPORATION

 

     

By:

 

 

     

Name:

 

 

      Title:  

 

 

[Signature Page to AR&C Revolving Credit, Term Loan and Security Agreement]



--------------------------------------------------------------------------------

ATTEST:

      COUNTRY FAIR, INC.

 

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

ATTEST:       UNITED REFINING COMPANY OF NEW YORK INC.

 

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

ATTEST:       UNITED BIOFUELS, INC.

 

     

By:

 

 

     

Name:

 

 

      Title:  

 

ATTEST:       KWIK-FILL CORPORATION.

 

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

 

[Signature Page to AR&C Revolving Credit, Term Loan and Security Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

As Lender and as Agent

 

By:  

 

Name:  

 

Title:  

 

 

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Revolving Commitment Percentage:

42.10526316%

Revolving Commitment Amount:

$94,736,842.11

Term Loan Commitment Percentage:

42.10526316%

Term Loan Commitment Amount:

$105,263,157.89

 

[Signature Page to AR&C Revolving Credit, Term Loan and Security Agreement]



--------------------------------------------------------------------------------

[LENDER] By:  

 

Name:  

 

Title:  

 

 

Address

Revolving Commitment Percentage:     %

Revolving Commitment Amount $        

Term Loan Commitment Percentage:     %

Term Loan Commitment Amount $        

 

[Signature Page to AR&C Revolving Credit, Term Loan and Security Agreement]